The GPRA Modernization Act Of
2010:
Examining Constraints To, And
Providing
Tools For, Cross-Agency
Collaboration

Jane E. Fountain
Professor of Political Science and Public Policy
Director, National Center for Digital Government
University of Massachusetts Amherst
Final Report: December 3, 2013
This report was prepared for the consideration of the Administrative Conference of the United States. The views
expressed are those of the author and do not necessarily reflect those of the members of the Conference or its
committees.

ADMINISTRATIVE CONFERENCE
OF THE UNITED STATES

EXECUTIVE SUMMARY
Cross-agency collaboration is widely viewed as a powerful means for government reform and
performance improvement. Greater coordination across agencies offers the potential for the
Federal government to address complex policy challenges that lie inherently across agency
boundaries and jurisdictions. Further, cross-agency initiatives promise a means to increase
efficiency, effectiveness and accountability by reducing any unnecessary overlap, redundancy
and fragmentation. To further these ends, the GPRA Modernization Act of 2010, which
extensively revised the Government Performance and Results Act of 1993, requires the
institutional presidency and executive branch agencies to develop cross-agency performance
goals and specifies directives toward their advancement, use, review and measurement. The law
also directs agencies to identify entities outside their organizational boundaries that contribute to
their agency-specific priority goals.
Several lines of research examine governance across boundaries from studies of federalism and
intergovernmental relations to research on outsourcing and public-private partnerships to a rich
vein of study related to interagency coordination within the federal government. This study
focuses specifically on cross-agency and cross-organizational collaboration in the federal
government in the context of the GPRA Modernization Act and with attention to a series of
institutional challenges to cross-agency coordination. It examines the use of tools by federal
agency political appointees and career decision makers to work within or, when possible and
appropriate, overcome, these institutional challenges. The paper sketches recommendations to
encourage wider use of such tools to advance cross-agency collaboration in federal agencies.

TABLE OF CONTENTS
I.

Prelude: Outline of the Report and Recommendations........................................................ 1

II.

Recommendations ................................................................................................................ 2
A.

Recommendation 1: Performance.gov and Transparency................................................ 2

B.

Recommendation 2: Clarify Terms and Conceptual Relationships ................................. 3

C.
Recommendation 3: Require Agencies to Name The Other Agencies, Programs and
Activities That Contribute to Their APGs As Required By GPRAMA ..................................... 4
D.
Recommendation 4: Political Appointees at OMB (and in Agencies) Should Consult
With Congress to Inform Institutional Directives That Support Cross-Agency Collaboration .. 4
E.
Recommendation 5: Promote and Disseminate Promising Tools For Cross-Agency
Collaboration .............................................................................................................................. 5
F.

Recommendation 6: Improve Sharing and Harmonization of Data and Small Systems . 7

G.

Recommendation 7: Building Human Capital to Support Cross-Agency Collaboration. 8

H.
Recommendation 8: Leverage University and other Policy Research to Support CrossAgency Initiatives ..................................................................................................................... 10
I.

Recommendation 9: Recommendations for Cross-Agency Leaders......................... 10

III.

Introduction and Background of the Study ........................................................................ 13

IV.

Study Methodology and Scope .......................................................................................... 17

A.

Research Methodology and Strategy.............................................................................. 17

B.

Scope of the Study.......................................................................................................... 18

V.

The GPRA Modernization Act of 2010 ............................................................................. 19
A.

Federal Government and Agency Performance Plans.................................................... 21

B.

Federal Government and Agency Priority Goals ........................................................... 23

C.

Quarterly Reviews and Use of Performance Information .............................................. 24

D.

Consultation with Congress ........................................................................................... 25

E.

Transparency .................................................................................................................. 26

F.

New Roles to Support Government Performance .......................................................... 27

VI.

Early Implementation of GPRAMA .................................................................................. 28

A.

Implementing the Interim Cross-Agency Priority (CAP) Goals .................................... 29

B.

Distinguishing between Mission-Oriented and Mission-Support Goals ........................ 31

C.

Implementing Agency Priority Goals ............................................................................ 31

D.

Transparency and Performance.gov ............................................................................... 34

E.

Slippage between OMB Guidance and the Statute ........................................................ 35

F.

Clarifying the Roles of Partners ..................................................................................... 37

G.

The Performance Improvement Council (PIC) .............................................................. 38
i

H.

OPPM and the PIC: Dual Roles of Facilitator and Enforcer............................................. 39

I.

Substantial Variation across Goal Type and Scope ....................................................... 40

J.

Section Summary ........................................................................................................... 41

VII.

Cross-Agency Collaboration: Conceptual Frameworks and Strategies ............................. 41

A.

Varieties of Mechanisms for Collaboration ................................................................... 42

B.

Managing Collaboration Across Boundaries ................................................................. 43

C.

Management Skills for Cross-Agency Collaboration .................................................... 47

D.

Transaction and Coordination Costs .............................................................................. 47

E.

Section Summary ........................................................................................................... 48

VIII. Institutional Challenges to Cross-Agency Collaboration .................................................. 49
A.

Authorization: Producing Silos and Stovepipes ............................................................. 50

B.

Appropriations, Acquisitions and Agency Use of Funds ............................................... 53

C.

Disjointed and Sedimented Legislation.......................................................................... 56

D.

Agency-Centric versus Shared Accountability and Risk ............................................... 58

E.

Data and Information Sharing Across Agencies ............................................................ 59

F.

Human Capital: Goal Leaders and Cross-Agency Professionals ................................... 61

IX.

Case Studies of Cross-Agency Collaboration .................................................................... 63

A.

Introduction .................................................................................................................... 63

B.

Case Study 1: The National Export Initiative ................................................................ 63

C.

Case Study 2: Reducing Veteran Homelessness ............................................................ 73

D.

Case Study 3: The Partnership for Sustainable Communities....................................... 82

E.

Case Study 4: Expedited Permitting and Review of Federal Infrastructure Projects..... 90

X.

Lessons Learned, Tools, and Best Practices ...................................................................... 97
A.

Lesson Learned: Establish a National Policy Framework ............................................. 97

B.

Balancing Costs and Benefits of Collaboration ............................................................. 97

C.

Avoiding “One Size Fits All”......................................................................................... 98

D.

Keep Performance Requirements and Reporting Agile and Light ................................. 99

E.

Tool: Interagency Agreements ..................................................................................... 100

F.

Tool: Build Virtual Agencies ....................................................................................... 102

G.

Tool: Conduct Cross-Agency Process Mapping .......................................................... 103

H.

Tool: GSA Templates................................................................................................... 103

I.

Tool: Joint Grant-making ............................................................................................. 103

J.

Tool: Shared Budgets ................................................................................................... 103

K.

Tools for Building Local Level Collaboration ............................................................. 104
ii

L.

Tool: Boot Camps for Lawyers .................................................................................... 106

M.

Digital Tools ................................................................................................................. 106

XI.

Conclusion ....................................................................................................................... 109

TABLE OF FIGURES, TABLES AND APPENDICES
Table 1: Organizational Mechanisms for Coordination................................................................ 43
Figure A- 1: Traditional hierarchical structure: agency autonomy ............................................... 51
Figure A- 2: Overlapping goals, processes and systems across agencies ..................................... 52
Figure A- 3: Cross-Agency Collaboration as Networked Governance ........................................ 52
Table 2: Exports CAP Goal Partners ............................................................................................ 64
Appendix 1: Study Interviews .................................................................................................... 110
Appendix 2: Interim Mission-Oriented CAP Goal Descriptions ................................................ 112
Appendix 3: Mission-Oriented CAP Goals: Associated Programs and Agencies ...................... 117

iii

The GPRA Modernization Act of 2010:
Examining Constraints To, and Providing Tools For,
Cross-Agency Collaboration
Jane E. Fountain1

“America’s interagency toolkit is a hodgepodge of jerry-rigged arrangements constrained by a dated and
complex patchwork of authorities, persistent shortfalls in resources, and unwieldy processes.”
— Robert Gates, Secretary of Defense, 20102

I.

PRELUDE: OUTLINE OF THE REPORT AND RECOMMENDATIONS

This report begins with a prelude including a brief outline and the recommendations
offered for consideration by the committee. The second section provides a description of the
background and impetus for the study and explains the research strategy, methods and scope of
the research undertaken. The third section examines the structure and provisions of the GPRA
Modernization Act of 2010 (GPRAMA), with particular attention to its provisions for crossagency collaboration.3 Section four asks “Why collaborate across agency boundaries?” and
reviews key public management, administration and organization theory concepts as well as
selected research on collaboration across boundaries. The fifth section then moves to a survey of
the institutional challenges to cross-agency collaboration that are for the most part designed into
the structure and central processes of the federal government. Section six presents a series of
detailed case studies that are meant to put collaboration into concrete settings across various
policy areas and agencies. Section seven extracts from the review of applied and academic
research and the case studies to summarize tools, best practices and lessons learned. A brief
conclusion ends the report.
The recommendations are based on the full report below, but for the purposes of
committee deliberation they are provided here as a “prelude” foreshadowing and referencing
what is to come in the report itself. These recommendations are offered to improve
administrative processes and practices in the federal government. They follow from the study
1

Jane E. Fountain is Professor of Political Science and Public Policy and Director of the National Center for Digital
Government at the University of Massachusetts Amherst. The author prepared this report in her capacity as an
Administrative Conference of the United States (“ACUS” or “the Conference”) consultant, The author gratefully
acknowledges the help of ACUS staff and the research assistance of Christoph Demers. The author is particularly
grateful to the current and former government officials, and other experts, who agreed to be interviewed for the
study. All errors of fact or interpretation are the author’s responsibility.
2
Arthur D. Simons Center for Interagency Cooperation. Command and General Staff College Foundation, Inc.
http://thesimonscenter.org/about/
3
The law substantially revised the Government Performance and Results Act of 1993.

1

and are intended for consideration by the Administrative Conference of the United States
(“ACUS” or “the Conference”). The study and its recommendations highlight existing tools and
identify new or enhanced tools that agencies may use to improve cross-agency collaboration and
to prevent constraints (particularly perceived or real legal constraints) from unduly inhibiting
effective collaboration. Given the broad scope and constrained timeline for study, these findings
and recommendations are intended as an initial foray into a topic of lasting and increasing
importance for administrative reform.
II.

RECOMMENDATIONS

The recommendations that follow have potential to improve administrative processes
related to cross-agency collaboration in the federal government. These recommendations are
derived from the research undertaken for this study including interviews conducted with current
and former government officials and other experts, four case studies that examine various types
of cross-agency collaborative developments over time and in specific contexts, and extensive
review of scholarly and applied research, government documents and related materials. The
recommendations are not ranked in order of importance or feasibility.
Government executives and managers, as well as agency general counsels and other
attorneys, clearly recognize institutional challenges to cross-agency collaboration. Many
effective leaders have developed strategies to address some of these challenges but enormous
frustration typifies the reaction of many others. Effective government executives are skilled at
working around, or in spite of, institutional barriers, but these “work-arounds” waste time and
money, demoralize public servants, and crowd out opportunities for greater effectiveness and
productivity. The passage of GPRAMA and the current Administration’s public commitment to a
set of cross-agency priority goals and several other cross-agency projects, indicate institutional
recognition of the necessity for cross-agency projects as a central and routine dimension of
government performance. As a result, this study presents a timely opportunity to revisit and, in
some cases, to directly address institutional barriers to cross-agency collaboration that may be
amenable to change.
The recommendations are of two broad types: those for oversight agencies and officials –
the Office of Management and Budget, the OMB Deputy Director for Management (which the
current administration has called “Chief Performance Officer”), and the Performance
Improvement Council (PIC), among others -- and those for agency executives, program
managers, general counsels and other attorneys in agencies engaged in developing and
implementing cross-cutting collaborative initiatives.
A. Recommendation 1: Performance.gov and Transparency
OPPM, working with the Chief Performance Officer of the United States, should increase
transparency on Performance.gov. Reiterating an earlier section of this report discussing
transparency and accessibility of performance information on the website, GPRAMA clearly
requires that Performance.gov serve as the repository for federal government and agency
strategic and performance plans, including all quarterly status update reports and archival
2

versions of all strategic and performance plans. Performance.gov is meant to be transparent,
making progress of agencies and cross-agency projects toward goals available to the public
whenever it is feasible to do so. OPPM should make available on Performance.gov and
searchable on the site all status updates, as well as the original reports from the interim crossagency priority goal (CAP) projects.
If it is not feasible to redesign the site for this purpose, these documents should be made
publicly available through the Federal Register or in another central and searchable website.
Currently, one would have to search on the websites of each individual agency for such
documents. The rationale for this recommendation is, first, transparency and provision of
information to the public; second, the ability to see how progress accumulates, or stalls, over
time as cross-agency projects work toward stated goals. Organizing performance review updates
across agencies in one website is a useful means for shared learning and for realistic appraisal of
the actual timelines required to meet “stretch goals.” However, it should be noted, on the other
hand, that most scorecard and other appraisal information concerning agencies has not been
made public during the past two presidential administrations (pre-GPRAMA), so there is a
precedent of sorts in practice for using some discretion with respect to making such performance
data easily available to the public.
B. Recommendation 2: Clarify Terms and Conceptual Relationships
1. Collaboration is not Duplication
OPPM and related offices, the PIC and the Office of Executive Councils should offer
guidance to clarify terminology in order to clearly differentiate between cross-agency
collaboration and unnecessary duplication and overlap. They can do this by issuing brief, concise
guidance and by adding brief, concise, and clear language to websites, reports, and other
materials. While these terms are clear to those interviewed at the Office of Management and
Budget (OMB), the General Services Administration (GSA), and other oversight agencies, the
interviews with senior agency officials suggest that terminology and usage become increasingly
unclear as they flow outward to agencies. It would be useful to gain greater clarity concerning
the difference between overlapping missions across agencies, in cases where overlap is necessary
and complementary and instances of unnecessary or wasteful duplication and redundancy to be
eliminated. Currently, the Government Accountability Office (GAO) is required by Congress to
produce an annual report that identifies fragmentation, overlap and duplication across agencies
and programs in the federal government.4 There is a danger that collaboration across agencies
may be viewed by many agency managers merely or primarily as a vehicle for alignment and
interoperability of joint or related activities. In some cases, collaboration does reveal needless
redundancy that may be eliminated. But in other cases, shared expertise, information and
capacity are not redundant but complementary and necessary. The detailed case studies of
collaboration in this report and interviews with officials, current and former, bear out the
importance of these distinctions. OPPM and PIC should construct and consistently use a clearer
4

See, e.g., U.S. GOV’T ACCOUNTABILITY OFFICE, GAO-13-279SP: 2013 ANNUAL REPORT: ACTIONS
NEEDED TO REDUCE FRAGMENTATION, OVERLAP AND DUPLICATION AND ACHIEVE OTHER
FINANCIAL BENEFITS (APRIL 9, 2013).

3

vocabulary and conceptualization of complementary capacity, shared jurisdictional space, and
shared operational space that would be productively leveraged from collaboration. This guidance
also should include specific instructions to agency attorneys on how to make language clearer to
differentiate between the various types of cross-agency collaboration.
2. Clearly distinguish between collaboration for mission-oriented and mission-support goals
Related to the previous recommendation, the same actors using similar means should
make a clearer distinction between mission-oriented and mission-support goals and their
respective relationships to reduction of ineffective overlap and redundancy across agencies. The
distinction between mission-support CAP goals, designed to achieve consolidation of standard
business functions and systems across agencies – e.g., data center consolidation, improper
payments, and strategic sourcing – and mission-oriented goals, designed to coordinate authorities
to pursue shared policy goals that cross-cut agencies – e.g., exports and energy efficiency – are
currently conflated. This problem is important because the goals, tools and processes for crossagency collaboration differ across these broad types of goals.
C. Recommendation 3: Require Agencies to Name The Other Agencies, Programs and Activities
That Contribute to Their APGs As Required By GPRAMA
One of the chief purposes of federal and agency goals is to make clearer and more
cohesive the key strategies and priorities across the entire the federal government. GPRAMA
requires that federal cross-agency goals and agency priority goals (APGs) describe the agencies,
programs, activities and other organizations that are related to a stated goal. Response to this
statutory obligation has been varied. OPPM should articulate clear guidance to agencies to
reiterate and clarify GPRAMA’s explicit requirements. Agencies should identify all significant
organizations (including other agencies), programs, and policies that contribute to achievement
of an agency priority goal, and articulate among its partners and stakeholders what is known and
unknown about how they contribute. In particular, OMB guidance should require agencies to
make clear the relationship between an agency priority goal and federal cross-agency priority
goals. OMB is required to verify that agencies have developed and published goals, but OMB
should verify as well that agencies have reported linkages to other agencies contributing to their
priority goals. In particular, OMB guidance should require that agencies describe and publish
linkages when two agencies coordinate their respective agency priority goals or when an APG is
related to a CAP goal.
D. Recommendation 4: Political Appointees at OMB (and in Agencies) Should Consult With
Congress to Inform Institutional Directives That Support Cross-Agency Collaboration
Political appointees at OMB (and in agencies) should continue to engage with key
members of Congress and their staffs to inform institutional directives that would support crossagency and cross-organizational collaboration. Agency legal staff, including general counsel at
some agencies, who are political appointees should play a key role in these consultations with
Congress.
Legislative change is a long-term process, but GPRAMA and its provisions show
promise for legislation that promotes cross-agency collaboration around results that matter.
4

Traditionally, cross-agency initiatives have faced barriers in sharing resources and legal
authority because of the jurisdictional boundaries of various congressional committees.
Proactively identifying and addressing them should be on the agenda. To the extent that agency
attorneys are part of the process, they too play an important role in informing and supporting
cross-agency collaboration.
Interviews with leaders of successful cross-agency efforts show that most work in close
contact with their congressional committees and staff over several years to develop shared
understanding of the operational and other details of the partnership. For example, the leadership
of the HUD-VA effort to reduce homelessness report that they regularly work in close
communication with their congressional committee and staff. They noted in this regard that
flexibilities are written into the statute, which allows HUD to allocate vouchers according to
particular subpopulation needs and use metrics in communities. These flexibilities are in the
statute due to sustained communication between the agencies and relevant congressional
committees and staff.
Similarly, interviewees noted that leaders of the Partnership for Sustainable Communities
announced the formation of this three-agency partnership at a congressional hearing in order to
signal the importance of the partnership and to communicate its importance to Congress. The
Secretaries of HUD and DOT and the Administrator of EPA appeared jointly in a hearing before
the Senate Banking Committee. Congressional committees and staff are unlikely to understand
cross-agency collaborations without considerable communication with agency leaders. The
rationale and gains from the cross-agency effort should be made clear to congressional staff.
E. Recommendation 5: Promote and Disseminate Promising Tools For Cross-Agency
Collaboration
Interagency agreements as a primary and pervasive tool of cross-agency collaboration are
well known and well researched. Similarly, use of the Economy Act to craft interagency
agreements when goods and services are purchased across agencies in the federal government is
widely understood and used, according to interviews conducted for this study. OPPM, or the
appropriate oversight body, should issue a directive to agency lawyers and legal staff to share
successful documents (including interagency agreements and specific language that has been
used to provide a basis for cross-agency collaboration) and other tools with others. This is
particularly important when agency lawyers are confronted with requests to share information
and data. They should be committed to sharing whatever is legally permissible and finding
legally permissible ways to do so.
Building on these pervasive tools are other tools–including information systems and
applications; special forms of training and goal setting--that lie outside traditional purview of
administrative law.
1. Develop management guidance on tools for varieties of cross-agency collaboration
In 2012, OMB developed useful guidance to agencies on the use of evidence and
evaluation program design and budgetary analysis. OPPM should develop similar guidance to
5

agencies explaining and encouraging the use of tools for cross-agency collaboration. A
knowledge and experience base exists among many federal officials who regularly engage in
cross-agency collaboration, and among outside experts in management, but this knowledge has
not been harvested systematically, organized, and shared. Agency managers require lessons
learned, best practices, guidance, and training to gain knowledge in cross-agency collaboration.
Having a toolkit that includes templates and models of processes that have worked would help
leaders of cross-agency initiatives navigate new waters. A few such tools, of many, are noted
below.
2. Rapid Response Teams
OPPM and the PIC should undertake a study of the potential to modify and re-use
successful models for the composition and use of rapid response teams leveraging and
disseminating the successful model of the Rapid Permitting and Review of Large Infrastructure
Projects.
Rapid response teams may be thought of as small virtual agencies organized by function.
They connote a working group that is strategic, intensively focused on a specific goal and
working under clear timelines. Thus, they differ from the traditional, bureaucratic use of a
working group. The model used to develop the Rapid Permitting and Review of Large
Infrastructure Projects could be a tool that might be modified and re-used for other
administrative processes.
One might think of the working group, in this case, as a virtual agency for permitting and
review of large infrastructure projects. This virtual agency has leaders and a staff. It has a
mission and has developed practices and procedures to ensure consistent, predictable results. It
has developed practices and processes to increase concurrency. It has developed and effectively
used a digital dashboard to organize, gain clarity on and publicly share information, including
status updates, concerning an initial group of 14 large infrastructure pilot projects and continuing
with a larger group of projects. It has developed tracking, monitoring and status reports on the
dashboard for stakeholders and clients. It may be possible to modify the software and platform
underlying the dashboard for other, related uses by other rapid response teams that might be
convened to streamline specific, delineated, yet complex and multi-jurisdictional functional areas
such as permitting and environmental review.
3. Dashboards, Milestones, and Project Management
The PIC, possibly in conjunction with the Office of IT and E-Government, and the Chief
Information Officers (CIO) Council, should construct a list of “best practice” dashboards and
their various functionalities to promote their use and re-use across federal agencies as a tool to
support cross-agency collaboration and project management. This is not a recommendation for a
complete inventory of dashboards or formalization of dashboard guidance. Rather, what is
needed is an agile activity to promote sharing best practices and useful platforms.
Dashboard have proven their effectiveness in providing clarity concerning progress
toward focused goals – such as permitting and environmental review of large infrastructure
6

projects – across agencies. Dashboards can be developed quickly and at low cost. Many of the
dashboards that are already in use within and across agencies can serve as templates and, with
modification, can be re-used across the federal government. Many successful efforts at largescale federal use of dashboards have already demonstrated their use. For example, the dashboard
for federal IT projects has provided not only an inventory but also clear visibility on those
projects that are over budget and behind schedule. This type of information has allowed the
government to eliminate unproductive or duplicative projects. For some IT systems and complex
initiatives, in particular, dashboards can become project management tools, where milestones,
roles and responsibilities are assigned and where progress can be monitored in close to real time
by all participants. A second large dashboard effort, also successful, helped tracking of funds
under the American Recovery and Reinvestment Act of 2009 (ARRA). More modest, smaller
scale use of dashboards has the promise to provide clarity, visibility and monitoring capacity for
a wide range of cross-agency efforts. Federal agencies should have capacity – or be able to find
capacity – to rapidly “stand up” dashboards by reusing software and platforms already owned
and developed by the government. For efforts that might be necessary to undertake with less
immediate public scrutiny, these dashboards and project management tools might be established
behind the MAX Federal Community firewall, so that only executive branch personnel can see
more timely pre-decisional information.
A range of other promising tools exists. These, too, should be shared across agencies. For
example, the rapid permitting and review case study demonstrates the value of concurrent
reviews for siting and environmental impact.
F. Recommendation 6: Improve Sharing and Harmonization of Data and Small Systems
This report does not examine the critically important development of government-wide
systems, shared services and the mission-support CAP goals required by GPRAMA. But within
the context of cross-agency collaboration at the program level, a number of smaller scale IT
systems and platforms can be better harmonized and shared across agencies. Many interviews
pointed to challenges to collaboration posed by the lack of harmonization in simple definitions of
terms, methods and criteria for a variety of activities. Some of these can be better harmonized.
1 . Continue to search for ways to “build once, use many”
Many smaller information systems and subsystems can be re-used and shared across
agencies and programs. (This can be accomplished without reinvigorating a comprehensive
federal enterprise architecture.) The OMB Office of E-Government and Information
Technology should identify shared systems and cyber infrastructure that could be reused, with
modifications, to further cross-agency streamlining and collaboration. A recent example is the
use of e-Rulemaking information systems that have been modified to develop the new
Freedom of Information Act (FOIA) online system that tracks FOIA requests and their status
across agencies. This reuse has saved millions of dollars in new system development costs
and sped its implementation.

7

2. Where appropriate, improve harmonization and standardization of data definitions and other
terminology; review, where appropriate, data and other definitions required by statute with a
view toward harmonization
OPPM should issue guidance: directing agencies to identify impediments to data
harmonization that stand in the way of promising cross-agency projects. Identified legal
challenges include data defined differently across agencies when definitions are specified in
statute. Several interviewees identified the problem of differences in data and other definitions
that are in statute as a difficult problem to resolve when agencies seek to collaborate. At times,
statutorily prescribed data or other definitions have a specific purpose. But some definitions in
statutes may be amenable to change. The statutory definition may be outdated or its purpose may
no longer be relevant. Moreover, agency general counsel and attorneys should determine whether
definitions are actually required by statute. It may be possible to interpret statutory language with
more flexibility than current practice may indicate. When considering these changes, agencies
and OMB should engage in close dialogue with non-federal stakeholders and Congress.
3. Protecting privacy while building cross-agency capacity
It is a particular challenge for agencies to share data that include personally identifiable
information (PII). Agency general counsel and attorneys should develop forms for individuals to
grant access to personal or other private information to multiple agencies, specifically named,
identifying the agencies and purposes for which data would be used. Such forms might become
part of a standard packet of paperwork to be signed for appropriate processes and services that
cross agency boundaries. For example, the HUD-VA Supportive Housing Program (HUDVASH) local offices ask individual veterans to complete and sign a form that allows personally
identifiable information to be shared across the Departments of Housing and Urban Development
(HUD) and Veterans Affairs (VA). These two agencies have developed interagency agreements
regarding their use of personally identifiable information for specific purposes.
G. Recommendation 7: Building Human Capital to Support Cross-Agency Collaboration
Several “communities of practice” exist among professionals in the federal government.
Some of these communities form around shared functions, for example, communities of grants
officers, budget analysts or human resources professionals focused on training. Other
communities may form with a focus on policy domains or other specializations such as web
masters, social media specialists, environmental law attorneys, and the like. These communities
often develop informally and grow through productive exchange of information, problem solving
and professional advice and support networks. They form essential networks for knowledge
transmission and learning. In many cases, they undergird cross-agency collaboration.
OPPM, working with the Office of Personnel Management (OPM), the Chief Human
Capital Officers Counsel, and agencies, should continue to identify and refine skills and to build
capacity for cross-agency collaboration at multiple levels and across functional areas, including
skills for agency general counsels and attorneys. Capacity building includes tools for selection,
appraisal, rewards and professional development that foster expertise and experience in building
and sustaining cross-agency collaboration.
8

GPRAMA requires OPM to develop a list of skills needed by members of the Senior
Executive Service (SES) who will lead cross-agency efforts. This is critical capacity to build. But
other specialized roles – financial, legal, personnel, other management support and program
management – require training and development in supporting cross-agency collaboration as
well.
OMB should proactively work with OPM and agencies to certify performance appraisal
systems, including performance bonuses, to recognize and reward substantive contributions and
leadership in cross-agency and cross-organizational collaborative efforts. In keeping with
GPRAMA’s statutory requirement that OPM develop a list of skills and competencies required
for sustainable cross-agency collaboration, those skills should be incorporated into
performance appraisal, training, rewards, and selection criteria for the SES. Cross-boundary
management should be a core skill for the SES. While some SES managers and attorneys
will gain expertise in mission-support, government-wide systems across agencies, the skills
required for mission-oriented cross-agency projects are quite different.
Many senior level attorneys are in the SES. If cross-agency capacity building were part
of their training and appraisal, the importance of their role with respect to cross-agency projects
would be enhanced. General counsels and other attorneys play a key role in cross-agency
collaboration. In particular, they craft the interagency agreements and other interagency MOUs
that codify and document how two or more agencies will work together. Cross-agency
agreements that involve exchange of funds for goods and services “purchased” by one agency
from another are covered reasonably well by the Economy Act. But it appears from interviews
conducted for this study that agency attorneys have different understandings of the Economy Act
and its relationship to resource-sharing across agencies.
Similarly, joint grant-making has the potential to streamline requirements for clients and
to better leverage funds across agencies and to provide more coherent policymaking. The
Partnership for Sustainable Communities is a strong example of this case. Their knowledge of
joint grant-making, that currently resides, in part, in the institutional memory of general counsels
and attorneys, should be shared across relevant agencies.
Among the particular skills of general counsels and attorneys that are highly relevant for
cross-agency collaboration and that emerged in the context of the interviews conducted for this
study are:
 Recognize flexibilities or “space” in statutes and regulations that might be used for
crafting collaboration across agencies
 Use negotiation skills to craft informal working agreements when codification and
standardization would diminish needed flexibility
 Develop interagency agreements to facilitate collaboration within bounds of reasonable
risk, statute and other constraints and rules
 Share best practices across agencies in the strong community of practice among agency
attorneys and general counsels
9

H. Recommendation 8: Leverage University and other Policy Research to Support Cross-Agency
Initiatives
The federal government can leverage human capital that is external to the government.
Outsourcing is one means to do so. Relationships with university and other research centers are
another. Many agencies have longstanding relationships to the university, nonprofit and private
research centers whose expertise aligns with their policy area. These networks of knowledge
should be encouraged and expanded to those agencies that tend not to use policy-relevant
research. Some agencies should connect to university and other research organizations to build
knowledge about “wicked” policy challenges that lie inherently across agencies. Specifically,
many policy researchers examine and measure causal relationships that explain and measure how
means (programs, activities, etc.) are connected to ends (goals). Evidence-based policymaking
that is inherently cross-agency will benefit from leveraging external research. In fact, it is a
requirement of evidence-based policymaking to use research results. The HUD-VA relationship
and their partnership with U.S. Interagency Council on Homelessness (USICH) and other
national organizations, relies heavily on research conducted by the University of Pennsylvania
and associated research centers devoted to highly quantitative as well as qualitative research on
homelessness. The successful boot camps at local levels that are responsible for decreasing
veteran homelessness were designed and facilitated by the non-profit Community Solutions, a
pioneer in developing practical implementation plans to reduce homelessness.
Researchers outside the federal government may be leveraged for identification of crossagency inter-dependencies and policy networks. Indeed, many policy networks, particularly in
disaster preparedness and national security, have been mapped by researchers due to pressing
needs in those areas for clarity, measurement and improvements in operations. Food safety
policy research has been catalyzed by the Pew Charitable Trusts’ food safety policy focus. This
type of research should be extended to all policy areas in which interdependencies exist across
agencies. Environmental and conservation efforts across agencies are fairly well understood.
Policy networks in social policy and increasingly in healthcare have access to university-based
powerful analytical tools and research that can support cross-agency collaboration by federal
managers. Notably, as agencies reach out beyond the boundaries of the federal government to
non-federal stakeholders, Congress will be more likely to buy in to these efforts. Congress tends
to trust agency efforts more when many non-federal stakeholders are “on board” with an effort
rather than complaining of being left out of deliberations.
I. Recommendation 9: Recommendations for Cross-Agency Leaders
The following are as much a brief reiteration of guidance for cross-agency leaders as they
are specific recommendations. They flow from management research and were discussed
frequently by those interviewed for the study. For executives who are assigned to build a major
cross-agency effort, what do they do? In the initial stages of developing cross-agency
collaboration, determining the best, legal way to share information, operations, personnel,
authorizes and other resources means that agency general counsels and attorneys are key actors
whose experience can facilitate forward progression of a project. Many of those interviewed
noted the importance of their professional relationships across agency boundaries and, in
10

particular, the knowledge sharing and advice network among the community of practice
composed of agency attorneys.
The six recommendations below present key actions that government executives
leading cross-agency initiatives should undertake.
1. Set and communicate clear, compelling direction and goals
Build commitment to a cross-agency vision, mission, long and near-term goals, and
objectives. Frame the effort, set the direction, and establish the culture as one that requires
collaboration. Convince key managers that the new collaboration will produce better results than
the status quo. An important overarching goal, a vision of the future, is a strong motivator and
provides the initial logic for organizing the initiative. Keep the overarching goal and its benefits
at the forefront through communication and framing. To ensure buy-in with partners and stakeholders,
the process of goal-setting should be the result of deliberative conversations rather than being sprung on
participants.
2. Understand the many varieties of collaboration required to achieve the stated goals. Fit the
working group structure and tools to the task
One size does not fit all. Collaborative initiatives require different types of authority
structures and division of labor, depending upon scale, scope, urgency, and core task dimensions.
Decide on an appropriate structure and define exactly what that will mean in terms of authority,
resources, and division of labor. For example, some cross-agency collaborations are organized
with a lead agency that supplies services on a fee-for-service basis to other agencies. The CAP
goals by law are led by a White House official, but the organizational structure of the crossagency relationships is left undetermined. The lead agency or managing partner approach differs
across projects with respect to how much joint decision-making and problem-solving will be
used. Non-federal partners and stakeholders are likely to provide key insights into the
components of a successful strategy for proceeding.
3.

Establish specific roles and responsibilities

Who will do what? Who is responsible for what? These are key questions. Develop clear
decision-making processes including conflict resolution measures. Cross-agency collaborations
require strong executive and management groups and well-organized working groups. The
interviews for this study reiterate that matching titles and General Schedule (GS)-levels in
working relationships across agencies are sometimes not as important as finding the best people
for the task where “best” refers to appropriate expertise and experience. Notably, these kinds of
efforts have a high opportunity cost in terms of staff time. But without incurring these costs, the
chance of success diminishes rapidly.
4. Develop formal agreements but don’t overly formalize and codify unless necessary
Countering much management “wisdom,” several of the general counsels and senior
attorneys interviewed for this study stressed that, as one put it, “one cannot template the process
11

of two or more agency managers building a relationship of trust and an understanding of one
another’s operations. But the agreements and Memoranda of Understanding (MOUs) that have
worked can be templated and shared.” Agencies and cross-agency partners are beginning to
develop “libraries” of these agreements and at times put them into handbooks that every agency
can then use. (Note that in the field of knowledge management this is known as capturing tacit
knowledge, or know-how, and making it explicit and sharable.) The obvious need to have agency
counsel check these formal agreements, particularly as they proliferate across agencies, should
be clear. Two different categories of formalization should be noted. The first category is
formalization at the level of the agencies that are developing a collaborative project. A second
category is formalization at the level of, and standardized by, oversight agencies, at times,
without sufficient knowledge of the programmatic details involved. It is the second category that
agency attorneys caution against using indiscriminately.
5. Develop shared operations and shared resources that support achieving the goal
Shared operations and resources have a number of legal aspects. Accordingly, ensuring
that the relevant legal counsel are aware of plans, as they emerge, to share operations or
resources and is included in the early discussions may be critical to ensure success. Similarly,
counsels should be committed to aiding managers who want to develop shared operations and
resources.
Shared operations and resources across agencies range in complexity from production of shared
brochures and web pages to development of shared systems and standards; co-location, shared
services and information; fee-for-service operations; standardizing and streamlining to produce
consistent operations across agencies; and consolidation. For joint policy making efforts,
coordination across agencies that share responsibility for key policy challenges – such as the
CAP goals – may mean communication and joint planning to align strategies that are then
implemented in parallel.
Many cross-agency projects have had to generate their own resources through sharing,
borrowing, or otherwise leveraging existing resources across agencies. Indeed, the Integrated
Acquisitions Environment, a government-wide system managed by the GSA, is funded by
agencies through separate MOUs with each agency. This funding arrangement affects the
governance structure and systems decision-making. Regulations.gov is still funded this way as
was the early Grants.gov cross-agency e-government project. In some cases, these early MOUs
took from one to two years to negotiate and formalize. This type of MOU has been used often
enough across federal agencies that its use should be fairly standardized. Similarly, many crossagency projects have been staffed with those on short-term details from several agencies. Canny
federal managers are excellent at bootstrapping available resources until more consistent
resources are available. But repeating bootstrapping techniques repeatedly is suboptimal.

6. Build shared performance, monitoring and evaluation metrics and approaches
Participants should discuss what success looks like, both day-to-day when implementing
a collaborative initiative and over the longer term in trying to influence desired outcomes. A mix
12

of quantitative and qualitative monitoring and evaluation techniques is advisable. To note one
example, the Exports CAP goal partners developed cross-agency performance metrics for
exports. These may provide an impetus for other efforts. Performance measures are needed to
enable tracking, monitoring, and measurement of activities, outputs and outcomes across
agencies and programs. Measurement rarely answers “why?” questions, however. Consequently,
quick-turnaround quantitative and qualitative evaluation methods should be used to drill down
into key questions and issues. Monitoring and evaluation are important, but without
accountability for learning and accountability for consequences, these efforts may lack influence
on behavior. To the extent possible, cross-agency projects should align incentives, rewards, and
sanctions while being aware of the potential for perverse incentives that can be created by
simplistic approaches.
III.

INTRODUCTION AND BACKGROUND OF THE STUDY

Cross-agency collaboration in support of stronger coordination in the federal government
is one of the core challenges of government in the 21st Century. From its founding, the American
system of government was designed to emphasize checks and balances, fragmented authority,
competition of ideas, and competition for resources. The autonomous culture and vertical
institutional arrangements that flow from these foundations meant to limit government power
also limit government responses to a range of increasingly pressing problems. Efforts to prevent
centralized authority have produced an intensely “vertical” chain of command running from each
federal agency to its relevant appropriations, authorizing and oversight committees in the
Congress to ensure that power rests with elected officials rewarding highly focused, agencycentric behavior. The vast economic and technological changes associated with the Industrial
Revolution made the modern administrative state and a professional civil service essential.5 Yet
powerful institutional features of government design, primarily authorization and appropriations
processes, reinforce agency autonomy and congressional oversight over single-agency issues.
These institutional design features lead Congress away from addressing crosscutting challenges
like food safety, disaster preparedness, and sustainability even as they limit the influence and
expertise career experts in the civil service might bring to bear on these complex challenges. Yet
the alternative of a strong unitary leader (the monarch rejected by the Founding Fathers) would
do little better at managing complex trade-offs across policy areas. The unitary form of
government was rejected early in American history for good reason. Yet the democratic
institutional forms in a separation of powers system have externalities, or side-effects, that need
to be recognized and managed.
In practice, public officials have cooperated across boundaries in a variety of ways for
centuries, between federal and state governments, and for decades at the federal level via
interagency working groups, internal procedures for managing shared problems, communities of
practice, and other arrangements. Some of these interagency arrangements have been directed by
Congress and are codified in statute. Others have grown through informal professional networks
among civil servants who have similar functions and duties in different agencies. Still others
5

Among a wide range of studies, see Stephen Skowronek, Building a New Administrative State; Woodrow Wilson,
“The Study of Public Administration,” Political Science Quarterly, 1887.

13

have developed around ad hoc working groups and task forces convened for specific purposes by
presidents.
So-called “wicked” problems, i.e. pressing, complex policy problems that cross
traditional boundaries and defy simple solutions, seem to have proliferated in an increasingly
interconnected world whose resources are finite. Climate change, disaster and crisis preparedness
and response, large-scale oil spills and other environmental catastrophes, terrorism, and an aging
population provide a partial list of such problems. Other “wicked” problems, although less
dramatic, include homelessness, crime reduction, smoking cessation, and the like. These
complex, intractable, enormously expensive problems simply cannot be addressed through
single-agency responses. Stronger cross-agency collaboration is needed to increase the
effectiveness of federal efforts; to achieve cost savings and efficiency in government; to improve
services in the realm of policy and also to permit more effective and timely environmental
review for large infrastructure and other projects and investments. Cross-agency collaboration is
a perennial demand of stakeholders of government, individual and corporate citizens stymied by
competing, duplicative and fragmented federal agency requirements. But where different
agencies perform similar tasks, e.g., in regulation of financial institutions, there may be
important policy reasons why many constituencies want customized rather than standardized,
one-size-fits-all approaches. Or it may be that the reasons for customized approaches made sense
when they were developed but lack a sound rationale in the present.
Billions of dollars in potential savings from information and communication technology
investments are lost or foregone as a consequence of agency-centric investments and planning
which drive out enterprise and multi-agency innovations and systems. Moreover, economic
constraints and global competition make it increasingly problematic to support redundant and
overlapping back-office services and systems. Collaboration across agencies allows the federal
government to streamline, simplify, and improve policy making and implementation.
Enacted in 2011, GPRAMA introduces requirements for cross-agency and governmentwide goals and projects in recognition of contemporary political realities.6 This study examines
recent developments in light of GPRAMA, focusing on key dimensions of collaboration,
challenges to it, particularly real and perceived legal challenges, and tools being developed and
used by government decision makers.
In response to increased calls for cross-agency collaboration and to statutory
requirements that require it in statute, the Conference sought to:

6

Pub. L. No. 111-352, 124 Stat. 3866 (2011). The GPRA Modernization Act of 2010 amends the GPRA Act of
1993, Pub. L. No. 103-62, 107 Stat. 285 (1993). For a detailed overview of the new framework see Clinton T. Brass,
“Changes to the Government Performance and Results Act (GPRA): Overview of the New Framework of Products
and Processes, Congressional Research Service (CRS) report R42370, Feb. 29, 2012; for a concise explanation of
the Act, see John Kamensky, “GPRA Modernization Act of 2010 Explained,” IBM Center for The Business of
Government blog available at
http://www.businessofgovernment.org/sites/default/files/GPRA%20Modernization%20Act%20of%202010.pdf.

14

undertake a research project that will study the Government Performance and Results Act
Modernization Act of 2010 (GPRA Modernization Act), specifically examining the Act’s
requirements for cross-agency collaboration, constraints to such collaboration (with a
particular focus on legal constraints) and highlighting tools available to facilitate such
collaboration.7
The study description8 originally focused attention on the Cross-Agency Priority (CAP)
Goals required under GPRAMA:
Among other activities, GPRAMA requires the Office of Management and Budget
(OMB) to coordinate with most federal agencies to establish outcome-oriented federal
government priority goals—otherwise referred to as Cross-Agency Priority (CAP)
Goals—covering a number of policy areas as well as goals to improve management
across the federal government.9 The Act also requires OMB to identify a goal leader
for each CAP Goal and these goal leaders are responsible for coordinating efforts to
achieve each of the goals.10 Goal leaders are given flexibility in how to manage CAP
Goals and are encouraged to leverage existing structures as much as practicable, (e.g.,
existing working groups, inter-agency policy committees, and councils).11
As designated agency representatives work to achieve CAP goals and to implement the
intent of the Act, studies suggest they may be facing certain institutional constraints to
effective collaboration and thus need tools to aid them in their efforts. 12 While several
studies have noted management, resource, personnel, technology or other constraints
to cross-agency collaboration,13 no study has specifically examined what constraints (real
or perceived) may exist and what tools agency representatives may use to effectively
collaborate given such constraints.

7

Administrative Conference of the United States, http://www.acus.gov/research-projects/gpra-modernization-act2010-examining-constraints-and-providing-tools-cross-agency
8
Supra
9
31 U.S.C. § 1120(a)(1). More specifically, the Act requires OMB, starting with the FY 2015 budget, to develop
long-term, outcome-oriented goals for a limited number of crosscutting policy areas and goals for management
improvement areas, including: financial management; human capital management; information technology
management; procurement and acquisition management; and real property management. Id. The goals are to
be developed in coordination with agencies and in consultation with the Congress. In addition, OMB is
required to develop interim priority goals, starting with the President’s 2013 budget. Id.
10
Memorandum from Jacob Lew, Director, Office of Management and Budget to Heads of Executive
Departments and Agencies on Delivering an Efficient, Effective and Accountable Government (Aug. 17, 2011),
available at http://www.whitehouse.gov/sites/default/files/omb/memoranda/2011/m11-31.pdf.
11
Id.
12
See, e.g., Jane Fountain, IBM Center for the Business of Government, Implementing Cross Agency
Collaboration: A Guide for Federal Managers (2013), available at
http://www.businessofgovernment.org/sites/default/files/Implementing%20Cross%20Agency%20Collaboration.p
df .
13
See, e.g., U.S. GOV’T ACCOUNTABILITY OFFICE, GAO-12-1022, MANAGING FOR RESULTS: KEY
CONSIDERATIONS FOR IMPLEMENTING INTERAGENCY COLLABORATION MECHANISMS (2012),
available at http://www.gao.gov/assets/650/648934.pdf (setting forth a number of constraints to cross-agency
collaboration).

15

The initial study goal and objectives, based on the request for proposals, suggest the
range of legal constraints related to interagency collaboration:
The goal of the project is to specifically examine the Act’s requirements for cross-agency
collaboration; identify existing constraints (real or perceived) to collaboration (with a
particular focus on legal constraints); highlight tools available to help agencies
collaborate; and recommend potential new (or enhanced) avenues of collaboration.
The study should:


Identify and examine existing constraints (real or perceived) to collaboration on, and
implementation of, CAP Goals by working with the Office of Performance and
Personnel Management (OPPM) at OMB, as well as other federal agencies;



Focus on legal constraints and accordingly, identify, examine and/or consider the
following possible constraints:
o Laws and regulations which may impede cross-agency collaboration, such as
requirements affecting the division of labor, resources, authority and
responsibility when agencies seek to collaborate;
o The legal authorities, roles, and models that individuals appointed as CAP Goal
leaders might use in performing their duties;
o Legal requirements under the federal budget system which restrict the use of
funds in ways that may constrain cross-agency collaboration;
o The interplay between collaboration, which can often lead to shared
accountability, and legal requirements that assign accountability for implementing
a policy to one particular agency;
o The role of contracts, interagency agreements and other legal documents in crossagency collaboration;





The interplay between cross-agency collaboration and laws requiring agencies to
make information available to the public;
o The role of agency general counsels, inspectors general and other agency
attorneys in advising senior agency officials and those non-attorney staff who are
coordinating and implementing cross-agency collaboration efforts; and
o Highlight existing tools and identify new or enhanced tools agencies may use to
improve cross-agency collaboration on CAP Goals and prevent constraints
(particularly legal constraints) from unduly inhibiting effective collaboration.

16

IV.

STUDY METHODOLOGY AND SCOPE

A. Research Methodology and Strategy
There is an enormous academic literature on interagency coordination, cross-agency
collaboration and related topics to which I have been a contributor. I focused on the public
administration and management journals in reviewing these studies. A search in Westlaw of
journals and law reviews using the key terms “GPRAMA” and “Government Performance and
Results Modernization” yielded only two articles referencing GPRAMA.14 Clearly, a rich stream
of study in administrative law on joint rulemaking and interagency coordination in regulatory
affairs bears on the present topic, but this literature falls outside the direct scope of the present
study.
I began with a literature review of available academic research in the fields noted.
Although a great deal has been published in policy and public management journals and other
academic outlets on the Government Performance and Results Act of 1993 (GPRA), far less has
been published on GPRAMA, no doubt due to the recent passage of the legislation. The
Government Accountability Office has published several reports required by Congress under
GPRAMA. I focused on those GAO studies related to cross-agency collaboration (also referred
to as interagency coordination, crosscutting concerns and similar terms). To the extent publicly
available, I also Congressional Research Service (CRS) reports.
I also researched a wide range of other government and related documents and a small
number of cross-agency collaborative projects in the federal government that were specifically
recommended as examples of best practice during focusing interviews conducted for this report.
These, as well as other archival research results, are referenced in detail in this report. I relied on
Performance.gov, a website required by GPRAMA, managed by OMB, and designed by statute
to make publicly available the strategic and performance plans and progress reports for the
federal cross-agency projects (CAP goal projects) and for individual federal agency goals,
including agency priority goals which also are required under GPRAMA.
In addition to the literature review and archival research, as of the date of this report, I
have conducted 23 interviews, plus follow-up email contacts, with 31 experts. Most interviews
were conducted by telephone.15 Experts included current and former executives, managers,
attorneys, general counsel, and analysts from OMB, GAO, CRS, GSA and six federal agencies,
of which five are cabinet level agencies. One interviewee is a professor.
The interviews were meant to help identify themes and variety of constraints across
agencies and policy domains, conditions that underlie variation in challenges and variation in
tools (defined broadly as practices, technologies, and other steps used by public managers,
attorneys and other experts) to work within or to overcome, at least partially, challenges to crossagency collaboration. In addition to interviews with agency personnel, I interviewed officials and
14

Jody Freeman and Jim Rossi, “Agency Coordination in Shared Regulatory Space,” Harvard Law Review 1131,
March 2012; Jennifer Shkabatur, “Transparency with(out) Accountability: Open Government in the United States,”
Yale Law and Policy Review 79, Fall 2012.
15
See Appendix 1 for list of agency officials and private individuals interviewed during this study.

17

experts at oversight agencies. Following Yin and other experts on qualitative methods, I sought
to validate claims made during interviews by fact-checking in government and other documents
and by asking multiple individuals from different agencies and functional specializations similar
questions.16 I used “snowball” sampling, “a technique for gathering research subjects through the
identification of an initial subject who is used to provide the names of other actors.” The method
is used to “overcome the problems associated with understanding and sampling concealed
populations.” It is one of “a wider set of methodologies that takes advantage of the social
networks of identified respondents … [to produce an] escalating set of potential contacts.17
B. Scope of the Study
The scope of the topic is quite broad. The timeline for the study was brief.18 Therefore,
the method employed was to focus on a small number of illustrative examples of cross-agency
collaboration in order to inductively draw out challenges to cross-agency collaboration, tools
used by agency officials, best practices and lessons learned. I arrived at these examples through
a set of focusing interviews with current and former officials at OMB, tasked with
implementation of GPRAMA, and with other experts. The results of the initial focusing
interviews led to a broadening of the initial scope beyond exclusive attention to CAP goal
projects to include other cross-agency collaborative projects. I refined the study objectives to
include attention to Agency Priority Goals (APGs), which are also required under GPRAMA and
that can often include cross-agency collaboration. While some of the APGs relate directly to the
broader CAP goals, it is not required under GPRAMA that they do so.
In a sense, this report might be used as a guide by a public manager stepping into the role
of cross-agency goal leader. It is also meant to alert and educate agency general counsel and
attorneys about the increasing volume and complexities of interagency agreements of various
kinds that are likely to be required to implement GPRAMA. The initial research plan called for ,
two stages to the interviews: insights from program managers regarding cross-agency
collaboration challenges and tools were meant to inform subsequent interviews with agency
general counsel and other attorneys to gain a better understanding of cross-agency collaboration
challenges and tools from two broad perspectives. But the time period for the interviews meant
that I conducted interviews with program managers and with attorneys more or less in parallel.
While this range of interviews traversed policy areas and agencies, many more should be
undertaken in subsequent studies to flesh out and examine in greater depth some of the topics
covered in this report.
The original research plan called for examination of approximately three case studies,
drawing from CAP Goal projects and other cross-agency initiatives. These initial cases were
16

Robert K. Yin, Case Study Research: Design and Methods, Thousand Oaks, CA: Sage, 2014.
See, for example, Rowland Atkinson and John Flint, “Snowball Sampling,” in Michael S. Lewis-Bech, Alan
Bryman and Tim Futing Liao, editors, Sage Encyclopedia of Social Science Research Methods, 2004.
18
The request for proposals was published by ACUS on April 2, 2013. Proposals were due by April 30, 2013. The
study agreement was finalized on May 14, 2013. The detailed project outline was developed and subsequently
approved on July 1, 2013. The literature review, building upon past study of the topic, a set of interviews with
government officials and other experts, and the drafting of the report was carried out from July 1, 2013 to midSeptember 2013.
17

18

identified tentatively in the areas of energy efficiency, food safety and veterans’ homelessness.
The original study plan also called for a focus on cross-agency challenges and tools associated
with rulemaking, grants administration and other management activities across agencies. Given
the time and resource constraints of the study, it is beyond the scope of the present project to
review in depth all laws and regulations that constrain cross-agency collaboration or to examine
all of the CAP goal projects. However, the study focuses on the most prevalent and challenging
constraints and the more promising tools for collaboration.
I examined cross-agency collaboration both between and within federal agencies. This
focus omits a great deal of other collaboration across boundaries, notably, federal, state and local
coordination and public, private, and non-profit collaboration. While outside the direct project
scope, these broader sets of relationships were important dimensions of most of the cases that I
examined and as a result find their way into the report’s findings.
V.

THE GPRA MODERNIZATION ACT OF 2010

This section of the report examines GPRAMA in depth with respect to its provisions on
cross-agency collaboration. The law has been viewed by OMB as a framework that further
refines performance management in the federal government. The key additions to the original
legislation include new requirements for annual performance plans, the development of priority
goals, increased monitoring and evaluation of progress toward goals through quarterly reviews,
requirements for greater consultation with Congress, transparency by means of a single
government website (Performance.gov) as a repository of performance information and status
updates, and new government roles and offices focused on performance improvement.
The Government Performance and Results Act (GPRA) (P.L. 103-62) was enacted in
1993. Its objective was to strengthen government management by requiring agencies to set goals,
measure results, and report progress toward goals. To comply with GPRA, agencies have been
required to formulate and write strategic plans, performance plans, and gap analysis for projects
since 1993. Under GPRA, agencies must produce an agency mission statement and five-year
strategic plans and goals, stated in terms of results to be achieved (outcomes), for each primary
agency function. The law requires agencies to develop annual performance plans that state and
describe performance goals for a given fiscal year and descriptions of the means by which such
goals will be achieved and how their accomplishment may be verified. Annual performance
reports also must evaluate the agency’s success or failure in achieving its stated performance
goals. Finally, GPRA requires OMB to produce an annual report on agency performance as part
of the President’s annual budget request.19
19

A large body of public administration and management research, in support and in critique of, GPRA and
performance management has accrued. See, generally, Osborne and Gaebler, Reinventing Government, AddisonWesley, 1991; Donald Kettl, The Next Government of the United States, Norton, 2009; Beryl Radin, Federal
Management Reform in a World of Contradictions (Georgetown University Press, 2012); Christopher Pollitt,
“Performance Management in Practice: A Comparative Study of Executive Agencies, Journal of Policy Research
and Theory, 2005; Donald P Moynihan and Stephane Lavertu. "Does Involvement in Performance Management
Routines Encourage Performance Information Use? Evaluating GPRA and PART." Public Administration Review
72.4 (2012): 592-602. Donald P. Moynihan, The Dynamics of Performance Management: Constructing Information
and Reform, Georgetown University Press, 2008.

19

On January 4, 2011, the Government Performance and Results Act Modernization Act of
2010 (H.R. 2142) became law.20 It extends GPRA by requiring, among other provisions, stronger
development of government-wide priority goals and greater use of cross-agency coordination.21
It has been noted that:
Among other things, GPRAMA establishes a new framework aimed at taking a more
crosscutting and integrated approach to focusing on results and improving government
performance. Effective implementation of the act could play an important role in
clarifying desired outcomes, addressing program performance that spans multiple
organizations, and facilitating future actions to reduce duplication, overlap, and
fragmentation.22
In several provisions, GPRAMA requires or offers possibilities for collaboration across
agencies.23 The law requires OMB to include crosscutting, government-wide priority goals in its
formulation of the annual government-wide performance plan, mandated originally under GPRA.
Agency strategic plans, also required originally under GPRA, must under the new law include a
description detailing how the agency is working with other relevant agencies and organizations
to achieve its goals.
In stark contrast to traditional bureaucratic perspectives emphasizing agency autonomy,
GPRAMA makes clear that many strategies, priorities, and goals of the government inherently
lie across agencies.24 The explicit and frequent mention of government-wide goals and crossagency coordination for policy making and implementation clearly indicate that Congress
endorses interagency and government-wide activities. This language demonstrates that crossagency collaboration is increasingly being institutionalized into formal law and mandated by
Congress as part of the required management practice of OMB and federal agencies. Several
sections of the legislation direct agencies to undertake and improve interagency coordination.
20

P.L. No. 111-352, 124 Stat. 3866 (Jan. 4, 2011) (codified at 5 U.S.C. § 306 et seq.). LEGISLATIVE HISTORY—
H.R. 2142: HOUSE REPORTS: No. 111–504 (Comm. on Oversight and Government Reform). SENATE
REPORTS: No. 111–372 (Comm. on Homeland Security and Governmental Affairs). CONGRESSIONAL
RECORD, Vol. 156 (2010): June 16, considered and passed House. Dec. 16, considered and passed Senate,
amended. Dec. 17, House failed to concur in Senate amendment. Dec. 21, House concurred in Senate amendment.
21
GPRAMA amends the Government Performance and Results Act of 1993, P.L. No. 103-62, 107 Stat. 285 (Aug. 3,
1993). GPRAMA “defines ‘agency’ as an Executive agency defined under 5 U.S.C. § 105, excluding the Central
Intelligence Agency, the Government Accountability Office, the United States Postal Service, and the Postal
Regulatory Commission.” See GAO-12-215R, p. 37.
22
GAO, “Managing for Results: Key Considerations for Implementing Interagency Collaborative Mechanisms,”
GAO-12-1022 (Washington, D.C.: Sept. 27, 2012), pp. 1-2. See also, GAO, 2012 Annual Report: Opportunities to
Reduce Duplication, Overlap, Fragmentation, Achieve Savings, and Enhance Revenue, GAO-12-342SP
(Washington, D.C.: Feb. 28, 2012); and Opportunities to Reduce Potential Duplication in Government Programs,
Save Tax Dollars, and Enhance Revenue, GAO-11-318SP (Washington, D.C.: Mar. 1, 2011).
23
GAO, Managing for Results: GAO’s Work Related to the Interim Crosscutting Priority Goals under the GPRA
Modernization Act, GAO-12-620R. (Washington, D.C.: May 31, 2012).
24
U.S. Congress. Senate Report 111-372. “GPRA Modernization Act of 2010: Report of the Committee on
Homeland Security and Governmental Affairs, United States Senate, to accompany H. R. 2142.” December 16, 2010.
http://www.gpo.gov/fdsys/pkg/CRPT-111srpt372/pdf/CRPT-111srpt372.pdf.

20

GPRAMA required the establishment of a Performance Improvement Council (PIC), an
interagency body directed by law to share best practices across agencies and to facilitate crossagency coordination, and, for each agency, a senior official to be designated the agency’s
Performance Improvement Officer (PIO) reporting to a second new role, the agency Chief
Operating Officer (COO). The law also calls for the Office of Personnel Management (OPM) to
identify key skills and abilities of public managers required for implementation of GPRAMA.
A. Federal Government and Agency Performance Plans
1. Federal Government Performance Plans
The statute requires OMB to develop an annual federal government performance plan to
be published concurrent with the President’s Budget. The performance plan must include the
goals to be achieved and, for each performance goal, should identify “federal agencies,
organizations, program activities, regulations, tax expenditures, policies and other activities
contributing to the goal and a lead government official responsible for coordinating efforts.” The
performance plan also must include “common crosscutting performance measures; quarterly
performance targets and milestones; and plans to address crosscutting major management
challenges, including relevant performance goals, performance measures, and milestones.”25
Section 3(a) of GPRAMA (31 U.S.C. § 1115(a)) describes the process that OMB will use
to develop the government-wide federal goals (CAP goals):
(a) FEDERAL GOVERNMENT PERFORMANCE PLANS.—In carrying
out the provisions of section 1105(a)(28), the Director of the Office
of Management and Budget shall coordinate with agencies to
develop the Federal Government performance plan … The Federal Government performance plan
shall-(1) establish Federal Government performance goals to
define the level of performance to be achieved during the year
in which the plan is submitted and the next fiscal year for
each of the Federal Government priority goals
required under section 1120(a) of this title;
(2) identify the agencies, organizations, program activities,
regulations, tax expenditures, policies, and other activities
contributing to each Federal Government performance goal
during the current fiscal year;
(3) for each Federal Government performance goal, identify
a lead Government official who shall be responsible for
coordinating the efforts to achieve the goal;
(4) establish common Federal Government performance
indicators with quarterly targets to be used in measuring or
assessing—
25

GAO-12-215R, p. 34. Briefing to Congress on GPRAMA.

21

(A) overall progress toward each Federal Government
performance goal; and
(B) the individual contribution of each agency,
organization, program activity, regulation, tax expenditure,
policy, and other activity identified under paragraph (2);
(5) establish clearly defined quarterly milestones; and
(6) identify major management challenges that are
Government-wide or crosscutting in nature and describe plans
to address such challenges, including relevant performance
goals, performance indicators, and milestones.

2. Agency Strategic Plans and Performance Plans
Agency strategic plans are required under GPRAMA and details that describe crossagency collaboration. 26 These include a “mission statement; general goals and objectives” (in
practice, sometimes called strategic goals) for all of the agency’s major functions and operations;
“a description of how any strategic goals contribute to the federal government’s priority goals;
and a description of how the agency is working with other agencies to achieve its strategic goals
and relevant federal government priority goals;” among other descriptions required for strategic
plans.
Agency performance plans provide greater detail for achievement of goals in the agency
strategic plan. Regarding cross-agency collaboration, performance plans must include: “a
description of how the performance goals contribution to the agency’s strategic goals and any
relevant federal government performance goal; … identification of the federal organizations,
program activities, regulations, policies, and other activities that contribute to each goal, both
within and external to the agency; description of how the agency is working with other agencies
to achieve its goals and relevant federal government performance goals.”27
Section 3(b) of GPRAMA (31 U.S.C. § 1115(b)) continues by describing the
responsibilities of each federal agency to develop goals and plans:
(b) AGENCY PERFORMANCE PLANS.-- … the head of each agency shall make available on a
public website of the agency … a performance plan … Such plan shall—
…
(4) identify among the performance goals … agency priority goals …
(5) provide a description of how the performance goals are to be achieved, including—
…
(C) an identification of the organizations, program
activities, regulations, policies, and other activities that
26

GPRAMA requires agencies, in their strategic plans, to describe their cross-agency work and resource sharing in
their strategic plans. As set forth under “Agency strategic plans,” agencies must include in their strategic plans (a) a
description of how the agency is working with other agencies to achieve its goals and objectives as well as relevant
Federal Government priority goals, as well as (b) an identification of those key factors external to the agency and
beyond its control that could significantly affect the achievement of the general goals and objectives. See 5 U.S.C.
§§ 306(a)(4)(B), (a)(7).
27
GAO-12-215R, p. 41.

22

contribute to each performance goal, both within and
external to the agency;
(D) a description of how the agency is working with
other agencies to achieve its performance goals as well
as relevant Federal Government performance goals; and
(E) an identification of the agency officials responsible
for the achievement of each performance goal, who shall
be known as goal leaders;

GPRAMA also goes on to define “crosscutting” (in Subsection 3(h)(2) codified at 31 U.S.C. §
1115(h)(2)) to mean “across organizational (such as agency) boundaries” and “major
management challenges” (in Subsection 3(h)(7) codified at 31 U.S.C. § 1115(h)(7)) as
“programs or management functions, within or across agencies, that have greater vulnerability to
waste.”
B. Federal Government and Agency Priority Goals
GPRAMA also amends GPRA by requiring Cross Agency Priority (CAP) and agency
priority goals (APGs), a designation among the broader list of goals that signals greater
importance and, thus, under GPRAMA, greater attention and scrutiny. Two types of CAP goals
are specified. These types are fundamentally different in terms of mission and the types of crossagency collaboration implied. The “mission-support” goals are likely to result in far greater
consolidation of generic business functions widely shared by federal agencies. The “mission”oriented goals are far more complex in the type of collaboration required across agencies. The
discussion of collaboration types, case studies and tools will make these distinctions clearer in
subsequent sections of this study.
The mission-support priority goals of the government are specified by management function
in GPRAMA Section 5(a)(1)(B) (codified at 31 U.S.C. § 1120 (a)(1)(B)) to include financial,
human capital, information technology, procurement and acquisition, and real property
management.
According to GAO, Federal Government Priority, or CAP, goals are meant to extend beyond
annual goals:
The Federal Government priority goals shall be long-term in nature. At a minimum, the
Federal Government priority goals shall be updated or revised every 4 years … As
needed, the Director of the Office of Management and Budget may make adjustments to
the Federal Government priority goals to reflect significant changes in the environment
…
Similarly, OMB is required under the law to determine the number of agency priority
goals for the government and to direct certain agencies to establish agency priority goals

23

every two years and to assign a goal leader for each agency priority goals.[28] Every two
years, OMB decides the total number of agency priority goals across the government and
how they are divided among agencies.[29] Agency priority goals are meant to reflect the
highest priorities of an agency and to be informed by the federal government priority
goals and consultation with Congress and stakeholders. The scope of agency priority
goals is meant to be achievable within two years. Progress toward agency priority goals is
reviewed quarterly by agency heads and COOs, working with the relevant goal leader.
The reviews are to involve officials from programs and activities that contribute to
achieving the goal, from within and outside the agency.30
C. Quarterly Reviews and Use of Performance Information
Section of 6(a) of GPRAMA (codified at 31 U.S.C. § 1121(a)) revises the 1993 Act by
requiring quarterly progress reviews and the use of performance information to evaluate federal
government and agency progress toward their stated priority goals:31 “Not less than quarterly, the
Director of [OMB], with the support of the Performance Improvement Council, shall—
(1) for each Federal Government priority goal … review with the appropriate lead
Government official the progress achieved during the most recent quarter …
(2) include in such reviews officials from the agencies, organizations, and program
activities that contribute to the accomplishment of each Federal Government priority
goal;
(3) assess whether agencies, organizations, … are contributing as planned …
…
(b) AGENCY USE OF PERFORMANCE INFORMATION TO ACHIEVE AGENCY
PRIORITY GOALS.-- … “the head of the agency and Chief Operating Officer, with the support
of the agency Performance Improvement Officer, shall—

28

31 U.S.C. § 1120(b). The requirement for APGs applies to 24 agencies listed in the Chief Financial Officers (CFO)
Act of 1990, as amended (31 U.S.C. § 901(b)), unless otherwise determined by OMB. The 24 CFO Act federal
agencies are the Departments of Agriculture, Commerce, Defense, Education, Energy, Health and Human Services,
Homeland Security, Housing and Urban Development, the Interior, Justice, Labor, State, Transportation, the
Treasury, and Veterans Affairs. Also included are the Agency for International Development, Environmental
Protection Agency, General Services Administration, National Aeronautics and Space Administration, National
Science Foundation, Nuclear Regulatory Commission, Office of Personnel Management, Small Business
Administration, and Social Security Administration.
29
GAO-13-174 notes that for the 2012-2013 APGs, “OMB did not require the Nuclear Regulatory Commission to
develop these goals; instead, it directed the U.S. Army Corps of Engineers Civil Works program (USACE-Civil
Works) to develop priority goals. According to OMB staff, this decision was consistent with these agencies’
involvement in past government-wide performance management activities. OMB has previously exempted the
Nuclear Regulatory Commission from and included USACE-Civil Works in the activities associated with the
President’s Management Agenda under the George W. Bush Administration and the development of 2010 to 2011
high priority performance goals under the Obama
Administration.” p. 8 note 4.
30
GAO-12-215R, p. 47 (internal quotations omitted).
31
A report describing GPRAMA in depth observed that “GPRAMA’s provisions [for quarterly reviews of agency
priority goals, or APGs] appear to be modeled on the Obama administration’s ‘high-priority performance goal’
(HPPG) initiative, where reviews were conducted as in-person meetings. See Clinton Brass supra.

24

(1) for each agency priority goal, review with the appropriate goal leader the progress
achieved …
(2) coordinate with relevant personnel within and outside the agency who contribute to
the accomplishment of each agency priority goal;
(3) assess whether relevant organizations, program activities … are contributing as
planned …

The President’s Budget for FY 2011 presented a set of agency priority goals. Quarterly
reviews for these goals began on June 30, 2011. OMB published the first set of (interim) federal
government priority goals (CAP goals) on February 6, 2012 and was to prepare federal
performance plans in conformance with GPRAMA. In addition, beginning in February 2012,
agencies were then to adjust strategic plans (which have been required since enactment of GPRA
in 1993), prepare performance plans and identify new or existing agency priority goals to make
all consistent with the federal goals and plans. Quarterly federal government progress reviews
were to begin by June 30, 2012. The Performance.gov website was to be launched by October 1,
2012.
On February 3, 2014 the full implementation of GPRAMA, beginning a new strategic
planning cycle, is set to begin. The federal government performance plan and goals will be
submitted to Congress with the President’s Budget. During the summer of 2013, OMB began to
solicit and discuss potentially new agency priority goals and potentially new CAP goals. It is not
clear under the law how many interim goals can continue to become the first set of federal goals
and, similarly, how many agency priority goals, if not achieved in the two-year timeframe set for
them may continue to be priorities. This implies that goal statements may be rewritten or
reframed to demonstrate progress but also to continue to focus on goal areas likely to require
many years to achieve progress. This is particularly true for goals that require cross-agency
collaboration when the collaboration is itself an indicator of highly complex goals that require
several policies and activities in several agencies to be coordinated for goal achievement.
D. Consultation with Congress
GPRAMA requires OMB to consult with the appropriate committees of Congress to
develop the CAP goals.32 Yet Congress, too, has a key role in improving crosscutting and
government-wide performance. John Kamensky observed:
… for the law to be effective, Congress may have to change its behavior as well. For
example, the law requires greater consultation with Congress in the designation of crosscutting and agency-level priority goals, as well as in the development of agency strategic
plans. But to do this, Congress will have to find new ways to coordinate its own efforts
across committee jurisdictions. EPA and Homeland Security, for example, each report to
over 70 committees and subcommittees, often with differing priorities, so Congress will
32

These committees are: the Senate and House Committees on Appropriations; the Senate and House Committees
on the Budget; the Senate Committee on Homeland Security and government Affairs; the House Committee on
Oversight and Government Reform; the Senate Committee on Finance; the House Committee on Ways and Means;
and any other committee as determined appropriate. See GAO-12-215R, p. 33.

25

likely have to find a way to coordinate internally in order to provide meaningful input.
This will only increase when the law’s provisions for obtaining congressional input on
cross-agency goals become effective.33
GAO developed guidance and briefing materials for Congress in part to guide the
consultation process required under GPRAMA. Regarding cross-agency coordination, GAO
recommended that Congress ask:
Has the agency identified other agencies with similar goals, programs, or activities in
their plans? If so, how does the agency plan to ensure that such efforts are
complementary, appropriate in scope, and not unnecessarily duplicative?
Does the plan reflect coordination or strategies for working with other agencies as
appropriate?34
It is not yet known, and unfortunately beyond the scope of the present study, whether
such questions are being asked and what the implications of this line of questioning might be. In
addition to monitoring and evaluation of agency behavior, this line of questioning would help
Congress understand some of the complexities involved in cross-agency collaboration and,
specifically, many of the statutory and other legal barriers to the collaboration that is now
required by GPRAMA.
GAO also notes that Congress plays a key role in consolidating duplicative programs to
improve the effectiveness of service delivery, policymaking and other government processes and
procedures. GAO typically plays a key role conducting studies to examine potential overlap,
duplication and fragmentation. Distinctions between overlapping jurisdictions and
responsibilities, in shared policymaking and implementation space, and duplication of activities
will become increasingly important for decision makers to understand in order to avoid
damaging government capacity to implement laws in well-intentioned but misguided attempts to
achieve efficiency gains.
To support congressional use of performance information GAO was to have developed a
website on “government performance requirements and leading practices” to become available in
February 2012 and a “Guide Supporting Congressional Use of Performance Information” to be
published during Spring 2012.
E.

Transparency

The Performance.gov website is required by GPRAMA: “OMB is to ensure the effective
operation of a single website that presents a cohesive picture of all federal programs … [and]
33

Kamensky supra.
GAO12-215R, p. 54. As additional sources, GAO12-215R cites include GAO, 21st Century Challenges:
Reexamining the Base of the Federal Government, GAO-05-325SP, Feb 1, 2005; GAO, Agencies’ Strategic Plans
Under GPRA: Key Questions to Facilitate Congressional Review, GAO/GGD-10.1.16. May 1, 1997; and National
Conference of State Legislatures and the Urban Institute, Legislating for Results, Action Brief 9, 2003.
34

26

government-wide performance by presenting information about the federal government priority
goals, performance plans, and quarterly review results; and individual agency performance.”35
In addition to provisions in GPRAMA directing transparency in the statute, several other
calls to establish clearer standards for “machine readable language,” needed to be able to
compare and to integrate across various documents online. For example, OMB Circular A-119
directs federal agencies to participate in developing and using “voluntary consensus standards”.
The objective is to enable people to compare similar goals and measures across agencies, that is,
across the entire government.36
GPRAMA was enacted contemporaneously with a highly visible initiative of the Obama
Administration known as Open Government.37 In President Obama’s Memorandum on
Transparency and Open Government, the first memorandum of his administration, the president
outlined the principles underlying Open Government, which are primarily to increase
transparency, collaboration and participation of and in the federal government. On December 8,
2009, OMB issued the Open Government Directive, M-10-06, providing guidance to executive
departments and agencies “to take specific actions to implement the principles of transparency,
participation, and collaboration set forth in the President’s Memorandum.”38 These directions
intersect with GPRAMA’s calls for increased collaboration among agencies and with other
entities, participation through stronger engagement of federal agencies with stakeholders and
transparency through public accessibility of public information. Open Data, a part of the broader
Open Government directive, was recently added to the list of CAP goals.
F. New Roles to Support Government Performance
GPRAMA establishes the new roles of agency Chief Operating Officers, Performance
Improvement Officers and the Performance Improvement Council. It also directs OPM to
develop a list of competencies to build capacity in these new roles and functions. GPRAMA
Section 8(a) (31 U.S.C. § 1123(a)) establishes the requirement for agencies to appoint “the
deputy head of agency, or equivalent,” as the Chief Operating Officer who (b) “shall be
responsible for improving the management and performance of the agency …” Under
GPRAMA Section 9(a)(1) (31 U.S.C. § 1124(a)(1)), the statute establishes the role of
Performance Information Officer (PIO) and requires each agency to designate a senior executive
as the PIO who will report directly to the COO. In GPRAMA Section 9(a)(2)(B) (31 U.S.C. §
1124(a)(2)(B)) under “function,” the statute directs the PIO to “advise the head of the agency and
the COO on the selection of agency goals, including opportunities to collaborate with other
35

GAO-12-215R, p. 36.
See Alice Marshall, “Owen Ambur talks about the work of the StratML Committee,” March 1, 2010,
examiner.com. www.examiner.com/article/owen-ambur-talks-about-the-work-of-the-stratml-committee
37
Open Government has become a global effort. On September 20, 2011, eight governments, including the United
States government, launched the Open Government Partnership, a global initiative similar to that outlined in the
president’s memorandum. By September 2013, 60 central governments were either developing or had completed
formal commitments to open government. See the Open Government Partnership.
http://www.opengovpartnership.org/
38
The White House. Open Government Directive. January 21, 2009.
www.whitehouse.gov/omb/assets/memoranda_2010/m10-06.pdf
36

27

agencies on common goals. GPRAMA Section 9(b) (31 U.S.C. § 1124(b)) establishes the
Performance Improvement Council, which, under law, consists of the Deputy Director for
Management at OMB, who chairs the PIC; the PIOs from each agency; other PIOs; and “other
individuals.”
Section 9(a)(2) of GPRAMA (31 U.S.C. § 1124(a)(2)) describes the function of the PIC,
which is to “(b)(2)(B) assist the Director of the Office of Management and Budget to improve
the performance of the Federal Government and achieve the Federal Government priority goals;
… (D) work to resolve specific Government-wide or crosscutting performance issues, as
necessary; (E) facilitate the exchange among agencies of practices that have led to performance
improvements within specific programs, agencies, or across agencies; (F) coordinate with other
interagency management councils; … (I) receive such assistance, information and advice from
agencies as the Council may request, which agencies shall provide to the extent permitted by
law.”
Section 9(b)(3) of GPRAMA (31 U.S.C. § 1124(b)(3)(A)) directs the GSA to provide
administrative support to the PIC and (B) requires agencies, upon request, to provide up to two”
personnel authorizations to serve at the direction of the chairperson.’’ GPRAMA Section 12 (5
U.S.C. § 5105 note) directs the Director of OPM in consultation with PIC to “identify the key
skills and competencies needed by Federal Government personnel for developing goals,
evaluating programs, and analyzing and using performance information for the purpose of
improving government efficiency and effectiveness.” GPRAMA Section 14 (31 U.S.C. § 1115
note) specifies the timeline for beginning the requirements under the statute, specifically that a
set of interim CAP goals and associated performance plans would be submitted with the
submission of the FY 2013 budget. Section 14 requires OMB to prepare guidance for agencies to
implement planning and reporting activities required under the new law. GPRAMA Section
15(b) (31 U.S.C. § 1115 note) requires GAO to submit a report to Congress annually that: (A)
evaluates implementation and (B) makes recommendations for improving implementation.
This section has described GPRAMA and the key provisions that bear on cross-agency
collaboration. The next section of this report briefly examines the early implementation of the
new law.
VI.

EARLY IMPLEMENTATION OF GPRAMA

This section examines the early implementation of GPRAMA. It describes the initial set
of interim federal CAP goals and the first round of agency priority goals (APGs). It then turns to
OMB guidance for implementation of GPRAMA, specifically guidance to agencies on the
formulation of APGs. OPPM’s role, working with the PIC, and its duality as both enforcer and
facilitator of change is noted. Finally, the section concludes with observations regarding the
enormous range and variance in the scope, dimensions and types of goals that have been
undertaken and, implicitly, the varieties of cross-agency collaboration that might underlie such
variance.

28

It is important to note that although this section covers wrinkles in early implementation,
the achievements to date have been stunning in terms of clarifying across the federal agencies
strategic and priority goals, inventories of programs, beginnings of cross-agency relationships –
some already robustly developed – all with minimal resources and vastly understaffed.
An OMB official close to GPRAMA who was interviewed for the study noted:
You need to look at the process itself – especially on a government-wide perspective. It’s
so complex and dynamic that to think you are going to structure it [isn’t feasible]. So
focus on what you’re trying to do, then turn to your people to move those things through.
The classical model is structure all the information flows … We are saying start with the
decision, the goal, then move it through with an [existing] irrationally fragmented
structure. Some people say ‘you are conceding defeat,’ but I think focusing on goals and
their achievement in very targeted ways is the best approach – at least in the environment
as large, complex and dynamic as the federal government.
A. Implementing the Interim Cross-Agency Priority (CAP) Goals
President Obama’s FY 2013 Budget named 14 cross-agency priority goals, the first such
goals in the nation’s history. Seven projects are mission-oriented, while seven others focus on
mission-support goals. The projects grew out of existing administration priorities, but also
responded directly to GPRAMA’s requirements.39 The CAP goals are meant to be in effect for
four years, thus the same list of goals is presented in the President’s FY 2014 Budget and will
remain active until February 2014, when a new set of goals will be announced concurrent with
the FY 2015 budget. Discussion of the next set of CAP goals began in summer of 2013.
A list of each of the current 14 goals is presented below.40 (Appendices 2 and 3 also
provide a list of outcome-oriented CAP goal descriptions, goal leaders and related programs and
activities.)

Outcome-Oriented Goals
• Exports
• Entrepreneurship and Small Business
• Broadband
• Energy Efficiency

Management Improvement Goals
• Cybersecurity
• Sustainability
• Real Property
• Improper Payments

39

For more information on the CAP goals see Executive Office of the President, OMB, “Using Goals to Improve
Performance and Accountability.” http://goals.performance.gov/goals_2013, accessed March 20, 2012. See also
GAO, “Managing for Results: GAO’s Work Related to the Interim Crosscutting Priority Goals under the GPRA
Modernization Act.” GAO-12-620R. May 31, 2012. http://www.gao.gov/products/GAO-12-620R accessed June 23,
2012.
40
The FY 2013 goals as well as the FY 2012 goals are technically interim goals, since the CAP goal cycle is
designed to coincide with a presidential term. The actual CAP goals will be named in February 2014, as part of the
FY 2015 budget.

29

• Veteran Career Readiness
• STEM Education
• Job Training

• Data Center Consolidation
• Closing Skills Gaps
• Strategic Sourcing
- Open Data (newly added)

Clearly, these developments deepen the use of federal government cross-agency
initiatives and call for development of knowledge to help public managers implement the intent
of GPRAMA. The mission-oriented CAP goals seek to build collaboration across agencies to
advance key policy priorities such as increasing energy efficiency and sustainability, reducing
skills gaps and streamlining job training to improve the labor market. While agency officials
work together across agencies in a variety of ways, the CAP goal projects represent an
institutional and structural shift to increase and deepen such cross-agency connections.
Cross-agency collaboration is not new to the federal government. Interagency task forces,
working groups, and councils have a long history. During the Clinton administration, agency
officials developed shared websites called “virtual agencies” -- such as Students.gov,
Seniors.gov, and Business.gov – to co-locate on one website information from several agencies.
These one-stop shops, or online portals, were oriented toward key customer or client groups. The
Clinton administration made an explicit decision not to try to reorganize agencies and programs
but to use virtual reorganization of information to streamline and improve services.41 Crossagency efforts to share information systems at levels deeper than information co-location were
met with mixed results.
During the Bush administration, a set of 25 cross-agency e-government initiatives,
originally known as the Quicksilver projects and carried over from their inception during the
Clinton administration, were advanced to consolidate information systems and streamline
standard business functions such as travel, payroll, and authentication across the government.
Primarily focused on cost savings by reducing duplicative system costs, they ranged across
policy domains as diverse as disaster management, rulemaking, grants, benefits, and government
loans. Both types of efforts continue, but the mission-oriented CAP goals extend and deepen
cross-agency collaboration—at least in legislative intent—to recognize that “wicked” policy
problems, defined by their complexity and interdependency among constituent elements, lie
inherently across agency boundaries and require multiple-agency policy making and
implementation.
Goal leaders for the interim CAP projects are presidential or OMB staff rather than
agency executives. By contrast, the Bush administration cross-agency projects used a lead
agency or managing partner approach, one that continues to be used for several ongoing crossagency initiatives. The Clinton administration use of virtual agencies, which were pioneering

41

See Jane E. Fountain. Building the Virtual State: Information Technology and Institutional Change. Washington,
D.C.: Brookings Institution Press, 2001.

30

efforts, had not yet established standard policies for leadership and operations but represented
important experimentation and innovation-producing models that continue to be used today.
Although the CAP goals and projects are new, the capacity to undertake such large,
complex cross-agency collaborative efforts has been under development in the federal
government over the course of at least the last three presidential administrations. The difference
is an emphasis on goals and their potential power as a catalyst for performance improvement.
B. Distinguishing between Mission-Oriented and Mission-Support Goals
GPRAMA requires OMB to work with agencies to develop government-wide priority
goals. The statute requires two fundamentally different types of cross-cutting goals: outcomeoriented goals in key crosscutting policy areas and “goals for management improvements needed
across the government.”42 The types of collaboration and processes to achieve each of these
broad types of goals are entirely different and should be clearly distinguished as different
categories of cross-agency collaboration.
The mission-support or “management improvement” CAP goals currently focus on
streamlining and consolidation of settings and services. The cybersecurity goal is meant to
standardize and implement a consistent set of standards across agencies, with clear levels of
authorization and enterprise-wide risk management. Strategic sourcing is a goal to reduce
acquisition costs by better using economies of scale and pooling. A set of consolidation projects,
although not the CAP goals, offer a view into the types of projects represented in this category:43
the consolidation of 12 regional offices into six by the Census Bureau; integration of medical
care in a joint facility by the VA and Defense, a five-year plan; the government-wide payroll
consolidation reducing 26 systems into four, an eight-year project; sharing administrative
services in overseas posts through the Cooperative Administrative Support Services system; the
Defense Base Realignment and Closure (BRAC) project which renewed its activities in 2005;
ongoing deliberations by EPA concerning consolidation of its science laboratories, a process
started in 1994; IRS consolidation of paper processing centers from eight to three sites, which
began in 2000; the Federal Data Center Consolidation (a cross-agency priority goal), initiated in
2010 and directed by OMB.
C. Implementing Agency Priority Goals
OMB published 103 agency priority goals concurrent with submission of the President’s
Budget in February 2012, as required by GPRAMA. Agencies submitted status updates,
beginning in December 2012, and updated quarterly thereafter. Performance.gov makes publicly
available only the most recent status update, making it difficult to track performance and
accomplishments over time.44
42

GAO-12-215R, p. 32.
GAO-12-542, “Streamlining Government: Questions to Consider when Evaluating Proposals to Consolidate
Physical Infrastructure and Management Functions,” May 2012. www.gao.gov/assets/600/591084.pdf
44
In this study, I have relied on data quality evaluations made by GAO in the performance of their mandate to assess
implementation of GPRAMA. They have determined that the data on Performance.gov are reliable for the purposes
of their mandate to evaluate agency documents, GAO-13-174, p. 3
43

31

OMB guidance to agencies on implementation of GPRAMA is found in OMB Circular
A-11, for 2011, 2012, and 2013, and in the memoranda “Delivering on the Accountable
Government Initiative and Implementing the GPRA Modernization Act,” M-11-17, April 14,
2011, and “Delivering an Efficient, Effective, and Accountable Government,” M-11-31, August
17, 2011.45 Guidance in the August 17, 2011 memo updates and clarifies Executive Order 13450,
“Improving Government Program Performance,” issued in 2007, which created the Performance
Improvement Officer role in each federal agency as well as the Performance Improvement
Council and the Council chairmanship by the Deputy Director of OMB.46 The latter, a 40-page
memo, details the agency-level leadership roles and requirements, annual reporting on
performance programs, and agency priority goal submission processes and quarterly review
requirements. The April memo, of four pages, reiterates central provisions of the statute.
Memo M-11-31 of August 17, 2011 states: “While some Agency Priority Goals may be
linked to the interim Federal Priority Goals, OMB expects that most Agency Priority Goals will
focus on core agency missions. … OMB anticipates that while some Agency Priority Goals will
align to those of the Federal government, not all Agency Priority Goals will directly support the
interim Federal Priority Goals.”47 The memo further describes Agency Priority Goals: “The
identification of a limited number of Agency Priority Goals does not mean that other agency
goals are unimportant. Agencies may have important goals in their strategic plans or
performance plans as well as legislative and policy priorities. They may also have other priorities
that do not lend themselves well to specific, measurable, near-term targets. Agencies should
consider all agency goals and activities on a spectrum of priority levels and allocate resources
and management attention accordingly.”48
The Memo provides details regarding the choice of Agency Priority Goals.49 For example,
it conveys the “primary criteria agencies must use in their setting of FY2012-FY2013 Priority
Goals:”
Agency Priority Goals must:50
1. Advance priorities for agency leadership and the Administration;
2. Rely predominantly on strong agency execution to be accomplished, not new legislation
or incremental funding;
a. Align with the resource levels proposed in the FY 2012 and FY 2013 President’s
Budget (or as appropriated by Congress)
45

OMB. Memorandum for heads of executive departments and agencies. M-11-17, “Delivering on the Accountable
Government Initiative and Implementing the GPRA Modernization Act of 2010,” April 14, 2011, available at
http://www.whitehouse.gov/sites/default/files/omb/memoranda/2011/m11-17.pdf; Id., M-11-31,”Delivering an
Efficient, Effective, and Accountable Government,” August 17, 2011. available at
www.whitehouse.gov/sites/default/files/omb/memoranda/2011/m11-31.pdf.
46
Exec. Order No. 13450, 72 FR 64519 (November 13, 2007).
47
M-11-31, supra., p. 20.
48
Id, p. 9.
49
Id.
50
Id.

32

3. Support improvements in near-term outcomes, customer service, or efficiencies, and
advance progress toward longer-term outcome-focused goals in the agency’s strategic
plan;
a. The submission to OMB demonstrates how the Agency Priority Goal supports a
long-term goal or the strategic plan
b. The goal statement clearly identifies the problem or opportunity the agency is
trying to address and is framed in a way that can be easily understood by the
public
4. Be able to discern if the goal has been achieved by the end of the 24-month period;
a. The Agency Priority Goal has measures and quarterly milestones to track progress
b. The goal statement has a clear completion date, target, and indicator(s) (which can
be measured or marked by a milestone to gauge progress)
5. Be ambitious yet achievable within the next 24 months.
The Memo also notes that “This year, the Administration will also use the Agency Priority Goal
framework to highlight goals demonstrating gains in efficiencies as well as with high public
resonance, especially goals with the potential to improve understanding of the agency’s impact
on people or communities. Each agency is strongly encouraged to identify at least one Agency
Priority Goal that includes efficiencies and at least one goal with high public resonance.”51
The timetable for formulation, review, and adoption of goals sets out an annual cycle for
agencies to follow:52

51
52

Id, p. 11.
Id, p. 13.

33

OMB guidance also sets out a detailed diagnostic and analytical approach to reviews that
could result in lessons that might usefully be disseminated across agencies. It advises, for each
Agency Priority Goal, that the COO or agency head should work with the PIO to review progress
toward goals, review variations in performance and to note reasons for variance; to look for
patterns in performance that might suggest areas for improvement, and to “assess whether
relevant organizations, program activities, regulations, policies, and other activities are
contributing as planned to the Agency Priority Goals.”53
OMB also offered guidance on the key tasks of the Performance Improvement Council
noting that the PIC “advises on how to resolve specific government-wide or cross-cutting issues;
facilitates the exchange of useful practices among agencies; … considers the performance
management and improvement experience of others …; receives assistance, information, advice
from agencies; develops and submits recommendations to streamline and improve performance;
and develops tips, tools, training, and other capacity-building mechanisms to strengthen agency
performance management, facilitate cross-agency learning and cooperation.”54
The detailed guidance from OMB to agencies summarized here is meant to provide
insight into the early implementation of GPRAMA and the slight amendations and clarifications
of the statute that are taking place as implementation occurs. The next section examines some of
the disjunctures that may be developing as implementation of GPRAMA moves forward.
D. Transparency and Performance.gov
The Performance.gov website clearly sets forth the government-wide goals and provides
detailed descriptions of these goals. The complete list of cross-agency goals and their
descriptions is a prominent feature while agency priority goals may be found easily using a filter.
There is a goal type called “cross-agency priority goals” but this filter does not show crossagency collaboration at the level of the agency priority goals. With the exception of energy
efficiency, the majority of the CAP status reports do not mention related APGs. Thus, the linkage
between APGs and CAP goals is not clear and can only be found by searching through each goal
statement.
It is also possible to filter the list of goal statements by “theme.” But the categorization
appears to be inductive, possibly based on using key words within the goal descriptions
themselves. The coding appears to have introduced gaps in coverage. For example, under the
theme “Community and Regional Development,” one CAP goal (Broadband) and several agency
strategic goals are listed. Although the Partnership for Sustainable Communities includes DOT,
HUD and EPA, only the HUD goals related to the partnership are listed under the theme of
“community and regional development.” For example, one of the four DOT agency priority
goals is development of high-speed and intercity passenger rail. This goal seems closely related
to “community and regional development,” but is missing from the thematic list.

53
54

Id., p. 15.
Id., p. 7.

34

Because the APGs are nested within and underneath the agency strategic goals, they are
not categorized by “theme” on Performance.gov. To further cross-agency collaboration, it would
be useful to make such collaboration more easily searchable on the Performance.gov website. As
the website develops further, it may be that more powerful search capacity will be introduced.
For example, cross-agency collaboration might be inserted through meta-tags that could then be
used to index such collaboration and, possibly, to serve as data to support visualizations of
collaboration across federal agencies. OMB might consider undertaking a pilot study to evaluate
the usefulness, feasibility and cost of building this capacity. Alternatively, they could use
challenge.gov or a partnership with a university or other organization to develop these tools.
While agency priority goals are listed in separate excel and CSV files for each agency, to
make a list of all of the APGs in the federal government, a user would have to search each
agency individually, find the icon, open it and combine these excel files for each agency. Then,
to find APGs that include cross-agency collaboration, one would have to read through each APG
goal description for text describing cross-agency coordination. If such coordination is not in the
text, there is no way to find it through the Performance.gov website. This, too, might be made
more evident through more powerful search and refinements to the design of the site.
It will be critical for information on Performance.gov to be archived as goals and
priorities change over time. Currently, for example, only the most recent quarterly progress
report for each CAP goal is available on the Performance.gov website. This makes it impossible
to track progress over time based on information on the site. If older information will not be
available on the Performance.gov website, it should be available through the National Archives
or through other publicly available websites. This issue is particularly urgent because the CAP
goals are about to change and it is likely that a great deal of information will simply disappear
from the Performance.gov website. Thus, requirements for archiving and for access to archived
information should be clarified.
E. Slippage between OMB Guidance and the Statute
OMB guidance expands the type of APGs beyond those specified in the statute to include
goals that are internally oriented in addition to those that have cross-agency dimensions. OMB
guidance offers a more expansive conceptualization of APGs and a somewhat different role for
them in an agency’s portfolio of goals. This guidance differs from a stricter interpretation of the
requirement for APGs to list other agencies and programs that contribute to the goal. GAO, by
contrast, seems consistent in its emphasis that APGs should list related programs and should,
where applicable, connect to the federal CAP goals.55
In at least one report, GAO actually offers several screen shots, reproductions of tables
and figures in agency strategic plans and other performance-related documents, to show clearly
the ways that agencies depict contributing programs in their various plans and reports and in
their visual depictions of goals within documents articulating goal statements.56 In an analysis of
the ways that APGs list the cross-agency contributors, GAO observed:
55
56

See, for example, GAO-12-174, p. 9.
Id.

35

We did not verify that agencies included all relevant internal and external federal
contributors to their APGs. However, it was not always clear why external contributors
were not identified for 29 of the 102 APGs. In some instances this could be explained by
the goal being internally focused. For example, the Department of the Interior listed no
external contributors to its internally focused APG ‘to build the next generation of
conservation and community leaders by supporting youth employment at the department.’
However, our analysis indicates that 8 of the 29 APGs that lack external contributors are
related to crosscutting areas that we have identified as at risk of potential fragmentation,
overlap, or duplication.57
A potential explanation for the lack of inclusion in APG goal statements of contributing
agencies and programs may lie in the monitoring and review of APGs as it is conducted by OMB,
itself under severe resource constraints:
Although agencies are required, and OMB guidance directs agencies, to identify relevant
internal and external contributors to their APGs, OMB’s review process does not
systematically check whether agencies have identified all relevant contributors.
According to OMB staff, they take a risk-based approach, using a tool called the Agency
Data Completion Report, to ensure that agencies have provided complete information
about their APGs for updates to Performance.gov. For each APG, the report shows
whether the agency has provided certain categories of information, including contributors
the agency identified for the goal.
However, the report only indicates if an agency has identified contributors
and how many. It does not indicate if these contributors were internal or external to the
agency, nor does it ensure that all relevant contributors were identified. In addition, while
staff from OMB resource management offices and the PIC conduct more in-depth
reviews of the content for agencies’ APG updates, these reviews lack a systematic
approach to identify comprehensively all relevant federal agencies, programs, and
activities.58
In another report, GAO found that OMB guidance does not make clear that agencies must
provide linkages to other agencies in reporting their use of resources from other agencies or in
pursuit of shared goals.59 GAO reported that agencies did not identify external organizations or
resources for 34 out of 103 agency priority goals. Some of the APGs are internally oriented and
57

GAO notes: “For example, NSF did not list any external contributors to its APG to develop a diverse and
highly qualified science and technology workforce by having 80 percent of institutions funded through NSF’s
undergraduate programs document the extent of use of proven instructional practices by September 30, 2013.
Our past work has identified 209 programs across13 federal agencies that are focused on science, technology,
engineering, and mathematics education, some which may have efforts related to those NSF is undertaking for
this goal.” GAO, “Science, Technology, Engineering, and Mathematics Education: Strategic Planning Needed
to Better Manage Overlapping Programs across Multiple Agencies,” GAO-12-108 (Washington, D.C.: Jan. 20,
2012). See also GAO-13-279SP, GAO-12-342SP and GAO-11-318SP.
58
GAO 13-174, April 19, 2013, p. 20.
59
GAO-13-174.

36

may not require external coordination. GAO claimed that its previous evaluations demonstrate
linkages between agencies that were not reported for 29 APGS that are cross-agency in nature
out of 102 total APGs. According to GAO’s count only two APGs describe such connections.
But the OMB Memo 11-31 of August 17, 2011 specifically advises agencies that APGs
may be oriented toward internal agency goals. There may be some small contradiction between
the guidance in this memo, other OMB guidance, and the interpretation implied by the GAO
reports discussed here. This confusion should be clarified. The GPRA Modernization Act clearly
states that APGs must note other agencies and programs, but it does not state that APGs must be
cross-agency in nature. It should be made clear exactly how many APGs are “internally oriented”
versus those that have cross-agency dimensions.
F. Clarifying the Roles of Partners
GPRAMA requires that CAP goal and agency priority goal leaders simply list the
agencies, programs, activities and other organizations that contribute to achievement of a given
goal. There is no statutory requirement for goal leaders to note various levels of importance of
such goal partners or how these goal partners inter-relate for CAP goal projects and APGs.60
Useful questions to ask as implementation of GPRAMA continues include: How many partners
are contributing to a goal? Which partners play key roles? Which programs and activities are
most important and by what criteria? Which activities and programs across agencies are highly
interdependent operationally? Which programs and activities operate largely in parallel toward
achievement of a broader goal? How is this hierarchy of goal partners reflected in the working
groups, teams and governance structure? What are the best ways to differentiate different types
of cross-agency networks – size, dollar amounts, other indicators of importance, separate and
competing jurisdictions to be reconciled or managed, type of goal and tasks implied by goal type,
amount of knowledge about means and ends available given the goal, ability and desirability to
develop quantifiable goals and metrics. Should measures of “maturity level” from cross-agency
projects be developed?
While program managers are likely to explain how the network of partners across
agencies are to interact, legal tools, such as memoranda of understanding, may be used to clarify
roles and responsibilities in relationship to the cross-agency collaboration. The discussion
required to formulate such memoranda are themselves useful in building communication across
agency partners, learning details about one another’s operations and other agency and program
dimensions, and clarifying roles in a somewhat binding written document. Another critical
dimension is the role of law and rules. In mapping the agencies that contribute to a particular
goal, questions to ask include: What statutes or rules constrain or challenge cross-agency
collaboration? Of these constraints, which are amenable to change, either by seeking changes to
law, rules or practice?
Currently, agencies are providing an inventory of their programs. A complete list of
agency programs is now available on Performance.gov. A key next step is to identify how these
60

Program evaluation methods, especially logic modeling, provide primary tools to address this issue.

37

programs are connected across agencies through their relationship to key government missions,
goals and functions. One potential input to this effort may relate to GAO’s work on duplication.
Under Section 21 of Public Law 111-139, GAO is tasked with identification of overlap and
redundancy in goals and activities.61 Mapping across programs should also identify task and
activity interdependences that can be leveraged to increase efficiency, effectiveness and
accountability in shared policymaking and implementation spaces. For example, rapid permitting
and review of large infrastructure projects has been substantially improved by the major agencies
involved in permitting and review working collaboratively to map relationships across their key
business processes with respect to permitting and review. Similar process mapping across
agencies, within or between departments, would generate positive gains for the government.
While most agencies know their key partners because they work together, these process maps
often remain tacit knowledge and are largely unknown to those outside the network including
OMB, Congress and other oversight bodies.
G. The Performance Improvement Council (PIC)
The PIC was formed to foster performance improvements in Federal programs. It is
comprised of the Federal department and agency Performance Improvement Officers (PIOs) and
senior-level officials from OMB. The PIC is one of five interagency management councils and
advisory boards that are supported by the Office of Executive Councils in the Office of
Government-wide Policy at GSA.62 Like the Councils themselves, the Office of Executive
Councils serves bridging and support roles, working with OMB, to “identify government-wide
performance improvement initiatives,” coordinate cross-agency and government-wide working
groups, and further implementation of new programs and processes.63
The PIC seeks to coordinate cross-agency learning and dissemination of best practices in
a way that is relatively novel in the federal government. The Council has a small staff with
limited capacity but a bold vision and a complex array of interactions with other interagency
groups that leverage the PIC’s efforts. One of the principal managers provides support for the
CAP goals and working groups related to GPRAMA. A colleague focuses on capability and
capacity building. A third principal staff member focuses on the social and behavioral sciences
team and is an expert on visualization. The PIC is supported by a small consulting team and
about ten detailees from agencies, working on various projects.
The current initiatives of the PIC include their support to further development and
implementation of agency high priority goals (APGs); support to PIOs and others for the
advancement of cross-cutting performance including the CAP goals; and information technology
support for the above including enhancements to Performance.gov in its role as a tool for public
managers in their development of strategic and performance plans, agency reviews and
performance updates. The PIC has developed workshops, tools and other convening structures
61

See http://www.gpo.gov/fdsys/pkg/PLAW-111publ139/pdf/PLAW-111publ139.pdf.
The other councils are: the Chief Acquisition Officers Council, the Chief Financial Officers Council, the Chief
Information Officers Council, and the President’s Management Council and President’s Management Advisory
Board.
63
See The Office of Executive Councils at www.gsa.gov/portal/category/101095.
62

38

and practices including initiatives to promote analysis of data as a business practice, to help
agencies develop their agency priority goals and to improve the effectiveness of quarterly
reviews. Sharing agency practices and convening managers across agencies has been a
particularly effective form of organizational learning.
The PIC is in the process of developing a performance learning center to provide training,
tutorials, tools, communication platforms and other materials to support capability building to
support performance management in the middle ranks of career managers and analysts. For
example, the PIC has worked with OPM to develop a career roadmap that details the skills, as
well as competencies, for a variety of performance management functions and practices that
extend across position classifications and that begins at the GS-9 level. The online performance
learning center is also meant to use crowdsourcing to encourage community members to share
and advance ideas and practices across Federal departments and agencies and intergovernmentally.
The PIC, broadly speaking, relies on a theory of change that is not the result of guidance
to agencies per se, but the result of focusing leadership attention, data analysis and facilitated
interaction to help agencies develop a path toward the implementation of new programs, tools
and methods. Coordination is costly; the PIC supplies coordination support as well as expertise
in performance management. While OMB focuses on policy, the PIC focuses on implementation
in part by facilitating exchanges of ideas and knowledge among agencies. The PIC plays a
central coordinating function as a partner to agencies, an objective expert observer of
developments and as a complement to OPPM and related units at OMB.
H. OPPM and the PIC: Dual Roles of Facilitator and Enforcer
OPPM and the PIC play critical roles in cross-agency collaboration by requiring,
fostering, managing and measuring coordination. But OPPM currently has limited capacity with
an office of about 10 staff. This constrains the ability of OPPM to manage across agencies even
when working in conjunction with OMB counterpart offices and support in GSA. One question
is how much coordination management should be centralized at the OMB level and, if it is, what
capacity is required? Not surprisingly, some agency officials interviewed prefer that more central
capacity to manage coordination should not be built, but OMB officials report a strong demand
for their facilitation of cross-agency coordination.
OPPM (often in coordination with counterpart OMB units such as the Office of IT and EGovernment and Office of Federal Financial Management (OFFM)) and the PIC (often working in
coordination with other cross-agency councils, including the other chief officer councils) play
multiple catalytic roles with respect to cross-agency collaboration. These two entities often act as
a facilitator for cross-agency collaboration efforts and often disseminate promising practices and
innovations. But OMB has a statutory obligation to enforce laws and rules, thus, when necessary,
it plays an enforcement role in demanding compliance with an administration’s directives to
agencies. Collaboration does not mean that tough political situations and conflicts will not occur.
OMB and other oversight agency managers, as well as political appointees, inevitably have to
manage serious and intractable differences among agencies.
39

Running counter to this capacity at OPPM, however, are arguments made by several
officials interviewed, including primarily general counsel and attorneys, that the most effective
means for resolving impasses across agencies are conducted within the agencies, among those
officials most familiar with the substance of the challenges, and in as informal a manner as
possible. Where do the results of study fall? It all depends, meaning that the answer is highly
contingent. When agencies can resolve challenges to collaboration at the agency level, this is the
best course of action. But when impasses continue for long periods without resolution, the PIOs,
working with the PIC and OPPM, have a critical role to play as well as a clear set of roles and
responsibilities under GPRAMA. They can try to “enforce” collaboration, although edict is likely
to produce suboptimal results and unfortunate externalities. Or, they can bring to bear persuasive
examples of collaboration from other agencies and policy areas that might be instructive and may
serve to allow agencies to construct a solution. By focusing OMB’s attention on impasses that
resist solution, the ability of agencies to shirk their responsibility to develop collaborative
capacity is decreased by being called to account. Ultimately, OMB’s ability to influence agency
behaviors is constrained because agencies ultimately are accountable to faithful executive of
their organic authorizing acts and appropriations acts rather than development of what may be
viewed as discretionary activity.
I. Substantial Variation across Goal Type and Scope
A key requirement for moving forward with the potential of cross-agency collaboration is
to develop better understanding of the wide variety of types of collaboration. Of equal
importance for this study, examination of the CAP goal projects indicates that the scope of
mission-oriented projects is quite large encompassing much more than simple opportunities for
cross-agency collaboration within the typical meaning of that phrase. For example, increasing
national exports is a CAP goal. The activities under this goal range from negotiation of bilateral
and other trade agreements to helping small businesses to export and even to consolidating
statistical data required for trade policy analysis but currently residing in different agency
databases. As a practical matter, many of the projects under this broad CAP goal are proceeding
in parallel. In other words, many agencies and programs are “collaborating” only in the sense
that they are focused on the same overarching goal. Thus, the CAP goals in many cases are
meant to bring greater attention and coherence to a policy area of importance to the nation. In
these cases, collaboration means sustained attention to a broad, shared goal.
The mission-support CAP goal projects are quite different. In many cases, their purpose
is to develop government-wide systems or standards for management support functions that tend
to vary little, if at all, across agencies and thus can be streamlined. Some of the work within
these projects may entail consolidation and possibly elimination of some agency-based systems
and a move to enterprise-level systems. For these cases, collaboration implies consolidation.
Agency priority goals range across mission-oriented and mission-support. AGPs also
vary substantially in the scope and ambition of the stated goal. The many types of variation and
differences in scale make it important to draw distinctions among goals, the types of
collaboration required for different types of goals and the inherent challenges to collaboration
across goal categories.
40

J. Section Summary
The discussion above is meant to highlight some of the implementation issues that have
arisen in the brief time that has elapsed since the enactment of GPRAMA. Not surprisingly, the
actual implementation differs slightly from the language of the statute. While some agencies and
programs have used GPRAMA as a catalyst for change, others have not. Many agencies have not
responded to date regarding the other agencies, programs and organizations that contribute to
their goals. We see that the response has been less than optimal in terms of reporting such
relationships and that OMB does not have rigorous filters to identify under-reporting of such
potential relationships.
The next section steps back from GPRAMA temporarily to turn to a discussion of
collaboration itself and some of the core theories and conceptual frameworks used to examine
inter-organizational collaboration.
VII.

CROSS-AGENCY COLLABORATION: CONCEPTUAL FRAMEWORKS AND STRATEGIES

Collaboration across agencies ranges from informal conversations across agency lines to,
at the other extreme, consolidation and complete duplication of agency policy and operations.
This study is not concerned with identification of duplication. By contrast, the interagency
collaboration of interest here connotes that more than one agency is needed to achieve a
particular policy or operational goal, and the agencies must work together to somehow
coordinate capacity.64
Nevertheless, there are many small opportunities for eliminating redundancies across
agencies and for reducing small frictions and fragmentation across agencies. Not all such small
opportunities would be cost-effective to pursue. Collaboration entails transaction costs,
especially in terms of scarce staff time. However, many of these small efforts are worthwhile and
essential to streamlining and simplification, especially of information and other administrative
processes. For example, they include reducing the number of times a client, applicant, sponsor,
etc. must submit the same or similar information; the number of different reporting requirements
that ask for essentially the same information; and small, unnecessary differences in data
64

This report summarizes only a few dimensions of cross-agency collaboration in the context of GPRAMA and
implications for agency general counsels and attorneys. Burgeoning streams of research examine managing in
networks, collaborative governance, interagency capacity building and many more perspectives on multidimensional, often weakly conceptualized phenomena. For a small sample of studies see Steven Kelman, Sounman
Hong and Irwin Turbitt, “Are There Managerial Practices Associated with the Outcomes of an Interagency Service
Delivery Collaboration? Evidence from British Crime and Disorder Reduction Partnerships,” J Public Adm Res
Theory, 2013; Robert Agranoff, Managing within Networks: Adding Value to Public Organizations. Washington,
D.C.: Georgetown University Press, 2007; John Bryson, Barbara Crosby, and Melissa Middleton Stone, “The
Design and Implementation of Cross-Sector Collaborations: Propositions from the Literature,” Pub Admin Rev
66(1): 44-55, 2006; Thad Hall and Laurence O’Toole, “Shaping Formal Networks through the Regulatory Process,”
Admin & Soc 36(2): 186-207, 2004; Michael McGuire, “Collaborative Public Management: Assessing What We
Know and How We Know It,” Pub Admin Rev 66(1): 33-43, 2006; Craig W. Thomas, Bureaucratic Landscapes:
Interagency Cooperation and the Preservation of Biodiversity. Cambridge, MA: MIT Press. 2003.

41

definitions, methods, etc. that impede collaboration and systems coordination across agencies.
Also important to coordinate are local level and regional differences in administrative processes
related to policy implementation and delivery. One of the case studies in this report, on reducing
veteran homelessness, illustrates the importance of collaboration at the regional and local levels
in addition to collaboration at the federal level in order for cross-agency goals to be achieved.
“Cross-agency collaboration” is a broad term that encompasses several different types of
goals and purposes. Agencies may collaborate across boundaries for policy development. They
may collaborate to work together on implementation. They may seek to streamline and
coordinate their oversight and monitoring operations or the criteria that guide those operations.
In some cases, agencies seek to share or exchange information or may share databases or
information systems. Or they might collaboration to share training. These purposes differ
substantially and imply different strategies for cooperation. For agency general counsels and
attorneys, obviously more mundane forms of collaboration should be easier to formalize through
interagency agreements. More complex and higher stakes coordination necessarily entails greater
scrutiny and review.
A. Varieties of Mechanisms for Collaboration
Similar to variation in purpose, the mechanisms or processes used for cross-agency
collaboration differ substantially. Unfortunately, these mechanisms do not map neatly onto the
various purposes for collaboration. By contrast, most agencies will use a portfolio of different
purposes and mechanisms or processes. As more collaboration across agencies occurs, general
counsels and other attorneys within agencies may expand their own repertoire of agreement and
negotiation categories to align with the type, risk, complexity and other dimensions of a
collaborative initiative.
Traditionally, mechanisms for coordination include:







face-to-face communication – interpersonal (emphasizes real-time, dynamic verbal
exchange)
roles – definite responsibilities; cross-boundary roles include coordinator, integrator,
liaison, linker, boundary spanner (Some of these roles are to be played by the COO, PIO,
PIC, OPPM, and goal leaders.)
structure – command and control (vertical); task forces, teams, interagency groups
(horizontal/flat/hierarchical); matrix structures (mixed)
task characteristics/design of work – Are the key tasks sequential, parallel or concurrent,
team-based? How characterize task complexity? How will task interdependencies be
coordinated across agencies (handoffs, internal customers)? Reciprocal
interdependencies imply the use of mutual adjustment; sequential interdependencies
imply use of planning and scheduling; pooled interdependencies suggest the use of
coordination through standardization. Task type matters.
organizational design – Key dimensions include: degree of standardization and
routinization – innovation and change demand customizable, adaptable, innovative
design; routine, stable work and environment imply standardization (but one must still
adapt to external change, e.g., technology, demographics, etc.)
42




shared understanding – Shared understanding implies coordinated or shared norms,
values, beliefs, logics of performance and decision-making. (This may have to be
developed through face to face but may be sustained without intensive face to face work).
processes – planning, control, information system management and other shared
processes are critical to project management across agency boundaries

The approaches taken to cross-agency collaboration range from formal to informal, from
strategies focused on vertical reporting relationships to an emphasis on horizontal governance,
and, from policies that are primarily top down versus those that are bottom up, as well as from
guidance that is fixed, or standardized, to more dynamic and emergent approaches that afford
flexibilities as learning and experience accumulate. Table 1 below arrays these dimensions.

Table 1: Organizational Mechanisms for Coordination
Organizational Mechanisms for Coordination
formal
vertical
top-down
fixed (standardized)

informal
horizontal
bottom-up
interactive, dynamic, emergent, customized

Source: Pederson, Sehested, and Sorenson, 2010.65

B. Managing Collaboration Across Boundaries
Agencies can strengthen and sustain cross-agency collaboration by establishing eight
tactics, widely recommended in the management literature, and enumerated by GAO in a review
of mechanisms identified by research and practitioners, that, taken together, might comprise a
strategy for working across boundaries effectively:









Define and articulate clear goals
Establish mutually reinforcing or joint strategies
Identify and address needs by leveraging resources
Agree on roles and responsibilities
Establish compatible policies, procedures, and other means to operate across agency
boundaries
Develop mechanisms to monitor, evaluate and report on results
Reinforce agency accountability for collaborative efforts through agency plans and
reports
Reinforce individual accountability through performance management systems.66

65

Anne Reff Pedersen, Karina Sehested, and Eva Sorensen. “Emerging Theoretical Understandings of Pluricentric
Coordination in Public Governance,” American Review of Public Administration 20(10) 2010, pp. 1-20.

43

GPRA includes many of the pre-requisites for successful cross-agency collaboration
within the statute. As this report has detailed, the law requires agencies to develop and describe
clear goals including strategic and agency priority goals and to develop clear strategies for
achieving stated goals. GPRAMA is silent regarding how two or more agencies would “establish
mutually reinforcing or joint strategies.” Similarly, it does not specify how or with what tools
agencies would come to agree on roles and responsibilities and “establish compatible policies,
procedures and others means.” In fact, these details represent some of the vexing challenges to
collaboration.
The statute does offer language related to the last three tactics for collaboration but again
remains silent on how these would be developed across agencies. The use of goal leaders for the
CAP goals who have considerable authority and influence is the primary means to build
cooperation and break through conflicts among agencies and programs. Similarly, the attention
of OPPM, the PIC, and, for APGs, the agency COO and PIO, would presumably serve to
motivate actors to find solutions in order to collaborate.
1. Goal Clarity and Emphasis
Clear goals are essential, but are not a panacea. The distortions in firm and industry
behavior produced by myopic attention to short-term time horizons are well known. Similar
distortions may be introduced in government performance and must be guarded against.
Agencies may distort their activities by over-emphasis on some goals at the expense of other
critical activities. It is well known that managers, in the public, private and non-profit sectors can
strategically formulate goals for compliance rather than for strengthening performance. Agencies
have broad missions that cannot be completely concentrated into narrow, specific goals. Agency
managers might shift resources away from areas of nearly equal importance but not listed as
priority goals. Public managers focus intensively on circumscribed short-term gains that sacrifice
longer-term, more complex purposes. Objectives that are easier to quantify and achieve tend to
be pursued sometimes even at the expense of more important objectives. Longer-term capacity
building, including the development of human capital, succession planning, scanning to identify
and respond to emerging issues are important but may often be overlooked. Short-term targets
may substitute for broader strategic goals which may weaken a broader sense of agency mission
and purpose. Strategically setting targets that appear challenging but are, in fact, easy to achieve
is well documented in studies of performance management.67
2. Clarify Roles and Responsibilities
Several officials interviewed for this study referred to their cross-agency projects as
“virtual agencies.” In such virtual arrangements, roles and responsibilities cross formal
jurisdictional lines and are enforced more by interagency agreement than by formal agency
66

GAO-06-15
Among several critiques, see Beryl Radin, supra; and Lisa D. Ordóñez, Maurice E. Schweitzer, Adam D.
Galinsky and Max H. Bazerman, “Goals Gone Wild: The Systematic Side Effects of Over-Prescribing Goal Setting,”
Working Paper 09-083, Harvard Business School, 2009.
67

44

requirements. This makes the role of agency general counsels and attorneys critical in their
willingness to craft interagency agreements that are timely and clear but flexible enough to
account for necessary levels of discretion. Clear agreement about roles and responsibilities—the
division of labor and responsibilities--is critical to negotiate. Specification of roles, tasks and
responsibilities clarifies expectations, invites a discussion of decision-making authority, division
of labor, and the details of dispute resolution. In virtual agencies, clear objectives and roles can
de-emphasize power differentials among agencies. Similarly, inter-organizational network
partners require shared performance evaluation processes and measures.
New and useful ideas can come from anywhere in the network. So designs that bring
together different sources of expertise and experience are critical. As a manager from EPA with
several years of experience building and managing a cross-agency project recommended:
Take the best ideas no matter where they come from in the network. Give every partner
an equal vote. Give every partner a voice. It may be that this is necessary to build
something new. But once the form and practices are developed for a particular type of
network – for example, shared services or shared functional management across agencies
– then a more top-down approach to “replicate” the collaborative network needed might
work. I say “might” because collaboration will require joint commitment and joint
problem solving, which take time and repeated interaction to develop.
3. Crafting Interagency Agreements
In the federal government, cross-agency collaboration often is formalized using
interagency agreements or memoranda of understanding (MOUs) among agencies, which must
be developed, reviewed, and approved by agency general counsels and/or other agency attorneys
as well as the principal program managers involved in the project. Interagency agreements are
themselves an integrative activity and should be thought of as part of joint strategic planning
processes in order to involve agency general counsels and attorneys early in the process. The act
of specifying joint goals, processes, and systems should, but does not always, imply commitment
to a joint effort and will require extensive communication and joint problem solving that may
include bargaining.
The CAP goals and agency priority goals are formalized under GPRAMA, but
nevertheless require interagency agreements, in many cases, to move forward. If such
agreements take several years to negotiate, an entire project may be delayed. Research
comparing business alliances and interagency agreements in government indicate that
formalization in successful private sector network partnerships tends to decrease over time as
trust and reputation develop, but this is not the case for government alliances, perhaps because of
legal requirements rather than from lack of trust. But this contrast in research results is one
example of the way in which business best practices must be translated for the institutional
environment of government.68
68

Ranjay Gulati. "Does Familiarity Breed Trust? the Implications of Repeated Ties for Contractual Choice in
Alliances." Academy of Management Journal 38, (1995): 85-112; Gulati, Ranjay and Harbir Singh. "The

45

4. Developing Shared Operations
As James March and Herbert Simon wrote long ago: “Organizational actors deal with
each other by creating and using systems of rules, procedures and interpretations that store
understanding in easily retrievable form.”69 Cross-agency projects often begin by focusing on
minimal overlap to begin to build shared operations which are clear to all parties. This shared
space, often small at the outset of a partnership, can lead to further development of shared
operational capacity. For example, the Exports CAP goal initiative combined greater cohesion in
policymaking regarding exports with several, modest but important projects to develop shared
operational space, such as: development and publication of brochures including material from
multiple agencies; co-location of agency services in one building or office; and development of
the shared website, Exports.gov. Small projects successfully concluded often lead to more
ambitious endeavors as managers build trust and shared norms of interaction.
5. Leveraging Resources Amid Tight Budgets
Resource adequacy is shaping the goals developed by agencies and the types of crossagency projects that are. Consolidation of duplicative systems and processes is a priority, to the
extent this “re-engineering” and integration can be done while managing risk. It is unlikely that
new information systems will be developed if they are costly, risky and promise benefits only in
the future. By contrast, leveraging existing resources in more efficient and effective ways forms
the primary strategy for the near term. Lack of resources often hampers cross-agency efforts
because they fail to align with traditional congressional committee concerns. Indeed, they may
threaten traditional constituencies. Still, some cross-agency projects – some of which are
described in the case studies in this report – have worked successfully with Congress to build
support and sustained resources for cross-agency efforts, particularly when they are likely to save
resources through joint activities. Development of shared services, government-wide systems,
cloud computing resources and other advances hold promise to use scarce resources across
agencies more wisely than in the past.
Agency general counsels and attorneys play a key role in development of interagency
agreements and in rethinking past practices to conform better with the letter and spirit of
GPRAMA in ways that facilitate and encourage cross-agency collaboration. The strong
community of practice among agency attorneys can be a strong aid to the development and
dissemination of new useful practices as experience with cross-agency projects continues to
develop.

Architecture of Cooperation: Managing Coordination Costs and Appropriation Concerns in Strategic Alliances."
Administrative Science Quarterly 43, no. 4 (1998): 781-814.
69
James March and Herbert Simon, “Introduction to the Second Edition,” Organizations. (Cambridge, MA:
Blackwell, 1993 (2d edition), p. 2. Originally published in 1958.

46

C. Management Skills for Cross-Agency Collaboration
GPRAMA requires OPM to develop a list of management skills required to support
cross- agency collaboration.70 The research base is clear as to the types of skills required. Many
of those interviewed for this study noted that collaboration often hinges on “personalities.”
Cross-agency collaborations require public managers—including agency general counsels and
attorneys--with skill at negotiation, facilitation and brokering among individuals and agencies
whose perspectives and interests overlap but differ substantially.71 Effective cross-boundary
capacity building requires individuals who can envision “the big picture” and who are skillful at
framing, persuasion, negotiation, and other means for building shared understanding
commitment to a shared course of action. The skillset for collaborative policymaking and its
implementation includes the ability to work with those whose perspectives differ, the capacity to
build strong professional relationships, the ability to communicate effectively, and the
confidence to take calculated risks as well as fairness, active listening and flexibility. A survey of
more than 300 members of the Senior Executive Service found that “interpersonal skills” topped
the list as a pre-requisite for building collaboration across agencies.72
Cross-agency projects typically establish cross-agency teams—working groups—that
will develop and implement the details of the interagency objectives. A long line of research on
effective teams finds that the following five conditions must hold: First, teams must have clear
boundaries, interdependent members, and stable membership over time. Second, effective teams
must have clear, compelling direction, which is focused on the goal to be achieved. Third, the
team structure–the way it constructs its task, its composition and the core norms and processes
that will be used–must facilitate the team’s work. Fourth, the resources and support required for
the team to achieve its goal must be sufficient and available. Finally, a champion must be
available to resolve difficulties, to engage new opportunities that may arise and to shepherd the
project through major transitions.73
D. Transaction and Coordination Costs
Cross-agency collaboration has been mandated under GPRAMA because of the potential
benefits to the government in terms of efficiency, effectiveness and accountability to be gained
from greater coordination across agency programs. But cross-agency collaboration is not free of
costs nor is it simple. Many forms of coordination across boundaries, at least in the initial stages,
can increase transaction and administrative costs substantially. Under GPRAMA, requirements
for reporting, numerous reviews, etc. themselves can greatly increase the transaction and
administrative costs of government although these costs remain invisible to performance
70

These issues are covered in greater detail in Fountain, 2013, supra.
Early research on collaboration includes Robert Huggins. "Inter-Firm Network Policies and Firm Performance,
Evaluating the Impact of Initiatives in the United Kingdom." Research Policy 30, no. 3 (2001): 443-458; James L.
Hoel. Cross-System Collaboration: Tools that Work. Washington, D.C.: Child Welfare League of America, 1998;
and Thomas J. Hoban. "Barriers to Interagency Cooperation." Journal of Applied Sociology 4, (1987): 13-29.
72
Rosemary O'Leary and Catherine Gerard. Collaboration across Boundaries: Insights and Tips from Federal
Senior Executives. IBM Center for the Business of Government, 2012.
73
Ruth Wageman, Richard Hackman, and E. V. Lehman, 2004. “The Team Diagnostic Survey: Development of an
instrument.” Unpublished manuscript. http://www.apa.org/science/about/psa/2004/06/hackman.aspx
71

47

accounting systems.74 This is not to say that reporting, reviews, and other elements of GPRAMA
do not provide benefits; yet benefits should be viewed in light of a complete analysis of costs.
Transaction and administrative costs can multiply with system size due to layering of statutory
and regulatory rules and obligations, required paperwork, meetings, oversight requirements and
related dimensions of policymaking systems. Furthermore, an agency may have only so much
capacity to undertake collaborative efforts. The agency may need to prioritize how it uses its
scarce staff resources and undertake only the collaboration opportunities with the highest net
benefits, while leaving other positive-net-benefit opportunities unexploited.
Studies have examined executive decision-making and have found that as the number of
people involved increases the synchronization of actors and units declines due to increases in
transaction costs. Research on decision-making capacity in the EOP found that it declines as
layers of staff and policy specialists increase beyond a certain optimum due to rises in
coordination costs.75
As information technologies, problem complexity, the search for greater efficiency and
simplification, and globalization have continued to grow, commensurately increasing attention
has been drawn to developing decision-making and operations that lie across agency boundaries.
Terms used include “boundaryless” organization and networks of organizations.76 Others forms
of government agency collaboration which lie outside the scope of this study, include publicprivate partnerships and citizen co-production of services.
E. Section Summary
This section of the report has described principal varieties of cross-agency collaboration
and the types of mechanisms organizations use to coordinate their activities and operations. It is
focused on the conceptual level and draws from various research perspectives. While these
perspectives lay the groundwork for examining cross-agency collaboration, they miss the
74

See Ronald Coase, “The Nature of the Firm,” Economica 4(16) 1937, pp. 386-405; Oliver Williamson, “The
Economics of Governance,” American Economic Review 95(2) May 2005, pp. 1-18.
75
George A. Krause, “The Secular Decline in Presidential Domestic Policy Making: An Organizational Perspective,”
Presidential Studies Quarterly 34(4): 79-92, 2004; Andrew Rudalevige, “The Structure of Leadership: Presidents,
Hierarchies, and Information Flow,” Presidential Studies Quarterly 35(2): 333-60, 2005.
76
Jesse D. Lecy, Ines A. Mergel, and Hans Peter Schmitz, “Networks in Public Administration,” Public
Management Review, 2013; David Lazer et al., “The Multiple Institutional Logics of Innovation,” International
Public Management Journal 14(3): 311-340, 2011; Kimberley R. Isett et al., “Networks in Public Administration
Scholarship: Understanding Where We Are and Where We Need to Go,” Journal of Public Administration Research
and Theory 21: 157-173, 2011; Ron Ashkenas, Dave Ulrich, and Steve Kerr, The Boundaryless Organization:
Breaking the Chains of Organization Structure. San Francisco: Jossey-Bass, 1995; David Singh Grewal, Network
Power: The Social Dynamics of Globalization. New Haven: Yale University Press, 2008; Tony Bovaird, “Beyond
Engagement and Participation: User and Community Coproduction of Public Services. Public Administration
Review 67(5): 846-60, 2007; Taco Brandsen and Victor Pestoff. Co-Production, the Third Sector and the Delivery
of Public Services: An Introduction. Public Management Review 8(4): 493-501, 2006; Joel Podolny and Karen L.
Page, Network Forms of Organization. Annual Review of Sociology 24: 57-76, 1998; Walter W. Powell. Neither
Market nor Hierarchy: Network Forms of Organization. pp. 295-336 in Research in Organizational Behavior, vol. 12,
ed. by Barry M. Staw and L. L. Cummings. Greenwich, CT: JAI Press, 1990; Keith G. Provan and H. Brinton
Milward. Do Networks Really Work? A Framework for Evaluating Public-Sector Organizational Networks. Public
Administration Review 61(4): 441-23, 2001.

48

complex, dynamic, political and institutional context within which agencies in the federal
government operate. In a profound sense, the institutional underpinnings of U.S. federal
government design—primarily shared power between the president and Congress, and within
Congress, the authorizations and appropriations processes and the practices that flow from them- strongly work against cross-agency collaboration. The next section of this report sets forth
some of the primary institutional challenges that government officials face in trying to coordinate
activities across agency boundaries.
VIII.

INSTITUTIONAL CHALLENGES TO CROSS-AGENCY COLLABORATION

Paradoxically, the provisions of GPRAMA requiring interagency collaboration arise out
of an institutional environment seemingly designed to inhibit too-easy interagency
coordination.77 Government and public administration scholars have written extensively on the
Framers’ original intent to check power and the resultant fragmentation of agency behavior.
Alasdair Roberts has described fragmentation as a core institutional feature of the design of
American government.78 Eugene Bardach has written: “Political and institutional pressures on
public sector agencies in general push for differentiation rather than integration, and the basis for
differentiation is typically political rather than technical.”79
A 2013 National Academy of Sciences report on sustainability laments the difficulties of
crafting cross-agency responses to inherently crosscutting challenges:
In their efforts to ensure sufficient fresh water, food, energy, housing, health, and
education while maintaining ecosystems and biodiversity for future generations, federal
agencies discover that, for a variety of reasons, they are not well organized to address the
crosscutting nature of sustainability challenges. Moreover, these crosscuts are often the
crucial points where progress can be made …80
77

This discussion of institutional challenges draws from and substantially updates and revises Fountain, 2013, supra.
Alasdair Roberts, writing recently among a very long line of research, observes the political bases of fragmented
institutions in the federal government: “[T]he American system of governance was designed with the aim of
fragmenting authority and confounding efforts to ‘coordinate production.’ It was intended to be a constrained state,
built to promote virtues of economic and political liberalism rather than collective security.” The institutional
features of the federal government – statutes, regulations, procedures, processes, culture – drive toward
differentiation and away from integration. Intractable problems of coordination in policy challenges of extraordinary
consequence and moment – such as 9/11 and Katrina – imply the far greater difficulties of coordination when
agencies are dealing with challenges of less severity and impact. Alasdair Roberts, The Limits of Control: The
Market State, Divided Power, and the Response to 9/11,” International Public Management Journal 9(3); 313-32,
2006.
79
Eugene Bardach, Getting Agencies to Work Together. Washington, DC: Brookings Institution. 1998. See also Lisa
Bingham. The Next Generation of Administrative Law: Building the Legal Infrastructure for Collaborative
Governance. Wisconsin Law Review l:297-356. 2010.
Dorothy M. Daley, Interdisciplinary problems and agency boundaries: Exploring effective cross-agency
collaboration. Journal of Public Administration Research and Theory
19 (3):477-493. 2009.
80
National Research Council of the National Academies, Committee on Sustainability Linkages in the Federal
Government, Science and Technology for Sustainability Program, Policy and Global Affairs Division, Sustainability
for the Nation: Resource Connections and Governance Linkages. 2013, p. 1.
78

49

Following from the Framers’ efforts to avoid the defects of centralized power in a
monarchy and to establish a system where enumerated legislative powers are vested in Congress
and checked by a President’s veto and executive powers, laws and regulations specify “the rules
of the game, ”and the incentive structure for departments and agencies that in turn influence the
behavior of government officials. Within the executive branch, heads of departments may
compete for control over policy among each other and with White House staff. Similarly, the
structure of congressional committees and subcommittees fragments legislative jurisdiction and
oversight of cross-agency efforts.81 Several laws prohibit specific agencies from sharing data
with other agencies to protect personal privacy or national security. Legislation requires agencies
to secure the permission of Congress before developing shared interagency budgets for joint
projects or operations.82 Formal contracts usually specify performance criteria, dispute resolution
mechanisms, and some of the ways that government actors will be expected to interact, including
written disclosures, notices of intent, verbal representations, and the like. In short, contracts and
other written agreements describe and prescribe the structures and processes of information
flows. Clearly, institutions circumscribe the environment for cross-agency collaboration in the
federal government and specify many of the ways those collaborations will be designed and
managed. Legal impediments can stop or slow the forward motion of interagency working
groups. At times, these impediments were intended. At other times, their effects may be
unintended. To counteract strong agency-centric tendencies, interagency collaboration often
moves forward as part of a presidential agenda with strong support and coordination from OMB,
the White House, or other executive offices, or in response to a crisis.
At least four institutional processes serve as constraints to cross-agency collaboration, for
good or ill, depending upon specific circumstances. From a congressional perspective, the
processes may constrain a president and executive agencies from diverging from the public good.
These institutional processes include:





Silos and stovepipes, the vertical structure of bureaucracy, encoded in the authorizations
process
Agency-centric appropriations and rules regarding use of funds
Legislation that introduces contradictions within and across agencies
Agency-centric accountability amid shared jurisdictional space

A. Authorization: Producing Silos and Stovepipes
Agencies are circumscribed in their actions by their authorizations from Congress. While
the scope of authority may differ from one statute to another, agencies may only operate within
their legislative mandate. Typically, authorizing legislation focuses on a single issue and ignores
(and in fact, impedes) connections across issues. Yet it is observed that: “Nonetheless, within
this complex institutional context and statutory provisions, there is often delegated discretion and
81

See Beryl Radin. Federal Management Reform in a World of Contradictions. Washington, D.C.: Georgetown
University Press.
2012.
82
This section is based on Jane Fountain, 2007.

50

hence maneuverability—so-called “white space”—for creative or innovative individuals and
agencies.”83
Throughout much of the 20th century, bureaucracies had well-defined jurisdiction and
authority ordered through a clear chain of command. Max Weber, one of the fathers of the
concept of bureaucracy, argued that it was the only form of organization capable of coordination
and control in industrializing societies.84 Traditional bureaucratic design is deeply
institutionalized in the U.S. government, exhibited by relatively autonomous government
agencies accountable to specific congressional committees and subcommittees.
Collaborative governance, networks across agencies, and other cross-boundary
arrangements are layered over traditional bureaucratic organizations. They do not replace them.
Over the past 30 years, public managers and management experts have sought to forge more
flexible, innovative, and productive forms under the overarching framework of traditional
bureaucracy. Markets and increased use of contracting provide one alternative; networks,
partnerships, and collaboration provide another. Yet the basic structure of bureaucracy persists—
and with good reason.85
In the schematic drawings below (Figures A-1 to A-3), the traditional hierarchical model
is sketched as part of an organization chart with boxes representing autonomous departments
(Figure A-1). A limited form of collaboration is sketched using slightly overlapping ovals to
represent overlapping goals and business processes across agencies (Figure A-1). The third, a
network diagram, is an actual depiction of the connections among 25 Bush administration crossagency projects. It gives a starkly different view, emphasizing connection rather than separation
(Figure A-1).
FROM SILOS TO NETWORKS - DEPICTING CROSS-AGENCY COLLABORATION
Figure A- 1: Traditional hierarchical structure: agency autonomy
Federal Executive
Branch

staff

Agency A

Agency B

Agency C

Agency D

83

NAS, Sustainability for the Nation, supra, p. 27. The report also notes authorizing legislation that is specifically
cross-agency in its focus on sustainability and the need for linkage across agencies. See the National Environmental
Protection Act (NEPA), citing NAS, Sustainability for the Nation, supra, pp. 91-92.
84
Note that bureaucracy here refers not to red tape but to an organizational form.
85
For a related discussion, see Donald Kettl, “Managing Boundaries: The Collaboration Imperative,” Public
Administration Review, 2006. Re: Weberian bureaucracy, see Jane Fountain, “Toward a Theory of Federal
Bureaucracy in the 21st Century.” In Governance. com: Democracy in the Information Age, eds. E. Kamarck and J.
S. Nye, Jr. Washington D.C.: Brookings Institution Press. 2001

51

Figure A- 2: Overlapping goals, processes and systems
across agencies
Agency B
Agency A
Agency D
Agency C

Figure A- 3: Cross-Agency Collaboration as Networked Governance

Source: Fountain 2013.86

To move from one model to another, a public manager must decide to achieve at least some
goals through cross-agency cooperation. To do this, decision-makers must be able to imagine
a positive-sum calculation (win-win), rather than viewing decisions as zero-sum calculations in
which one department’s gain is another’s loss. Institutionally, for cross-agency collaboration to
work, systems of accountability, budgeting, and legislation have to be aligned to allow for shared
jurisdiction, resources, and operations.

86

This figure was developed by the author and previously published in J. E. Fountain, 2013 supra. The network
figure shows cross-agency ties for each of the Bush Administration e-government cross-agency projects.

52

The main structural barrier to collaboration is the departmental model (Model A), an
enduring feature of the modern federal government. Central oversight agencies can use control
measures to promote interdepartmental collaboration, but such an approach runs counter to a
tradition of agency autonomy. As a key executive branch oversight and management agency,
OMB has played an increasing role in shaping incentives to promote cross-agency collaboration.
Over time, it has expanded its relationship with agencies as controller to include that of
facilitator and knowledge-broker in an effort to catalyze, rather than simply to order, more
collaboration across agencies. If oversight bodies could simply order cooperation, they would do
so—and in fact have done so with varying success. But the information and incentive structures
to support interagency collaboration are too complex to yield to simple fiat, even from legitimate
authorities.
B. Appropriations, Acquisitions and Agency Use of Funds
A former senior officer at OMB interviewed for this study focused on his perception of
barriers to collaboration posed by dimensions of the appropriations process:
The appropriations process is one of the greatest barriers to cross-agency collaboration.
Programs are very hard to affect one way or the other. So you have a lot of legacy
programs that are on auto pilot. New more fragile programs are only linked to
congressional subcommittees by the nature of the constituency of the member. Any one
program has to be self-sufficient in a member’s eyes. When you lock in this political need
for self-sufficiency based on constituent support politically you lock out collaboration.
Several constraints on collaboration are posed by restrictions on the use of funds under
the federal budget system. Article I, § 8 of the Constitution makes it clear that only Congress has
authority to raise revenue and to appropriate funds for the programs and activities of federal
agencies. Under the Purpose Statute, Congress must authorize and fund any agency obligation
(e.g., a contract or legal liability to pay) or expenditure (outlay). Even the Department of Defense
cannot provide support to other agencies or organization without affirmative congressional
authority. In addition:
Under the Purpose Statute, 31 U.S.C. § 1301(a) (2002), obligations and expenditures
must be for a proper “purpose”—that is, necessary and incident to the purpose of a
congressional appropriation, not prohibited by law, and not provided for in another
congressional appropriation. Obligations and expenditures also must occur within the
time limits specified within the appropriation (for instance, the generic military
operations appropriation is available for one fiscal year before another appropriation is
needed) and must be within the amounts specified in the appropriation. 87
A former senior official from OIRA, interviewed for this study, observed the ways in
which agency strategic behavior conforms to these incentive systems:

87

Source: CLAMO report, p. 166, n301.

53

[Agencies generally think about what] your oversight committee will accept. [They will
say] the appropriations committee will never stand for our spending money on this
because it’s outside our jurisdiction. … They don’t like to go outside their areas. … you
don’t want to [upset] your appropriations people and your oversight people. So you work
on what you say you’re going to do. [In cross-agency efforts] the agencies will slow roll
it unless there’s someone carrying water for this [in the White House or at OMB.]
Sponsorship of government-wide websites like USASpending.gov offer an example of
shared project expenses. The holder of the site is GSA and there is a mechanism for contracts
and acquisition, specifically an MOU with each agency that supports USASpending.gov. An
interviewee from GSA who helped develop and manage USASpending.gov notes the tensions
between having many different funders and the cohesion required in governance and decisionmaking to manage and provide development enhancements to a government-wide system.
The Integrated Acquisitions System, also developed and managed largely by the GSA in
consultation with and for other agencies, is funded through interagency agreements with each of
the many agencies that use the system. This funding system offers possibilities for proportional
funding according to agree upon criteria such as agency size or volume of use of the system. But
the funding plan also sometimes gives rights through a shared governance structure to at least the
major payers of the system. While shared governance may increase opportunities for influence,
the effect of many possibly conflicting interests in design and development can lead to
suboptimal outcomes.
Other examples of use of a variety of shared funding arrangements include many of the
Bush Administration cross-agency e-government projects – most of which continue to operate in
one form or another. For Regulations.gov, a platform managed by EPA to host a searchable,
indexible site for all regulations and associated public comment, a MOU was developed at the
outset of the project and agreed to by the agencies that use Regulations.gov. Each agency is
charged a fee, according to a formula based on agency size and usage, and accordingly, each
contributes a portion of the cost. These types of MOUs have been arduous to develop and to
enforce, particularly when they require transfers of funds across agencies.
A current OMB official remarked in an interview that “lack of dedicated coordination
capacity is a massive barrier … and the rigidity of funding and appropriations … are fragmenting
devices. Everyone wants to embed capacity in silos, and there’s limited ability to move funding
across different buckets or even to manage across buckets. They just don’t have the capacity to
do it.”
John Kamensky, in an interview for this study, recalled the interagency budget authority
issue during the Clinton Administration. He noted: “In the National Performance Review, we
created an interagency task force, sponsored by one agency, the Department of Defense, who
gave the task force a budget.”

54

The Economy Act88 gives authority to agencies to “order goods and services from each
other.” Under this law, an agency or major organization unit within it may order goods or
services from another agency if: the agency or unit head decides that the order is in the best
interest of the federal government; the goods or services cannot be provided less expensively or
as conveniently by a business; funds are available; and the agency or unit that will fill the order
is able to provide the goods or services either directly or through a contract with another entity.89
The Federal Acquisitions Regulation (FAR) guides and directs agency spending for
acquisitions.90 It is separate and distinct from the Economy Act.91
Shared resources form a significant source of cohesion for interagency collaboration, in
part because they change the nature of the relationship from multiple exchanges to a shared
system. In fact, researchers have found that the amount of resources shared by the group is one
of the determinants of partnership effectiveness. (It is not clear, however, whether the shared
resources are the cause or an effect of collaboration.)
By contrast, the federal budget system traditionally has restricted the use of funds in ways
that constrain interagency collaboration. More generally, in most industrialized democracies, the
budget process is organized to authorize and appropriate funds to individual departments for
department-specific programs reinforcing the vertical structure of government.92 In fact, as crossagency collaborative initiatives began to develop during the past decade, Congress has enacted
laws, at times at the instigation of agencies themselves, to prohibit federal agencies from
developing shared interagency budgets without advance permission from Congress.
Federal acquisition laws rely on and thus usually require competitive bidding for
acquisition of goods and services.93 A recent National Academy of Science study noted: “The
88

31 U.S.C. § 1535 (2000).
Id. at 1535(a).
90
GENERAL SERVS. ADMIN. ET AL., FEDERAL ACQUISITION REG. 2.101 (Sept. 2001) available at
http://www.acquisition.gov/Far/current/html/Subpart%202_1.html.
91
Treasury, Financial Management Service, FMS Form 7600C (July 2010) is the standard Interagency Agreement
(IAA) form. It includes two sections – the General Terms and Conditions (GT&C) Section and the Order
Requirements and Funding Information (Order) Section. “It is the standard form to be used government-wide for all
reimbursable agreements at the trading partner level, including, but not limited to: agreements between agencies,
agreements within agencies, grant-related agreements, and assisted acquisitions.” Financial Management Service,
“IAA Form and Instructions” available at http://www.fms.treas.gov/finstandard/forms.html. Other statutory
authorities for orders of goods and services between agencies beyond the Economy Act include: the Government
Management Reform Act (GMRA) - 31 U.S.C. § 502; the Franchise Fund - P.L. 103-356, Sec. 403; the Acquisition
Services Fund – P.L. 109-313, updated 6-April-09; and Federal Prison Industries - 18 U.S.C. §§ 4121-4128. “If
specific authority does not exist for a transaction, the default legal authority will probably be the Economy Act.”
Subpart 17.5 (b) Interagency Acquisitions Under the Economy Act. available at
http://www.acquisition.gov/far/html/Subpart%2017_5.html.
92
Eugene Bardach and Cara Lesser. “Accountability in Human Services Collaboratives—For What? and to Whom?”
Journal of Public Administration Research and Theory 6, no. 2 (1996): 197–224; Allen et al. 2001
93
“See Federal Acquisition Regulation (FAR) 2.101, 35.003…266 and 41 U.S.C. 2302-2213 (1994) and Federal
Grant and Cooperative Agreement Act of 1979 (31 U.S.C. 6301 et seq.). For guidance on the use of cooperative
agreements and challenges to using such agreements, see DOI Office of Inspector General, 2007. “Proper Use of
Cooperative Agreements Could Improve Interior’s Initiatives for Collaborative Partnerships.” Report No. W-INMOA-0086-2004. For implementation guidance, see OMB. 1978. “Implementation of the Federal Grant and
89

55

provisions may be appropriate to ensure best value for federal dollars when purchasing big ticket
items, but may not be well suited to implementing multiparty, multi-issue, consensus-based
partnership activities, where an expenditure of funds is an integral ingredient.” The study
continues: “In these cases, in providing funding to a partner, the federal government is not
purchasing a good or service but rather working with the partner to provide a public good. There
are tools such as cooperative agreements available for use in these partnerships, but the
circumstances in which such agreements can be used are both unclear and limited in some
circumstances.”94
In an interview, an OMB executive with organizational responsibilities to implement
provisions of GPRAMA noted possibilities to introduce greater flexibilities:
I’m also interested in … are there changes to transfer authorities … the Economy Act is
very limiting. The expenditure must be clearly for the benefit of the purchasing agency.
The interagency councils are funded with the $17 million – to stand up the PIC and the
councils. But there is not a transfer authority that would allow [for more flexible use of
the funds to support cross-agency projects.]
A former top executive at OMB during the Bush Administration who was interviewed for
this study, additionally noted:
We didn’t see Sarbanes-Oxley coming -- when they figured out you can’t manage
financially when every agency and program has a different ledger, financial management
system, etc. which leads to risk that Sarbanes-Oxley addressed. The government said that
if you are a CFO entity, you have to get rid of silos and restructure around your
customers. But the government is not doing this for itself. Our programs have become
like GM with all of these redundant programs. It’s not the authorizers that maintain them,
it’s the appropriations structure that doesn’t have a way to extract benefits through
jointness. At the same time the agencies are necessarily parochial. It’s use it or lose it
money.
C. Disjointed and Sedimented Legislation
In recent years, legislators have mandated agencies and programs to cooperate in order to
achieve public ends. In fact, interagency relationships, including intergovernmental arrangements,
have been written into legislation throughout the nation’s history.95 To be sure, legislation often
mandates agency behavior without providing needed authority or resources. In other cases,

Cooperative Agreement Act of 1977. Federal Register 43 (161): 36860 and OMB Circulars.” Cited from NAS,
Sustainability for the Nation, supra, pp. 28-29, n6.
94
NAS, Sustainability for the Nation, 2013, p. 29, including note 7.
95
See, for example, Daniel Elazar, The American Partnership: Intergovernmental Cooperation in the Nineteenth
Century. University of Chicago Press, 1962; Thad E. Hall and Laurence J. O’Toole, “Structures for Policy
Implementation: An Analysis of National Legislation, 1965-66 and 1993–94.” Administration & Society 31:6
(2000): 667–86; Hall and O’Toole, “Shaping Formal Networks through the Regulatory Process,” Administration &
Society 36:2 (2004): 186–207.

56

legislation reinforces or specifically requires agency autonomy. In general, layers of legislations
accumulate over time fostering different logics of policymaking and action in agencies.96
Law and legitimacy are closely related, so cross-agency collaborative performance
requires new forms of institutional legitimacy, typically encoded in law or regulation. In many
cases of collaboration, informal negotiations, planning, and actual collaborative practices
proceed before formal authority and arrangements change to accommodate them.97
Conflicting legislation must often be brought to bear on a policy problem. Policies related
to federal lands offer an example: “Executive Branch policy has been made clear through
Executive Order in effect for several decades98 that all activities on federal land are subject to all
applicable federal and state laws and regulations. In these cases, agencies may be limited to
activities prescribed in statutes, such as one-size-fits-all approaches that may not be in line with
sustainability efforts.”99
The Executive branch as well tends to layer frameworks and requirements over time. An
agency attorney at the Department of Interior, interviewed for this study, observed wryly:
One of my frustrations is every group of people comes up with a grand new approach for
how to make things run better. Nobody goes back and gleans out what was the useful
stuff. So this will sit on the books [for many generations]. You had Gore’s reinventing
government, then something else. Nobody says, let’s clean it all out and start over.

96

See, J. E. Fountain, “Disjointed Innovation: The Political Economy of Digitally Mediated Institutional Reform,”
NCDG working paper, 2011. Eric Schickler, in a detailed study of institutional change in the U.S. Congress, used
the term "disjointed pluralism" to conceptualize "institutions as multilayered historical composites that militate
against any overarching order in … politics." Schickler argues that political actors "layer," that is, they "add new
institutional mechanisms without dismantling preexisting institutions and without rationalizing the structure as a
whole." This layering results in a sedimentation of rules, processes and other institutional arrangements that are
"more haphazard than the product of some overarching plan" (Schickler 2001:15-18). A broader account of such
layering and disjunctures is provided in Paul Pierson, Politics in Time, Yale University Press, 2004 and in
Kathleen Thelen, “How Institutions Evolve: Insights from Comparative-Historical Analysis,” in J. Mahoney and
D. Reuschemeyer, eds., Comparative Historical Analysis in the Social Sciences. Cambridge University Press,
2003.
97
Maria Christina Binz-Scharf, David Lazer and Ines Mergel, “Searching for Answers: Networks of Practice among
Public Administrators,” The American Review of Public Administration 42(2) 202-225, 2012; Sharon S. Dawes and
Lise Prefontaine. “Understanding New Models of Collaboration for Delivering Government Service.”
Communications of the ACM 46, no. 1 (2003): 40-42; Kenneth Kernaghan. “Integrated Service Delivery: Beyond
the Barriers.” Prepared for the Chief Information Officer, Government of Canada, 2003. Kernaghan reports in the
results of a study of integrated service delivery projects in Canada that “legislative and regulatory barriers are of the
show-stopper variety and require political consent for their removal. It is clear, for example, that privacy acts restrict
the sharing of some kinds of data” (17–18).
98
Executive Order 13148, “Greening the Government through Leadership in Environmental Management (2000)
and EO 13514, “Federal Leadership in Environmental, Energy and Economic Performance (2009), cited in NAS,
Sustainability for the Nation, supra, p. 28, n3.
99
Quotation from NAS, supra, p. 28. NAS, supra, p. 28, n4: “One notable exception is for border security
infrastructure, in which the Secretary of the Department of Homeland Security was given special statutory authority
to waive all other laws in implementing the provisions of the act.”

57

The Obama Administration has recently required agencies to conduct regulatory
“lookbacks” to root out unnecessary and competing regulations. But Congress rarely conducts
such exercises, except when legislation is intended to update or clarify previous statutes. More
often, new statutes are layered on top of old without reconciling contradictions. Worse, statutes
developed in different congressional committees and subcommittees rarely consider
contradictions that may be introduced when statutes from different committees and
subcommittees must be jointly interpreted and implemented.
One interviewee noted that a cacophony of threshold criteria for benefits has grown over
time. Dollar thresholds differ from one program to another: “… Congress doesn’t think about
[consistency across statutes]. They say ‘let’s make a new benefit’ and they negotiate the criteria.
They don’t know what’s outside their jurisdiction. And they don’t care. The agencies are helpless
when there are statutory constraints.” Several experts interviewed raised the challenges of
conflicting and competing legislative requirements and noted the particular trial of collaborating
on terms and practices that are specifically, although often unintendedly, differentiated by statute.
Stepping back from the experiences of executive branch officials, however, these
examples may reflect an executive branch perspective. Congress clearly attempted to bring
functions together when they established the Department of Homeland Security. The GoldwaterNichols Act was intended to build “jointness” at the Department of Defense. Recent reforms in
intelligence reflect concern for cross-boundary communication and coordination on the part of
Congress. So the situation is more complex than one might gather initially.
D. Agency-Centric versus Shared Accountability and Risk
The traditional concept of accountability in bureaucracies maintains that clear, agencycentric accountability provides the most transparent and clearest means to ensure accountability
of agencies and programs to their oversight agencies and to authorizing and appropriations
committees and subcommittees in Congress. But, increasingly, this traditional view fails to align
with the types of cross-cutting policy challenges that governments are as obligated to address.
An OMB official, interviewed for this study commented:
It’s getting to the point that the silos are decreasing responsibility because the problems
demand many different agencies. So agencies are off the hook when they have just done
their own agency’s due diligence.
In traditional bureaucratic conceptions of the federal government, accountability flows directly
from the vertical structure of bureaucracy. An agency director is directly accountable to
Congress for the actions of his or her agency. Underlying the traditional concept of departmental
accountability is the assumption that one organization, and its leader, are responsible for one
policy—or that every policy is the responsibility of just one organization. The idea flows from
the supposed clarity of bureaucratic organization and hierarchical accountability. The law
typically assigns specific and unique responsibility for implementing a policy to one organization.
Moreover, in this view one should be able to identify precisely the individual responsible for
each program within an agency. Thus one individual is ultimately accountable for each
component of a policy.
58

Cross-agency collaboration blurs lines of authority and accountability. Public managers
are challenged when asked to maintain vertical accountability in their agency activities while
sup- porting horizontal or networked initiatives for which lines of accountability are less direct
and clear. The risk in interagency arrangements is not the same as the risk involved in
contracting out to private entities because a contract clearly delineates the requirements imposed
on the contractor and the penalties for failure to perform. But interagency collaborative
arrangements, until recently, have rarely clarified division of labor, authority, and responsibility
in such detail. Moreover, the developing stages of interagency collaboration typically require
public managers to engage in experimentation, trial and error, and provisional systems as a group
of decision- makers negotiates and learns what will work in their context. As implemented
during the past few decades, in some cross-agency collaborations either the lead agency, the
managing partner or, more recently with respect to CAP goals, OPPM and EOP executives, have
been accountable for the performance of a network of agencies and programs.
In spite of these challenges, for nearly 30 years, a cadre of federal public managers has
gained practical experience with the development of sustainable cross-agency operations.
Although pockets of good practice have developed, institutional systems and policies to support
inter- agency collaboration have lagged behind.100
E. Data and Information Sharing Across Agencies
Underlying nearly every instance of cross-agency collaboration is shared data and
information. In a digital age, given the obvious ability to share data “anytime, anywhere,”
statutes, rules and practices developed for a paper-based government seem increasingly out of
sync with the way government officials and the citizens they serve behave and coordinate. Many
of the impediments to collaboration lie in data definitions that are not (yet) harmonized. In
previous administrations, emphasis was on integrating computer and information systems. But
the current emphasis on data reveals how discrepancies in data definitions and usage can
challenge collaborative efforts.
A data specialist working with PIC, interviewed for this study, commented: “What people
seem to be doing in the Obama Administration is trying to use data transparency – through
dashboards, other visualization and tools -- to get managers and agencies to look at data. This is
about data, not about systems … The first step is to standardize how we track what we’re trying
to achieve. … Security is managed differently in each agency system. [By contrast:] You have
100 people in 10 agencies processing homeless veterans, for example, but they’re using several

100

Barbara Allen et al. “E-Government as Collaborative Governance: Structural, Accountability and Cultural
Reform.” In Practicing E-Government: A Global Perspective, edited by Mehdi Khosrow-Pour. New York: Idea
Group, 2005, 1–15; Donald G. Lenihan, et al. What is Shared Accountability? Policy, Politics and Governance. Vol
5. Ottawa, Ontario: KTA Centre for Collaborative Government, 2003; Craig Millar and Daniel Rubenstein.
Government Response to the Fourth Report of the Standing Committee on Fisheries and Oceans: Report on the
Oceans Act. Fisheries and Oceans Canada, Government of Canada, 2002; Peter Wilkins. “Accountability and Joined
Up Government.” Australian Journal of Public Administration 61:1 (2002), 114–119; Fountain 2001, supra.

59

systems that include a workflow through those various systems and an ability to see what agency
has the ball and lots of different dashboards. That’s when you see examples of the process.”
Another interviewee from GSA said:
There is a natural culture that is starting to change. Program offices own the data. This is
the traditional view. They mean ‘we will grant access to you.’ Open data is shifting to
managing data as an organizational asset that is publicly accessible. Shifting a culture
from ‘ownership as [controlling] access’ to ‘data as an asset’ means you have to convince
the program offices that ownership doesn’t equal access control, but that you have
accountability to make your data public and accessible. In most cases, people default to
‘this can’t be made public.’
This perception that data cannot be made public or shared across agencies, while
sometimes legitimate, often is a perceived legal barrier to cross-agency collaboration. This is an
area where agency attorneys can examine actual versus perceive legal challenges to opening and
sharing data. The current administration has been clear that the presumption should be toward
openness and sharing.
OMB officials cautioned that the introduction of large data harmonization projects could
“fall of their own weight” and produce suboptimal results. They counseled that attention to
feasible, focused outcome-oriented goals is likely to produce better performance results. While
data harmonization may be necessary for collaboration across boundaries, it does not ensure that
collaboration will happen.
An official from GSA in charge of data for the PIC, when interviewed, reported that:
There is little guidance on data definition standards. The Open Data [initiative] pushed
for more datasets to be published by agencies. But they’re not saying you should
definitely include these data elements. They are also not going to agencies and saying
you should include these data elements. OMB is letting agencies decide what to publish.
When there are program areas that overlap, the data is reported and defined inconsistently.
They are not required to self-define and work across agencies … Some of the longer term
plan may be to refine these things.
An OMB official with a central role in the cross-agency capacity building had this to say:
“We’ve been stuck at the mess of data standardization. This is something I’ve been burned on a
little. Unless you can do this right, you get burned. Lack of interoperability and lack of data
standards have caused a lot of frustration. We think there should be some effort to further
standardization.” The official thinks standardization is needed but he’s nervous about it because
when he costs it out and really estimates what it would take to transition systems, he gets nervous
about the price tag. The official said: Given where the government is right now, if he had to hire
10 people to do data standards or 10 people to work directly on projects with a focus on
achieving a clear, measurable goal, he would definitely put those people on direct projects. The
OMB official specifically noted: “anything that takes multiple phases and then, as a result, is
60

supposed to lead to more interagency collaboration, is much more risky. I would go right to the
collaboration.”
When differing definitions of terms are encoded in different statutes, it is not possible for
two or more agencies to harmonize or standardize terminology or definitions with statutory
changes. It may be possible for them to negotiate an understanding or agreement or language that
will encompass both definitions.
A data specialist working with the PIC, when interviewed, said: “We’ve talked … about
developing a web-based application for applicants. [For example] someone could say, ‘I want to
build a bridge in Missouri,’ and they fill in one application and all the information goes to all the
agencies that need the information. [We can do this technologically] but the ingrained culture of
how we do business would never let that work. While the technology exists it is not politically
feasible.”
F. Human Capital: Goal Leaders and Cross-Agency Professionals
An array of personnel rules, incentives, and laws are built on the implicit notion that
personnel will remain in one department or agency and will not interact at an integrative level
with counterparts in other agencies. Of perhaps more importance is where exactly authority for
cross-agency decisions and plans will reside. What capacity will be developed in OMB? Where
should goal leaders for large cross-agency projects “reside”?
During the past three administrations, the proper level and role of the “goal leader” in
cross-agency efforts has been experimented with. During the Clinton Administration, leaderless
and self-managing cross-agency working groups were formed with mixed results. During the
Bush Administration, “lead programs,” with goal leaders located within the lead agency were
used to make authority clearer. During the Obama Administration, the CAP goal leaders are
drawn from appointees in the EOP rather than from agencies. While this provides top-level
support and perspective, it is a subject of some debate. Of note is the relationship of the goal
leader to Congress and to oversight by Congress. What are the implications for cross-agency
collaboration? This is one of several dimensions to consider.
Related to the above, questions important to answer are the types of authorities given to
cross-agency goal leaders. GPRAMA does not give any new authorities to cross-agency goal
leaders and is equally silent about authorities for COO, PIOs, PIC, and others. An interviewee
with experience of the Clinton Administration National Performance Review, John Kamensky,
noted that the NPR encouraged project leads to seek waivers from their agencies specifically to
authorize them to work through rules that might impede development of virtual agencies. In
addition, when executive staff were developing the HUB zones in HUD, a major administration
priority, they created an expedited waiver process so that if one agency’s rules conflicted with
those of another agency, there would be a vehicle to waive the rules. In the HUB zone case, they
created a HUB zone council to resolve conflicts.
For example, the CAP goal leader for the Exports goal is the Assistant to the President
for Economic Advice for Exports. While the role affords a top-level perspective and access,
61

other dimensions of the role are less clear. What is the goal leader’s authority for CAP goal and
agency-level crosscutting goal leadership? Some experienced government experts have asked
whether it is appropriate for White House staff to lead cross-agency projects and whether it
would be better for project leaders to hold a senior position within an agency. It is expeditious to
have White House support to face challenges to cross-agency collaboration. It is also useful for
projects not to be viewed as “owned” by a particular agency. The leadership authorities of the
CAP goal projects are as yet not well defined. It would be useful to define the authority of these
leaders as experience with CAP goal projects grows. More broadly, what role definitions and
authorities are emerging for the statutorily mandated roles of COO, PIOs, PIC, etc.?
Cross-agency collaboration within a department is less problematic than cross-agency
initiatives that involve more than one department. A within-department effort can be led by a
Deputy Assistant Secretary. Funds may be transferred within departments. Cross-agency projects
that lie within a department are clearer in terms of authority and accountability. The resources
fall within a single appropriations account. Personnel ratings of those involved with the project
are within the same system.
The authorities granted to goal leaders relate to the adequacy and sharing of resources to
support cross-agency projects. For different types of projects one might ask: What are the
mechanisms for transferring funds? What incentives do agencies have to actually make their
requested contributions to a shared budget? Is a cross-agency goal leader given authority to
provide input into agency budget priorities? For example, the Office of National Drug Control
Policy is a White House agency. The head of the Office has authority to appeal budget decisions
to the President if necessary. According to John Kamensky, in the 20-30 year life of the Office,
this authority has only been used twice. Yet its existence indicates the power of the Office head.
If there are, for example, 60 STEM education programs across agencies, can the crossagency goal leader have the authority to suggest or require that more money flow to one agency
versus another for the purpose of furthering the cross-agency goal? According to Kamensky, “in
other countries that authority is given to the goal leader, who is a minister in other countries.”
The emerging “enterprise model” develops some of these questions further and proposes
ambitious paths forward to develop “enterprise leaders,” based in OMB who would be put on
performance contracts and, presumably, would have increased authorities.101 These questions are
as yet unresolved.
OPPM and the PIC have accomplished heroic work with shoestring staff and resources.
Not surprisingly, on OMB official central to the cross-agency efforts, interviewed for this study,
noted: “I’m an advocate for building central capacity for cross agency.”

101

For examples of this line of thinking see Partnership for Public Service and Booz Allen Hamilton, Building the
Enterprise: Nine Strategies for a More Integrated, Effective Government, August 2013. Available at
http://ourpublicservice.org/OPS/publications/download.php?id=228; and Jackson Nickerson and Ronald Sanders,
eds., Tackling Wicked Government Problems: A Practical Guide for Enterprise Leaders, Brookings Institution Press,
2013.

62

As noted previously in this report, GPRAMA also required that OPM develop a list of
skills for cross-agency collaboration. This type of professional development and the incentive
structure for human capital – selection processes, performance appraisal, reward systems, and
development strategies – must be aligned with cross-agency perspectives in order to foster
incentives for government managers, including agency general counsel and attorneys, to
participate in what can be risky career moves.

GPRAMA created the cross-agency priority goals and in doing so created a new
construct whose implications for public administration and management have not been analyzed
in detail. It may be too soon, that is, there may not be a sufficient base of experience developed,
to conduct such an analysis. But some of the pertinent questions may be framed at present and
lessons drawn from past practice are important to bring forward to present analysis.
Lessons from the past may be informative. Lessons and practices emerging in the present
may be even more important to harvest and share. The next section of this report presents
detailed case study summaries of four cross-agency projects. They are meant to show
implementation of GPRAMA “on the ground” and in context as well as aim to highlight
challenges and tools.
IX.

CASE STUDIES OF CROSS-AGENCY COLLABORATION

A. Introduction
The case studies in this section of the report are meant to place cross-agency
collaboration, its challenges and tools employed to overcome challenges, into context. The cases
examine four quite different projects that range from a broad CAP goal (Exports) to a strong
partnership between two agencies whose tasks are different but complementary (HUD-VA
partnership to eliminate veteran homelessness) to an ambitious effort of three agencies to reconceptualize policymaking for communities (the DOT, HUD, EPA Partnership for Sustainable
Communities) and a process-oriented rapid results task force initiative to re-engineer permitting
and review, Federal Permitting and Review of Large Infrastructure Projects. Readers with less
interest in case study details can skip the case studies and proceed directly to lessons learned and
recommendations. The case studies describe, if briefly, some of the challenges encountered and a
variety of tools, practices and approaches to collaboration. Underlying all of these projects are
interagency agreements to permit the sharing of data, systems, people, and authorities and the
agency attorneys and staff who often work to draft such agreements. If more cross-agency
collaboration develops in the federal government, the pressure on agency general counsels and
attorneys to develop possibly more complex and certainly more frequent interagency agreements
may be substantial.
B. Case Study 1: The National Export Initiative
The first of President Obama’s cross-agency priority goals is expansion of exports. This
cross-agency project exemplifies cross-agency collaboration at the highest levels of the
government in support of more cohesive policymaking to increase international trade. The
63

National Export Initiative encompasses collaboration for international policymaking as well as
multiple other cross-agency collaborative projects to integrate outreach efforts to small business
that are the province of several trade agencies, to align more strategically with state-level trade
development programs, to design a one-stop-shop Exports website to streamline information and
services for businesses that want to export and a host of other related projects. The point is to
highlight the number of different types of collaboration bundled together within the National
Export Initiative. At the same time, several goals to increase exports proceed in parallel. For
these activities, collaboration does not imply inter-dependent tasks and processes but simply
alignment of a variety of separate programs toward a shared overarching goal.
1. Background
Nearly 95 percent of the world’s consumers live outside the United States and, during the
next five years, the International Monetary Fund estimates that almost 87 percent of global
economic growth will take place outside the U.S.102
The National Export Initiative (NEI), the first CAP goal launched in January 2010, is
designed to double U.S. exports over five years, by the end of 2014. This would result in exports
increasing from $1.8T to $3.6T.103 Streamlining and efficiency gains through cross-agency
collaboration are part of the initiative, but the major challenge lies in efforts to develop more
effective policymaking across agency boundaries.
The scale and scope of this cross-agency collaborative strategy are larger than most other
cross-agency collaborations and deeper than past cross-agency efforts because they involve
networked policymaking rather than simply streamlining management functions (although many
management functions related to exports and trade are streamlined in this initiative). The
“champion” for this collaboration is the President who has mentioned the importance of export
promotion explicitly in at least two State of the Union Addresses. The ongoing champion was
former OMB director and former Chief Performance Officer of OMB, Jeffrey Zients. The goal
leader is Michael Froman, Assistant to the President for International Economics. The CAP
exports working groups include public managers from 20 agencies.
The number and type of partners for this CAP goal signify its range and complexity as
noted in Table 2 below.
Table 2: Exports CAP Goal Partners
Foreign Agriculture Service;
Foreign Market Development
Program;
Market Access Program

Department of Agriculture
Export Credit Guarantee
Program;
Emerging Markets Program

Supplier Credit Export Program;
and,
Agricultural Marketing Service

102

See "International Monetary Fund." World Economic Outlook 2013, available at
http://www.imf.org/external/pubs/ft/weo/2013/01/pdf/text.pdf
103
See Cross Agency Priority Goal. Exports: Double U.S. exports by the end of 2014. Available at
http://goals.performance.gov/sites/default/files/images/Exports_CAP_Goal-FY2013_Quarter3.p

64

International Trade
Administration;
Market Access and Compliance;
Import Administration;
Manufacturing and Services;
U.S. Embassies and Consulates;
Bureau of Economic and
Business Affairs;

Department of Commerce
U.S. and Foreign Commercial
Service;
Trade Promotion Programs;
District Export Councils;
SelectUSA;

Strategic Partnership Programs;
Market Development Cooperator
Program;
Advocacy Center

Department of State
Trade Policy and Programs; and,
Commercial and Business Affairs

Export-Import Bank
Loan Guarantee & Direct Loan
Program;
Finance Lease Guarantees
Program
Overseas Private Investment Corporation
Small and Medium-Enterprise
Investment Funds; and,
Financing;
Enterprise Development Network
Structured Financing;
Investment Insurance
Small Business Administration:
Office of International Trade;
Export Express and International
Small Business Development
Trade Loan Programs;
Centers;
Export Working Capital Program;
Export Legal Assistance
and,
Network;
State Trade and Export
Promotion Grants
U.S. Trade and Development Agency
Project Development Program
International Business
Feasibility Studies;
Partnership Program
Pilot Projects; and,
Reverse Trade Missions;
Technical Assistance
Conferences; and,
Workshops
Office of the U.S. Trade Representative
Working Capital Guarantee
Program;
Export Credit Insurance;

In 1992 Congress established the Trade Policy Coordinating Committee (TPCC) to be
coordinated by the Secretary of Commerce and based in the Department of Commerce’s
International Trade Administration. The TPCC developed collaboration in several areas,
including cross-agency staff training and improved outreach to potential exporters.
However, it lacked a focused, cohesive strategy with a clear set of goals, adequate funding, and
continuity of direction. By 2002, “the government had identified the overall national export
strategies.” TPCC member agencies had identified trade-promoting programs and activities.104

104

See an excellent detailed historical account of developments co-authored by Patrick Mendis, former chairman of
the U.S. State Department interagency working group on science, technology and intellectual property rights and
with experience in the Departments of Agriculture, Defense and Energy. Patrick Mendes and Leah Green.
GOVERNMENT-WIDE COLLABORATION BOOSTS NATIONAL TRADE. Public Manager. Spring 2010, pp. 43-47.

65

A GAO report in October 2005 outlined dimensions of successful cross-agency
cooperative efforts that echo traditional public administration and management research:105






Orient agency initiatives by identifying and detailing a common outcome or uniform
measurements of progress toward a common goal
Develop “mutually reinforcing or joint strategies” to identify priorities and optimal
resource use
Clarify the roles and responsibilities of each agency so that policies and procedures
can be meshed and one can bridge agency boundaries
Develop uniform metrics to track, evaluate and report results
Develop shared planning, reporting and performance management systems to
reinforce accountability

While these prescriptions identify what is required when collaboration takes place, many
agencies need a path specifying “how,” “when,” and “who,” should accomplish change and
reform strategies.
In 2006, TPCC agencies responded to GAO’s unenthusiastic progress report on its
activities by undertaking specific actions such as: increasing cross-agency staff training;
improving development and communication of trade information; and strengthening outreach,
particularly to new potential exporters. In spite of these activities, there was no government-wide
strategy and little evaluation of progress, or, in some cases, metrics or indicators by which to
track progress. There was a national export strategy but it lacked systems and responsibilities,
administrative capacity, for tracking, monitoring and coherence from one year to the next. GAO
issued similar criteria in 2009 noting ongoing challenges within the TPCC to coordinate
activities and programs.106
Funding has been a challenge for TPCC. Moreover, TPCC has had little influence over
agency resource allocations. GAO and others have noted the complexity of focusing on various
countries and regions, on numerous industry sectors, and many dimensions of the exporting
process from initial research to financing and in-country support.
In October 2009, President Obama convened the TPCC as the first cabinet-level
interagency group in his administration and decided to use the TPCC--itself a cross-agency
collaborative body--as the primary coordinator for export promotion, one of the administration’s
key policy goals. The federal government was also acutely aware of energetic, aggressive and
coherent trade strategies in other countries. A 2010 report to the President noted that

105

See U.S. GOVERNMENT ACCOUNTABILITY OFFICE, GAO-06-15. RESULTS ORIENTED
GOVERNMENT PRACTICES THAT CAN HELP ENHANCE AND SUSTAIN COLLABORATION AMONG
FEDERAL AGENCIES (2005), available at http://www.gao.gov/assets/250/248219.pdf
106
See U.S. GOVERNMENT ACCOUNTABILITY OFFICE, GAO-09-904SP, INTERAGENCY
COLLABORATION KEY ISSUES FOR CONGRESSIONAL OVERSIGHT OF NATIONAL SECURITY
STRATEGIES, ORGANIZATIONS, WORKFORCE, AND INFORMATION SHARING (2009) available at
http://www.gao.gov/new.items/d09904sp.pdf

66

Unlike many other countries in Europe and Asia, the United States does not have a single
agency or government department responsible for creating a unified approach to
governing export promotion. Instead, 20 different departments and agencies approach
exports with differing mandates. The TPCC serves as the coordinating body designed to
ensure that these agencies and departments act together and work to implement the
Administration’s export promotion agenda, through quarterly principals meetings and
more frequent working group meetings on a variety of subjects.107
Before GPRAMA was passed, in his State of the Union Address of 2010, President Obama
launched the National Export Initiative, “a single, comprehensive strategy to promote American
exports … [and to] marshal the full resources of the U.S. government …” The goal announced
was striking: to double exports by the end of 2014 (from 2009 levels). The President noted that it
“is designed so that U.S. Government agencies are focused and are working together to ensure
that our companies have access to … markets, and that all companies, large and small, get the
assistance they need to compete on a fair and level basis with foreign competitors.”108
In March 2010, the President formed the Export Promotion Cabinet, a cross-agency
executive group including Secretaries, directors, and leaders of 16 departments and agencies.
The President directed the cabinet to develop recommendations to implement the NEI. The
recommendations were presented to the President in September 2010.109 Thus, a cross-agency
collaborative initiative was tasked by the President to formulate a set of cross-agency objectives.
In 2010, Patrick Mendis, an international trade expert with many years of government
executive experience, provided an analysis of key hurdles to an effective export strategy and
capacity.110 He identified the “fundamental constraint” as lack of “a unified national budget for
trade promotion.” Second, he observed that congressional committees do not align with a
national export strategy, specifically, noting that agencies are evaluated on agency-centric
statutory requirements and budgets with each agency submitting a separate budget to OMB. He
argued that the third key constraint to be that “DOC needs to work closely with OMB in order to
align strategies with budgets.”
In its first report to the President, the Trade Promotion Cabinet and TPCC noted the
challenges of integrated trade policies in terms of American business:
107

U.S. NATIONAL EXPORT INITIATIVE, REPORT TO THE PRESIDENT ON THE NATIONAL EXPORT
INITIATIVE (2010), p. 59; available at http://www.whitehouse.gov/sites/default/files/nei_report_9-16-10_full.pdf.
108
U.S. Trade Promotion Coordinating Committee. 2011 National Export Strategy: Powering the National Export
Initiative. June 2011, p. i.
109
Five components define the NEI. First, improve advocacy and trade promotion through trade missions and
advocacy centers. Second, improve access to export financing. Third, lower barriers to trade by opening markets.
Fourth, enforce U.S. trade rules. Fifth, develop global policies to promote global growth. The priority areas of
activity for the cross-agency collaborative strategy in 2010 were: Priority 1: Exports by Small and Medium-Sized
Enterprises (SMEs); Priority 2: Federal Export Assistance; Priority 3: Trade Missions; Priority 4: Commercial
Advocacy; Priority 5: Increasing Export Credit; Priority 6: Macroeconomic Rebalancing; Priority 7: Reducing
Barriers to Trade; Priority 8: Export Promotion of Services. Several working groups formed around these priority
areas.
110
Mendis and Green, supra, p. 47.

67

The main collaboration task is to help American businesses overcome ‘information
barriers (how to navigate other countries’ markets or policies) rather than have each
company reinvent the wheel each time it tries to export to a new country. In addition,
there is generally a cost to entering a new market. If the U.S. Government could
efficiently help firms reduce that fixed cost, the U.S. economy can perform better.’111

2. Cross-Agency Collaboration Within the NEI
The centrality of cross-agency collaboration is emphasized in the NEI through four
general themes (from Sept 2010 report):112





Strengthen interagency information-sharing and coordination
Leverage and enhance technology to reach potential exporters and provide U.S.
business with the tools they need to export successfully
Leverage combined efforts of State and local governments and public-private
partnerships
Have unified goals to TPCC member agencies to support the NEI’s implementation

The President used his executive authority to order the NEI to launch a one-stop website
for exports.113 The agencies that comprise TPCC developed a shared website, Export.gov, as the
single portal for all export information for businesses. Like the portals developed by other virtual
agencies, Export.gov is meant to give its users a seamless experience in web-based interactions
with the government. Moreover, following a raft of earlier cross-agency initiatives, trade
agencies have undertaken the prosaic tasks of streamlining processes for trade activity by
reducing the number and variety of forms, harmonizing inconsistent terminology, and reducing
the number of steps required for businesses to engage in exporting. The broad scope of the
Exports cross-agency priority goal draws in many cross-agency working groups throughout the
federal government (as well as at other levels of government and in other sectors) that are not
officially part of the NEI. For example, the 2010 report to the President notes that an interagency
process directed by the National Security Council and begun in 2009 forwarded four principal
reforms to improve the functioning of export controls: “a single export-control list, a single
information-technology system, a single licensing agency, and a single enforcement-coordination
111

THE EXPORT PROMOTION CABINET, REPORT TO THE PRESIDENT ON THE NATIONAL EXPORT
INITIATIVE (2010) p. 2, available at http://www.whitehouse.gov/sites/default/files/nei_report_091510_short.pdf.
112
Specific examples of cross-agency collaboration in the 2010 report to the President include: (1) Under priority 2:
Federal Export Assistance: “Improving cooperation between TPCC agencies to encourage U.S. green technology
companies to export by matching foreign buyers with U.S. producers.” (Sept. 2010 report, p. 5); (2) -- Priority 3:
Trade Missions: “Improving coordination with state government trade offices and national trade associations.”; (3) –
Priority 4: Commercial Advocacy: “Leveraging multiple agencies’ assistance in the advocacy process and extending
outreach efforts to make more U.S. companies aware of the Federal Government’s advocacy program.” (p. 6 of
9/2010 report); (4) – Priority 5: Increasing Export Credit: “Making it easier for exporters and other customers to use
Government credit programs by streamlining applications and internal processes.” (p. 6); (5) – Priority 8: Export
Promotion of Services: “Better coordinating services export promotion efforts.” (p. 7).
113
Exec. Order No. 13534, 75 FR 12433 (March 16, 2010).

68

agency.” The report noted that congressional action would be required to implement some of
these recommendations. In August 2010, the report notes, “the President announced the
foundation of a new export control system based on this analysis.”114
3. From Cross-Agency Collaboration to a New Federal Agency
In his 2011 State of the Union Address, President Obama articulated the need for
reorganization of the government.115 In March 2011, President Obama issued an executive
memorandum with directives to “consolidate and reorganize the executive branch of the Federal
Government” in ways that would reduce redundancy and duplicative programs in order to
increase the government’s ability to engage in strategy planning and implementation.116 With the
enactment of GPRAMA in January 2011, the executive directive assigned the government’s first
Chief Performance Officer, Jeffrey Zients, who would later also serve as Deputy Director of
Management of OMB, to the post. The presidential memo said: “The first focus of this effort
shall be on the executive departments and agencies and the functions that support … increasing
trade, exports, and our overall competitiveness …” Thus, a cross-agency collaboration began to
take shape as a proposed new federal agency. Not only was the federal government replete with
duplication and overlapping programs, but ironically, information technology had exacerbated
the problem as a cacophony of systems, applications and contracts formed a morass of
competing, overlapping and expensive systems. Economic scarcity had finally led public
officials to confront the difficult task of reorganizing bricks and mortar rather than building
virtual agencies and programs on top of poor organization.
Later in March 2011, Zients said in a speech: “Today, our government has more than 12
different government agencies involved in trade and exports, many of which are doing the same
thing. Not surprisingly, many businesses, particularly small- and medium-sized businesses, are
confused about where to go for export assistance.117 This logic had been used for nearly 20 years
as the impetus for cross-agency collaboration, but the proposal to create a new federal agency by
moving beyond collaboration to formal reorganization was a new step for the federal government.
In fact, the standing authority for a president to reorganize federal agencies was allowed to
sunset during the Reagan Administration. So the president would have to seek such authority
from the Congress, a request that ultimately was unsuccessful.118
114

NEI, Report to the President, 2010, supra, p. 18.
President Barack Obama. State of the Union Address. Jan. 25, 2011. In Cong. Rec. H461, Jan 25, 2011.
http://www.gpo.gov/fdsys/pkg/CREC-2011-01-25/pdf/CREC-2011-01-25-pt1-PgH457-6.pdf
116
PRESIDENTIAL MEMORANDUM FOR THE HEADS OF EXECUTIVE DEPARTMENTS AND AGENCIES,
GOVERNMENT REFORM FOR COMPETITIVENESS AND INOVATION (2011) available at
http://www.whitehouse.gov/the-press-office/2011/03/11/presidential-memorandum-government-reformcompetitiveness-and-innovation.
117
Jeffrey Zients, “Reviewing Reorg,” blog, March 22, 2011. www.whitehouse.gov/blog/2011/03/22/reviewingreorg Accessed June 12, 2012.
118
In February 2012 President Obama “submitted a proposal to Congress seeking the authority to reorganize and
consolidate agencies and functions … The President announced that the first thing he would do with such authority
would be to propose consolidating the six agencies focused primarily on business and trade, along with related
programs at other agencies, into a single department. In the absence of reorganization authority, the President issued
a Memorandum tasking the Export Promotion Cabinet (EPC) to develop cross-agency strategies and initiatives to
115

69

What is fascinating about this case of cross-agency collaboration, among many important
lessons, is the ability to accomplish de facto, or virtual, consolidation and streamlining through
collaborative means across agencies even as plans are detailed for establishing one new federal
agency. Much of the reorganization needed may be accomplished in the absence of legislative
approval of a new agency.
A Center for American Progress report offered a rationale beyond efficiency for creating
a new agency:
The key reason for reorganizing is to create a more powerful and economically important
agency that controls under one roof more resources and policy areas that touch on the
private sector and job creation. … Its potent set of authorities would also help bring the
department into what is informally acknowledged to be the top tier of federal agencies—
State, Defense, Treasury, and Justice—making it attractive to top candidates for cabinet
posts. … [C]onsolidation would make it easier for American firms to navigate their way
through the federal bureaucracy … there would be a voice at the cabinet table that is
understood to speak for the interests of … in global competition. … Another reason for
consolidation is efficiency … better-coordinate policy [and] more cost-effective
implementation.
The simplest option would be to create a Department of Business, Trade, and Technology.
… relevant agencies within … Commerce … with trade and business-focused agencies
and offices, including the USTR, the SBA, Ex-Im, OPIC, and US Trade and Devt
Agency [my abbreviations].119
The Center’s report also notes that SBA would “signal the importance of small business
in the competitiveness agenda” although the move would be politically controversial.120
While plans for reorganization were moving forward, the cross-agency collaboration
continued to work on the NEI. By 2011, the TPCC agencies had developed “a standard set of
cross-cutting interagency metrics to measure this Administration’s progress on implementing the
NEI over the next four years.” The 2011 report of the NEI emphasized the development of
government-wide performance metrics and indicators that had been developed across agencies
leading Secretary of Commerce, Gary Locke to write: “The release of this year’s export strategy
marks the first time all 18 trade agencies have agreed upon common metrics to measure export
make the most efficient and effective use of Federal export and investment promotion programs in support of the
NEI.” See “Cross Agency Priority Goal: Exports. FY 2013 Q3 Status Update, p. 4, available at
http://goals.performance.gov/sites/default/files/images/Exports_CAP_Goal-FY2013_Quarter3.pdf.
119
Note the difference in scale between the proposed Department of Business, Trade and Technology and the
Department of Homeland Security. The consolidated business agency would include an estimated 18,000 employees
in contrast to more than 200,000 for DHS. The estimated budget for the new agency would be approximately $5
billion in contrast to the more than $50 billion DHS budget.
120
Podesta,Wartell,Kohli. "Center for American Progress." A Focus on Competitiveness Restructuring
Policymaking for Results, 24-25, available at
http://www.americanprogress.org/issues/2010/12/pdf/competitiveness.pdf.

70

promotion.”121 The 2011 progress report noted implementation by the cross-agency group of 31
of the 70 recommendations and development of performance and progress metrics to measure
progress and “to encourage interagency collaboration toward common NEI goals …” 122
On January 13, 2012, the President sought consolidation authority from Congress. He
also announced that the first proposal for consolidation following reinstatement of standing
authority to reorganize agencies would be to consolidate six agencies focused on business and
trade.123
The President used his executive authority to order NEI to launch a one-stop website for
exports. In February 2012, the President used his executive authority to direct establishment of
the Interagency Trade Enforcement Center in the Office of the U.S. Trade Representative: “…To
strengthen our capacity to monitor and enforce U.S. trade rights and domestic trade laws, and
thereby enhance market access for U.S. exporters, executive departments and agencies (agencies)
must coordinate and augment their efforts to identify and reduce or eliminate foreign trade
barriers and unfair foreign trade practices to ensure that U.S. workers, businesses, ranchers, and
farmers receive the maximum benefit from our international trade agreements and under
domestic trade laws.”124
Following his first meeting of the TPCC in February 2012, Commerce Secretary Bryson
remarked that the new trade enforcement center would “institute a ‘whole-of-government’
approach to getting tough on trade enforcement …”125. The ITEC EO calls for the US Trade
Representative to select the Director and the Commerce Secretary to select a supporting Deputy
Director. The leadership is to be supported by personnel from the Departments of Agriculture,
Homeland Security, Justice, State and Treasury.
In May 2012, bills were introduced in the House and Senate to amend the Export
Enhancement Act of 1988 to include greater attention to cross-agency collaboration including
“identifying opportunities to consolidate or co-locate offices of agencies involved in such
activities.” The amendments would also clarify the roles of members of the TPCC,
institutionalize progress reports on development of Exports.gov as the single window for export
121

U.S. Department of Commerce, "President’s National Export Strategy Calls for Greater Federal and State
Collaboration and Advancement of Trade Agreements." June 28, 20011, available at
http://www.commerce.gov/news/press-releases/2011/06/28/president’s-national-export-strategy-calls-greaterfederal-and-state-.
122
National Export Initiative, "2011 NATIONAL EXPORT STRATEGY Powering the National Export Initiative"
(2011), p. 2; available at http://www.trade.gov/publications/pdfs/nes2011FINAL.pdf.
123
The agencies to be consolidated include the core business and trade units of the Department of Commerce (more
than half the Department of Commerce budget is allocated to NOAA which would move to Interior under the plan),
SBA (which was elevated to the Cabinet by executive order), the Office of the USTR, the Export-Import Bank,
OPIC, and the US Trade and Development Agency.
124
Exec. Order No. 13601, 77 FR 12981 (March 5, 2012).
125
U.S. Department of Commerce. “Secretary Bryson Hosts Trade Promotion Coordinating Committee and Export
Promotion Cabinet. Blog Post. Feb. 28, 2012. Available at
http://www.commerce.gov/print/blog/2012/02/28/secretary-bryson-hosts-trade-promotion-coordinating-committeeand-export-promotion-c, last accessed September 19, 2013.

71

promotion and develop a small business interagency task force on export financing, among other
topics.
Many different methods and types of cross-agency collaboration are critical to the
success of the exports goal. Specific examples include: 126









Leveraging multiple agencies’ assistance in the advocacy process and extending outreach
efforts to raise the awareness of U.S. companies of the federal government’s advocacy
program
TPCC agencies “developed an interagency review process to evaluate high-level
advocacy issues that merit White House attention …”
Streamlining applications and other processes in the government’s credit programs to
make it easier for exporters and other customers to access credit
Stronger coordination of services to strengthen export promotion efforts
The International Trade Administration (ITA) and the Small Business Administration
(SBA) have developed a consistent, cross-agency method to refer new clients to the right
TPCC agency based on degree of experience with exporting.
ITA developed an enhanced client intake registration process on www.export.gov. The
registration form went live on December 17, 2010.
ITA developed a new online free trade agreement tariff search application. If a user
enters a product code, the application displays the tariff in force for a given year.
The Renewable Energy and Energy Efficiency Export Initiative (RE4I) a cross-agency
initiative to increase energy and energy efficiency exports, began in December 2010 and
includes “23 commitments from eight separate government agencies to better” serve RE
& EE firms.

4. Tools, Best Practices and Lessons Learned
This case exemplifies the challenges to cross-agency collaboration on a large scale and
some of the tools, from use of presidential authorities to streamlined forms, used to work within
institutional constraints.
Institutional challenges to cross-agency collaboration for export promotion include
multiple and competing budgets, lack of alignment between the Department of Commerce and
OMB in terms of strategy and budgets, and fragmentation of oversight and authority for
international trade across congressional committees and subcommittees. The scale and scope of
the exports cross-agency collaboration highlights the challenges of focusing policy making and
implementation across agencies and programs whose missions encompass policy and activities
across a range of countries and regions, industry sectors, and exporting processes from initial
research to financing and in-country support.

126

Trade Promotion Coordinating Committee. 2011 National Export Strategy: Powering the National Export
Initiative. June 2011, pp. 4-7, 31.

72

Cross-agency projects like e-rulemaking and lines of business focus on streamlining
functional processes that are similar or identical across agencies. The cross-agency collaboration
in exports is of a different order of complexity altogether because it involves many different
processes as well as collaboration in policymaking – obviously this is because of the shared
broad policy domain of exports. Also among the findings of this case are that underlying
analytical and statistical capacity is sometimes fragmented and may require stronger crossagency collaboration for coherent analysis of inherently cross-agency policy challenges.
Similarly, data and information sharing and integration are required to align performance
measures across agencies needed to enable tracking, monitoring, measurement and evaluation of
output and outcomes across agencies and programs.
This case offers lessons for other, similar inherently cross-agency policy domains
including food safety, disaster preparedness, etc. The fast is that it is logically impossible and
political and administratively infeasible to imagine reorganizing the federal government to
streamline all of these policy priorities. But much can be done through networked, cross-agency
collaboration. While this is by no means a panacea, it is a “second best,” immediately available,
feasible solution space. Career executives have gained much experience working across agencies
and programs. Information technology and web-based processes, tools and applications make it
much easier to develop “virtual agencies” of many kinds.
C. Case Study 2: Reducing Veteran Homelessness
1. Introduction
Veteran homelessness is a multi-dimensional problem of great complexity and
urgency.127 Reducing veteran homelessness is a presidential priority, but is not one of the CAP
goals. It is the only agency priority goal shared by two agencies. The case examines the
development of the virtual agency and shared agency priority goals, the only such shared APGs
among the 103 priority goals in the federal government. This case study describes the two
agencies’ joint use of quarterly review, or Stat meetings, to examine data, measures, and results
across agencies. The most successful program for reducing veteran homelessness is the HUDVA Supportive Housing rental voucher program, an interagency program that actually began in
1991. This case describes this interagency program and its key dimensions and interagency tools.
127

On the costs and policies related to homelessness, see, for example, Dennis P. Culhane and Stephen Metraux.
"Rearranging the Deck Chairs or Reallocating the Lifeboats?: Homelessness Assistance and Its Alternatives"
Journal of the American Planning Association 74.1 (2008): 111-121. Available at:
http://works.bepress.com/dennis_culhane/51; Dennis P. Culhane. "The Cost of Homelessness: A Perspective from
the United States" European Journal of Homelessness 2.1 (2008): 97-114. Available at:
http://works.bepress.com/dennis_culhane/82; Donna Washington et al., “Risk Factors for Homelessness among
Women Veterans,” Journal of Health Care for the Poor and Underserved 21 (2010): 81-91. Available at
http://www.americanbar.org/content/dam/aba/events/specialized_court_judges/women_vet_homeless_risk.pdf;
Jamison Fargo et al., "Prevalence and Risk of Homelessness among US Veterans: A Multisite Investigation," 2011.
Unpublished. Available at http://works.bepress.com/dennis_culhane/107; Libby Perl, “Veterans and Homelessness,”
Congressional Research Service, April 1, 2011. Available at http://www.dtic.mil/cgibin/GetTRDoc?AD=ADA543259.

73

Local level implementation is critical to achieving the cross-agency collaborative goals set forth
by the two agencies. This case also highlights tools the two agencies use at the local level – boot
camps, development of local best practices, sharing of local best practices across settings
throughout the national network of communities. Finally, the case examines the complex data
sharing arrangements that have been necessary to form the information infrastructure for the
joint project.
Nineteen federal agencies comprise the U.S. Interagency Council on Homelessness
(USICH) which is charged with developing “a national strategic plan” to end homelessness with
passage of the Homeless Emergency Assistance and Rapid Transition to Housing (HEARTH)
Act in May 2009. In 2010, USICH published Opening Doors, the country’s first comprehensive
strategic roadmap for ending homelessness rather than managing it.128
2. Developing a Virtual Agency
HUD Secretary Donovan and VA Secretary Shinseki formed a “two-year leadership team”
to head USICH. They directed their staffs to work in partnership to reduce veteran homelessness.
Staff and managers at the two agencies review data together and develop joint interventions in
communities. The leaders conduct joint briefings to Congress and, in general, appear publicly as
a team whenever possible to convey the message that the agencies work together on veteran
homelessness. HUD uses its expertise on providing rental assistance; VA focuses on outreach
and clinical services to veterans. The two goal leaders and their immediate staffs travel to sites to
work together with communities, such as a recent trip to Los Angeles to align the work of the
two agencies, and other partners, at the local level. Several tools support this interagency
collaboration.129
In an interview for this study, Mark Johnston, the HUD goal leader for veteran
homelessness who helped to create the HUD-VA Supportive Housing Program, an interagency
program in 1991, said:
Having a jointly administered, jointly appropriated program has been a huge part of
enabling collaboration. I can’t tell you how powerful it is to have a program that you
jointly own. We developed it together … We went to the Hill. We explained it … We
have worked very collaboratively with our appropriations staff to create and refine the
128

Opening Doors: Federal Strategic Plan to Prevent and End Homelessness was issued by the United States
Interagency. Council of Homelessness in June 2010.
http://www.usich.gov/PDF/OpeningDoors_2010_FSPPreventEndHomeless.pdf. The emphasis in the national
strategic plan on “housing first” adopts a causal theory that argues that housing is the first step for an individual
toward solving other social problems such as mental health or drug dependence issues. HUD studied this concept
and found strong empirical support nationally for the model. One of the four working groups that was convened by
USICH and that contributed to the national strategic plan focused on veterans.
129
See U.S. Interagency Council on Homelessness. “Opening Doors: Federal Strategic Plan to Prevent and End
Homelessness,” 2010. Among other articles, see Barbara Poppe, “Interagency Collaboration Moves U.S. Closer to
Ending Homelessness,” The Public Manager, Winter 2011; Mark Johnston and Susan Angell, “Partnering for
Performance at Departments of HUD and VA,” The Public Manager, Summer 2013. “Perspectives on Ending
Veteran Homelessness,” The Business of Government, IBM, Summer 2013.

74

program over time … I don’t know of any other program that is truly administered in two
different agencies.
Both HUD and VA state the following agency priority goal for the period ending on
September 30, 2013:
[From the HUD strategic plan:] Reducing homelessness. By September 30 2013, in
partnership with the VA, reduce the number of homeless Veterans to 35,000 by serving
35,500 additional homeless veterans. HUD is also committed to making progress towards
reducing family and chronic homelessness and is working towards milestones to allow
for tracking of these populations.130
HUD’s agency performance plan highlights the importance of cross-agency collaboration
and other partnerships in helping homeless veterans. One of the core strategies to reduce
homelessness in HUD’s performance plan is increased provision of rental housing subsidies and
homelessness prevention services.131
Mark Johnston observed in an interview for this study:
We wanted to formalize this great relationship, so we created a virtual agency where
HUD and VA and the interagency council on homelessness [USICH] have a formalized
working group that meets a lot. We have a staff that reports to us. We report up to our
bosses [the Secretaries]. We rotate where the meetings are held and who is the leadership.
Right now I’m the leader and a staff person from HUD supports. [We talk to each other
about issues like:] What does the APG say? How are we doing? How are the boot campus
really going? Do we need more research? Having this formalized process ensures that
this continues. Even though [Susan Angell, recently retired former Executive Director for
Veterans Homeless Initiatives at the VA] retired it was seamless … so when Susan left
Vince [Vincent Kane, Director of the National Center on Homelessness among Veterans,
based in Philadelphia] stepped in as the acting.
Johnston emphasized in his interview: “We don’t have a bunch of egos … the person [on
the team] who runs VASH is five levels down. I don’t care about that. …” Johnston’s point
about executive teams including experts from various levels is an important one to overcome the
formality of teams and bodies that may only include managers at equivalent levels.
The two agencies use the required quarterly review meetings that are part of GPRAMA to
integrate their data and operational capacity. Peter Grace noted that:

130

Department of Housing and Urban Development. Agency Goals. “Export Priority Goals, CSV file.”
Performance.gov. goals.performance.gov/agency/hud, last accessed August 28, 2013. See also HUD, FY 2012
Annual Performance Report and FY 2014 Annual Performance Plan, p. 2. Available at
portal.hud.gov/hudportal/documents/huddoc?id=hud-12apr-14app.pdf, last accessed September 4, 2013.
131
“HUD Annual Performance Plan, Fiscal Years 2012-2013” pp.29-30, available at
portal.hud.gov/hudportal/documents/huddoc?id=FY12-FY13APP.pdf.

75

Secretary Sean Donovan believes in the importance of data and strong performance
management. So we had actually already begun sort of doing a lot of these things,
setting up these quarterly reviews, … there was a little bit of a validation for us …
… at HUD we have really tried to use these performance dialogues or … our HUDStat
process, to really use it as a way to channel the resources around IT, the staff resources
where we have discretion to channel the resources to these particular priorities, … so
we're getting more for the capital investments and assets that we have out there.
Noting the importance of shared data and information systems, he continued:
One of the [priorities at] HUDStat meetings was that you have the program people … but
we also have our CIO … and some of his key staff people so that there’s greater
alignment … between the business and IT … Its goes a little bit both ways, greater CIO
investment in understanding the business, but also greater involvement in ownership on
the part of the programs in the business in making sure there’s accountability around the
IT investment and delivery.132
Susan Angell, the goal leader from VA, similarly commented: “… when we look at our
data … we really can tell each other if you could do this a little bit faster, we could do this a little
bit better, so it’s really a very transparent, an open partnership where we share data, we share
struggles and we share successes.”133
Peter Grace also noted that the quarterly reviews offer learning opportunities for OMB as
well:
A lot of the natural tension between the agencies and OMB — with OMB being at 20,000
feet and the agencies being on the ground — is being broken down because, I think,
OMB is getting a firsthand look at what challenges the agencies are up against … But
that is good. That is really helping the agencies to really figure this [GPRAMA] out and
use the resources of the PIC and leadership at OMB to really shape these in a way that
makes the most sense for agencies.134
3. The HUD-VA Supportive Housing Program (HUD-VASH)
HUD and VA fund many programs to house homeless veterans.135 The two agencies
formed a collaborative project, the HUD-VA Supportive Housing (HUD-VASH) Program, to
132

Peter Grace, Interview, “How to make performance top agency priority,” Federal News Radio, May 6, 2011.
www.federalnewsradio.com/?nid=86&sid=2373130. See also Tom Spoth, “HUD dashboard to evaluate program
results,” Federal Times, July 16, 2010. www.federaltimes.com/article/20100716/AGENCY03/7160302/..
133
Id, 58-59.
134
Peter Grace, Interview, “HUD finds program success in review sessions,” Federal News Radio, August 11, 2011.
www.federalnewsradio.com/?nid=551&sid=2491980&pid=0&page=2, last accessed September 2, 2013.
135
HUD uses three programs to help veterans obtain or retain HUD-assisted permanent housing one of which is the
HUD-VASH program. The Homelessness Prevention and Rapid Re-housing Program, uses $1.5 billion in funding
through the Recovery Act to assist individuals, including veterans, with homelessness. These funds were often

76

reduce homelessness among the most “vulnerable, … needy, and chronically homeless veterans”
and to transition veterans and their families to stable housing.136
VA former goal leader Susan Angell explained:
The HUD-VASH program has probably been one of our most effective ways to end
veteran homelessness; it is the housing part of ending homelessness that VA does not
have the authority to provide. Our partnership makes it possible …137
The program is the “largest permanent supportive housing initiative for veterans” in the
United States.138 In HUD-VASH, HUD and the VA work through public housing agencies
(PHAs) and VA medical centers (VAMCs) which make eligibility determinations for the HUDVASH program. HUD and the VA target rental housing vouchers carefully through collaborative
analysis of HUD point-in-time data on the number of homeless veterans in need of housing at a
given time and in a given community, VAMC data on number of contacts, and close
consideration of performance data from VAMCs and PHAs. HUD and VA identify through their
analysis community performance which communities should receive vouchers and how many
vouchers will be made available. Importantly, the number of rental housing vouchers a
community is awarded is managed as a discretionary and competitive process.
HUD-VASH provides vouchers to homeless veterans to allow them to access rental
housing in the private market.139 Vouchers are combined with medical and other services that
are managed by VA. The improvements made because of the cross-agency partnership include
streamlining programs to provide services more quickly and easily and ability to target
communities with the highest need. The two agencies also use rental assistance vouchers to
reward communities that have efficient and effective processes that house veterans quickly.

leveraged for homeless veterans entering HUD-VASH.135 The funds will continue through 2013 and further, on a
small scale, through the Emergency Solutions Grant program.
136
Mark Johnston and Susan Angell, “Partnering for Performance at Departments of HUD and VA, The Public
Manager, Summer 2013, pp. 43-45; GAO, “Veteran Homelessness: VA and HUD Are Working to Improve Data on
Supportive Housing Program,” GAO-12-726, June 2012.
137
“Perspectives on Ending Veteran Homelessness, The Business of Government, IBM Center for the Business of
Government, Summer 2013, p. 58.
138
Id., p. 2.
139
HUD and the VA determine the geographical distribution of HUD-VASH vouchers based on the relative need for
such assistance using data on the number of homeless veterans. The funds are then distributed to the public housing
agencies selected by HUD. Veterans must be referred to participating public housing agencies by VA medical
centers. With HUD approval, participating public housing agencies may use some of the funding for project-base
HUD-VASH vouchers, which involves attaching HUD-VASH assistance to specific housing units for a given period
of time, as stipulated in a contract between the public housing agency and the owner of the units.
Key components of the HUD-VASH program are the case management and clinical services provided by VA
medical centers and in the community as a condition of receiving a HUD-VASH voucher. VA case managers work
with community advocacy groups, service providers, landlords, and local Continuums of Care to make sure that
veterans obtain needed treatment and services, access benefits, and receive assistance with housing needs. The VA
will target the at-risk veteran population with aggressive support intervention to try to prevent homelessness before
it starts. (HUD Annual Performance Plan, Fiscal Years 2012-2013, p. 30).

77

4. Building Local Level Capacity: Boot Camps
Local level communities of care are primarily responsible for the implementation of
HUD-VASH and, thus, for achievement of the goal of reducing veteran homelessness. For this
reason, HUD and the VA have invested heavily in learning from the field, articulating local level
best practices, and disseminating them to local level communities. The two goal leaders and their
core staff travel to the field as a team and conduct listening sessions as a team. Some of these
tools for cross-agency collaboration are detailed below.
The partnership was approached by a well-known nonprofit organization, Community
Solutions, which had noticed implementation problems with HUD-VASH in several of
communities. With a partner, the Rapid Results Institute, they approached HUD and VA to offer
to develop and run intensive goal setting, process mapping, piloting and evaluation sessions
called “boot camps” based on a successful model used to implement other programs to reduce
homelessness. They adopted a strategy that began many years ago at General Electric called
WorkOut, “a strategy that helps communities jump-start projects by breaking off a 100-day
chunk, setting wildly ambitious goals and using any (legal) means necessary to achieve them.”140
Teams of approximately eight to ten local level managers and staff spend two to three
days and set “unreasonable” (stretch) goals after intensively process mapping their local
implementation processes for HUD-VASH. The teams include a crosscutting group of case
managers and program managers from HUD, VA, the PHAs, local NGOs, and local
government.141
The HUD-VA boot campus, designed by Community Solutions, involved building
commitment to achieving a clear goal, process mapping across organizational boundaries to
examine the problem from the perspective of the client, generating several partial solutions to
problems exposed through process mapping, pilot testing the solutions during a 30 or 90 day
pilot, re-convening to examine results and problems that emerge, and modifying process changes
going forward. HUD-VA have organized several boot camps. They contract with Rapid Results
and Community Solutions. HUD provides technical assistance funds to bring various
communities together. The goal leaders of the virtual organization, including Mark Johnston are
always either at the boot camp or Skyped in. When the teams have their reviews 30 days out, and
100 days out, he is always in on those calls. He commented in an interview for this study: “We
have a core federal team that is on those calls. We track their performance. We know their lease
up rates.” Boot camps include about eight people over three days.

140

Tina Rosenberg, “Teaming Up to End Homelessness,” New York Times, Sept. 12, 2012, p. 44.
HUD and VA used a “train the trainer” approach rather than continue to hire outside facilitators for boot camps.
They used regional conference calls to coach each other nationally. Mark Johnston, when interviewed, commented
that he and his fellow leaders at VA and USICH always participate in follow-up calls. The headquarters leadership
remain closely in contact with local and regional managers.
141

78

As a facilitator boot camps noted:
… the outcome has been dramatic. In New Orleans for example, the team worked to
simplify paperwork needed to process a veteran's application for subsidized housing, and
unified the process across several regional and local agencies. In Detroit and Houston,
teams set up a one-stop shop for homeless veterans, so their requirements for receiving
support are completed in one day. In Atlanta, the team set up a competition among VA
case managers to incentivize them to focus their efforts even more sharply on the most
vulnerable veterans. Nine of the thirteen participating cities made dramatic gains; and
four of them set a new benchmark for housing chronically homeless veterans —
averaging more than one veteran housed each day during the 100-day period.142
Many of the practices and tools used by HUD and VA to connect with local level
implementation teams, to motivate, train and develop local strategies offer lessons for other
headquarters and region projects.
5. Lessons Learned and Tools
Local level federal employees and their counterparts in state and local government, nonprofits and other organizations deal daily with the operational details at the implementation end
of the policy process. These local level experts can often redesign processes so that they are
streamlined: made more efficient, effective and innovative. But they require “permission,”
direction and guidance. Push the operational collaboration problems down to the lowest feasible
level in the search for results.
By working at the local, or implementation, level, the stakeholder community involved in
day to day operations, or implementation, is engaged to provide ideas and innovations, solutions
to problems, and to remind decision makers about constraints. The public engagement process,
which is often separated from implementation, is done simultaneously as part of the problem
solving, piloting, refinement and roll-out of innovation.
Using the methodology for problem solving of the Rapid Results Institute was vital to
jumpstarting local level problem solving. The ecosystem here is not “self-organizing” and selfadapting. It requires considerable framing, jostling, encouragement, facilitation, and follow
through from outside experts. The local knowledge was vital, but needed a galvanizing
motivational methodology and facilitation/coaching to push local operators to be innovative.
In April 2012 HUD published HUD-VASH Best Practices --Version 1.0: A Working
Document.143 The language of the document emphasizes learning and stated that the document
will be updated when new promising approaches are found and those deemed not as helpful are

142

Ron Ashkenas, “How Social Innovation is Helping Homeless Veterans”, Oct 10, 2012,
blogs.hbr.org/ashkenas/2012/10/how-social-innovation-is-helpi.html, last accessed September 4, 2013.
143
Office of Public and Indian Housing, HUD, HUD-VASH Best Practices – Version 1.0: A Working Document,
April 2012. portal.hud.gov/huddoc/VASH-BestPractices.pdf, last accessed August 29, 2013.

79

dropped.144 The importance of concurrent processes -- of “simultaneous completion of one or
more tasks, which deviates from the linear, step-by-step methods” -- is emphasized.
The HUD-VASH program staff have produced several webinars and other video and
audio presentations available on the HUD-VASH website and through YouTube.145 Some have
featured local level case and program managers who have developed best practices. 146
A facilitator who has pioneered approaches like the boot camps noted:
… Innovation requires the mobilization of an ecosystem. … In several communities, for
example, the teams received authorization to co-locate agency reps to improve
communications and act as envoys for veterans to more easily navigate the system. The
ecosystem also included private sector foundations, including Chase, Starr, and Home
Depot that joined forces to enable the teams to come together.147
Several other resources for veteran homelessness are included in the broader partnership.
The federal interagency council, USICH, offers a “searchable source of up-to-date information
drawn from around the country that federal, state and local partners can use to further their
collaborative efforts to end homelessness.”148 The database is highly readable and includes
“short profiles” of promising programs and practices and “tips for replicating.” The database
includes evidence-based practices, promising practices, model programs, and emerging
approaches. The site also offers several “tools for local action.”
6. Centrality of Data Harmonization in HUD-VASH
The agencies made a joint decision to develop a single method to count and monitor
veteran homelessness over time and to report to Congress with one voice. Initially, the two
agencies used different data collection methods and defined similar data variables differently.
144

The HUD-VASH listserv was used to send a request for submission of best practices to public housing agencies
and VA Medical Centers that administer the program. More than 50 best practice submissions were collected. These
were cross-checked with performance data and developed more fully through telephone interviews. The entries were
supplemented through emails, other written materials, and conversations among federal agencies, PHAs and other
partners.
145
On the HUD-VASH website: “Every year since 2008, HUD and VA have awarded HUD-VASH vouchers based
on geographic need and public housing agency (PHA) administrative performance. … After determining which
areas of the country have the highest number of homeless Veterans, the VA Central Office identifies VA facilities in
the corresponding communities. HUD then selects PHAs near to the identified VA facilities, taking into
consideration the PHAs’ administrative performance, and sends the PHAs invitations to apply for the vouchers.”
146
A January 2012 video includes managers and program specialists from HUD and VA primarily to explain the
HUD-VASH program and how it works. The webinar is a training video for local and community organizations
throughout the country. A June 2012 webinar features “success stories” of learning in the field told by panels of
community-level staff from Atlanta, Houston and New Orleans. HUD headquarters managers and specialists also
discuss “best practices” in HUD-VASH emphasizing learning from the field and highly specific, innovative
practices.
147
HBR blog post on HUD-VASH boot camps by Ron Ashkenas, the co-author of the blog and managing partner of
Schaffer Consulting is the co-author of The GE Work-Out and The Boundaryless Organization.
148
USICH, The Solutions Database. www.usich.gov/usich_resources/solutions/

80

They agreed to use HUD’s point-in-time count, which is also used by nearly all communities
nationally. They have continued to harmonize data, collection methods, timing, and other
information processing in order to develop shared operations that target subpopulations, time
slices and communities with increasing precision based on performance data.149
HUD-VASH relies heavily on data, specifically, participant eligibility determinations
from VA medical centers (VAMC) and public housing agencies (PHA). Current, accurate and
reliable data from multiple agencies are central to the process of making rental housing vouchers
available to veterans.150 Data entered into several different computer systems that lie across two
agencies, HUD and VA, must be harmonized, valid and reliable in order to make funding
determinations based on data. The VA began using a dashboard in 2008 to collect and report
several data elements, e.g., the number of veterans issued vouchers, the number of veterans
seeking housing and the number of veterans actually housed. A new computer system was
launched in July 2012, the Homeless Operations Management and Evaluation System (HOMES).
VA and HUD have finalized an information-sharing agreement to identify sources of
discrepancies and “validate reports.”
In April 2012 “HUD released a best practices document that illustrated how some of the
challenges identified had been addressed.” (GAO 12-726, introduction). In June 2012 HUD and
the VA established a data system called HUD-VASH that links data between the two agencies
for performance, policy and budget management.151 Data that links behavioral causes and
outcomes allows HUD and the VA to better target services to subpopulations.
149

Mark Johnston and Susan Angell, “Partnering for Performance at Departments of HUD and VA,” The Public
Manager, Summer 2013. www.thepublicmanager.org
150
The process in brief demonstrates the value of process mapping. VAMC staff interview veterans interested in the
HUD-VASH program to assess whether they meet criteria for homelessness. They then check the VA electronic
patient record system for eligibility for VA health care. If the veteran is eligible, they then obtain the veteran’s
agreement to participate in case management. The VAMC then refers eligible veterans to partnering PHAs (subject
to rental assistance voucher availability). If there is no voucher availability at that time, they place the veteran on an
interest list. PHA staff compare the veteran’s reported income to information from third-party sources such as SSA
to verify income level eligibility. They also check the sex offender registry because sex offenders are prohibited
from the program. GAO, “Veteran Homelessness: VA and HUD Are Working to Improve Data on Supportive
Housing Program,” GAO-12-726, June 2012.
151
The Federal Register notice reads: HUD-VASH will serve as a national repository of information related to
PHAs, HUD-assisted families, HUD-assisted properties for the purpose of monitoring and evaluating the
effectiveness of the HUD-VASH program. Through a collaborative effort, HUD and the Department of Veteran
Affairs (VA) seek to advance the goals of the nation's federal strategic plan to prevent and end homelessness of
veterans through the collection, analysis, and reporting of quality and timely data on veterans' homelessness. HUD
will use the data provided by VA to track a veteran's use of available HUD and VA resources to secure affordable
rental housing; as well as monitor administration of the HUD-VASH program by Public Housing Agencies (PHAs)
and PHA-hired management agents. HUD will compare VA-provided data related to the HUD-VASH program to
data maintained in HUD's system of records, the Inventory Management System, also known as the Public and
Indian Housing Information Center (PIC) (referred hereinafter as IMS/PIC), HUD/PIH.01 for the purpose of
assisting HUD and VA with the following: (1) Reducing homelessness among the nation's veterans; (2) identifying
and understanding the needs of homeless veterans and developing programs and services to address those needs;
(3) effectively administering the HUD-VASH program by HUD and VA business partners; (4) monitoring and
evaluating the HUD-VASH program; and (5) producing aggregate statistical data without any personal identifiers,
precluding the use of this data to make decisions concerning the rights, benefits, or privileges of specific
individuals, or providers of services with respect to assistance provided under the HUD-VASH program. Federal

81

In August 2013, VA and HUD announced $7.8 million in funding to support housing and
clinical services for 1,120 veterans through the HUD-VASH program.152 But in May 2013, HUD
Secretary Donovan reported at the annual conference of the National Coalition for Homeless
Veterans that veteran homelessness was not decreasing rapidly enough to meet the 2015 goal of
ending it. By May 2013, the HUD-VASH program had issued more than 48,000 vouchers to
PHAs which are being used to house 42,000 veterans who were previously homeless. A
troubling development has been public housing authorities turning back vouchers because cuts
have reduced their ability to administer the program. Donovan called this “a stunning turn of
events.” 153
7. Summary of Case Study
This case study shows a cross-agency collaborative project that displays collaboration at
a deep level. The leaders and managers have created a virtual agency. Over the course of a few
decades, the HUD-VASH program has continued to streamline and harmonize processes with
reinvigorated attention to ambitious goals as a result of the national strategy. The ongoing efforts
to align data, data collection methods, and other system dimensions demonstrates how complex
data sharing and integration across agencies may become. The case also exemplifies strong
connections between headquarters staff and local level case and program managers to ensure that
jointness and collaboration are modeled at all levels of the system.
D. Case Study 3: The Partnership for Sustainable Communities
1. Introduction
The Partnership for Sustainable Communities (Partnership) is a cross-agency
collaboration involving three agencies –the Department of Housing and Urban Development
(HUD), the Department of Transportation (DOT) and the Environmental Protection Agency
(EPA) -- whose purpose in collaborating is to re-conceptualize community planning and
development – including transportation, housing and environmental remediation – to produce
more sustainable, livable, energy efficient and productive American communities. The project is
not a CAP goal, but contributes substantially to the Energy Efficiency CAP goal. As an exemplar
for other cross-agency collaborative projects, it may inspire similar re-conceptualizations of
policymaking and more holistic approaches to complex, multi-dimensional problems. This case
summarizes the purposes of the Partnership and examines the challenges encountered in
development of a joint grant funded project using funds from DOT and HUD. The Partnership
has produced a “barriers report” that might serve as a template for other agency partnerships.
Register Volume 77, Number 85. May 2, 2012. Notice, pp. 26029-26032. www.gpo.gov/fdsys/pkg/FR-2012-0502/html/2012-10578.htm
152
Steve Vogel, “VA and HUD announce funding for homeless veterans,” Washington Post, August 21, 2013.
www.washingtonpost.com/blogs/federal-eye/wp/2013/08/21/va-and-hud-announce-funding-for-homeless-veterans/
153
Steve Vogel, “ HUD budget ‘keeps residents in their homes,’ Donovan says,” Washington Post, April 10, 2013.
www.washingtonpost.com/blogs/federal-eye/wp/2013/04/10/hud-budget-keeps-residents-in-their-homes-donovansays/

82

Finally, the case describes the ways that the three agencies of the Partnership work with regional
and local offices to build cross-agency analysis and planning at those levels.
2. The Partnership’s Mission and Purpose
The Partnership for Sustainable Communities represents cross-agency collaboration to
support a broad concept--sustainable communities--within which are nested many focused,
targeted goals and objectives. APGs for each of the three agencies involved building on existing
partnership strategies and mission. Moreover, the Partnership activities support the CAP goal of
energy efficiency by improving energy efficiency in transportation, housing and community
planning and design.
The Partnership for Sustainable Communities defines its joint mission broadly:
Sustainable communities are places that have a variety of housing and transportation
choices, with destinations close to home. As a result, they tend to have lower
transportation costs, reduce air pollution and stormwater runoff, decrease infrastructure
costs, preserve historic properties and sensitive lands, save people time in traffic, be more
economically resilient and meet market demand for different types of housing at different
price points. ….
… Three federal agencies came together to create the Partnership for Sustainable
Communities to help places around the country develop in more environmentally and
economically sustainable ways.
Six “livability principles” guide the strategy of the three agencies in their partnership:







Provide more transportation choices.
Promote equitable, affordable housing.
Enhance economic competitiveness.
Support existing communities.
Coordinate and leverage federal policies and investment.
Value communities and neighborhoods.154

The Partnership aligns policies and coordinates use of funding to jointly support
communities. They have developed joint programs, including a jointly funded grant program,
(described below) “to ensure that activities build on previous funding and meet multiple
community goals.”155 A key dimension of coordination across the three agencies is development
and offering of joint training for regional staff to build coherence at all levels of the agencies to
support sustainable communities. These types of programmatic joint efforts used are a tool that
other agencies can use to build cross-agency collaboration amid challenges.
154
155

www.sustainablecommunities.gov, accessed September 3, 2013.
NAS, Sustainability for the Nation, supra, p. 93.

83

Initially, DOT and HUD formed a partnership to more closely align transportation and
housing policies. In 2009, the EPA joined them to form the Partnership for Sustainable
Communities.156
The Partnership further develops and deepens earlier coordination efforts across the
agencies. These efforts speak to the importance of long-term interagency relationship building
and learning through joint projects.157 The Partnership began before GPRAMA was enacted
indicating that the new provisions for collaboration in GPRAMA were not the catalyst for the
initial interagency collaboration. However, this collaboration among the three agencies is
currently reflected in each of the agencies’ strategic, or priority, goals indicating that the
performance framework is being leveraged by the three agencies.158
3. Tool: Leadership and Visibility
In 2009, the Secretaries of HUD and DOT with the Administrator of EPA announced the
formation of the Partnership for Sustainable Communities in testimony before the Senate
Banking, Housing, and Urban Affairs Committee.159 Senator Chris Dodd was Chairman at that
time and noted at the hearing that he did not recollect three secretaries ever having appeared
together at a hearing of the Committee.160
156

As one indicator of its success, the Ash Center for Democratic Governance and Innovation and the John F.
Kennedy School of Government, Harvard University announced in 2013 that the PSC is a top 25 program in the
Innovations in American Government award competition.
157
In June 2005, HUD and the Federal Transit Authority (FTA) signed an interagency agreement to further transitoriented residential development. An April 2007 study, Realizing the Potential: Expanding Housing Opportunities
Near Transit, recommended strategies for coordination between HUD and FTA with greater regional, state and local
coordination. An August 2008 joint HUD and FTA report to Congress outlined coordinated strategies by HUD and
FTA to improve planning, investment, and implementation and outlined statutory barriers to address. See DOT and
HUD, “Federal Barriers to Local Housing and Transportation Coordination,” August 25, 2011.
www.sustainablecommunities.gov/pdf/dot_hud_barriers_report_final_08_25_11_clean _2_.pdf.
158
The Partnership is included within one of HUD’s Agency Priority Goals. Goal 7 of 7 agency priority goals
enumerated in Performance.gov describes the HUD-DOE partnership and the agencies’ joint goal: “Increase the
energy efficiency and health of the nation’s housing stock. By September 30, 2013, HUD will enable a total of
159,000 cost effective energy efficient or healthy housing units, as a part of a joint HUD-DOE goal of 520,000 in
2012-2013 and a total goal of 1.2 million unites from 2010 through 2013.” The DOT names “Livable Communities”
as one of its strategic goals. Within this broad strategic goal is an agency priority goal: “Increase Access to
Convenient and Affordable Choices.” Description: Federal transportation programs have not been designed to
consider the impact of transportation investments on land use, housing affordability, and additional infrastructure
needs. DOT is focused on lowering household spending for transportation, improving access to transportation
options, and reducing the demand for limited government infrastructure dollars. See Department of Transportation
mission and goals. Performance.gov. goals.performance.gov/agency/dot
159
Senate Committee on Banking, Housing, and Urban Affairs. Hearing entitled “Greener Communities, Greater
Opportunities: New Ideas for Sustainable Development and Economic Growth.” Committee Channel (video)
available at www.banking.senate.gov/public/index.cfm?FuseAction=Hearings.LiveStream&Hearing_id=bc7b8261a455-4499-ac44-84329af836ad, last accessed August 28, 2013.
160
The White House also noted the importance of the partnership, writing: The U.S. Department of Transportation
(DOT), U.S. Department of Housing and Urban Development (HUD), and U.S. Environmental Protection Agency
(EPA) have forged a partnership to streamline resources, better collaborate with local stakeholders, and achieve
superior results for communities. By coordinating federal investments and technical assistance, we are meeting

84

HUD created an Office of Sustainable Housing and Communities to be a single point of
contact for interagency coordination. Secretary Donovan testified that other agencies have
created similar liaison offices. In FY 2010 HUD actually established three new offices within the
Office of the Deputy Secretary, including the Office of the Chief Operating Officer and the
Office of Sustainable Housing and Communities. Although the position of Chief Operating
Officer is required by GPRAMA, an Office is not. HUD has chosen to create a new component
to institutionalize and strengthen the COO position. “The Office of Sustainable Housing and
Communities manages HUD’s relationships with other Cabinet agencies and provides
communities with support to ensure that housing, transportation, energy, and “green” building
investments are working together to build strong neighborhoods.”161
4. Tool: Joint Grant Awards Funding
In October 2010, HUD and DOT initially announced joint grant funding:
In an unprecedented collaboration between two federal agencies, the U.S. Department of
Housing and Urban Development (HUD) and the U.S. Department of Transportation
(DOT) today jointly awarded nearly $68 million to help stimulate a new generation of
sustainable and livable communities that connect housing, employment and economic
development with transportation and other infrastructure improvements. The joint HUDDOT funding will support 62 local and regional partnerships seeking to create a more
holistic and integrated approach to connecting affordable housing, job opportunities and
transportation corridors. …
… Rather than require applicants to navigate two separate grant application procedures
that might be on different timelines and with different requirements, HUD and DOT
joined their two new discretionary planning programs to create one point of entry to
federal resources for local, innovative sustainable community planning projects.162
A top executive at DOT, interviewed for this study explained:
They said ‘Let’s plan our grant money. Come up with one application. Have people jump
through one hoop. Encourage local communities and states to do a better job of
integrating housing and transportation. It probably took six months to get this fairly small
amount of money and relatively low level request for cross-agency collaboration
[accepted]. … The rules that HUD has for grants are very strict due to congressional rules
economic, environmental, and community objectives with each dollar spent. See: “Sustainable Communities Marks
Three Years Helping Communities Build a Foundation for Prosperity,” The White House blog, June 29, 2012.
www.whitehouse.gov/blog/2012/06/29/partnership-sustainable-communities-marks-three-years-helpingcommunities-build-foun
161
Performance.gov. Department of Housing and Urban Development. Agency Mission. Overview.
goals.performance.gov/agency/hud, accessed August 28, 2013.
162
HUD, Press Release HUD No. 10-242, “HUD AND DOT AWARD $68 MILLION TO CREATE
SUSTAINABLE LIVABLE COMMUNITIES,” Oct. 20, 2010.
portal.hud.gov/hudportal/HUD?src=/press/press_releases_media_advisories/2010/HUDNo.10-242

85

that have been laid on HUD through the years … It was extremely difficult and
complicated to get the computer systems to work together. … There were real technical,
real statutory challenges to a relatively simple collaboration. … this is a federal system
that becomes unsettled on any encroachment on turf. It took months – computer experts,
congress, legal experts—We finally did it and it was fantastic. We did not commingle the
money. You applied for a grant. You either got HUD money or DOT money or both. …
That is a profound but a baby, baby, baby step. … If we ever get the planning money
again, we will know how to do it.
To develop joint grant-making DOT and HUD produced one application so that state and
local government and other organizations without the capacity to develop proposals for multiple
grants could use their scarce resources to develop one application. The agencies did not
commingle funds. One joint application was used, but grantees were awarded either HUD money
or DOT money or both. Staff at the two agencies jointly review grant applications and proposals
while maintaining the integrity of their separate authorizations: DOT and HUD invite staff from
both agencies to evaluate and recommend selection of grantees. Each agency allows the other to
have input into the grant process. In addition, the Partnership agencies use reciprocity
agreements. Each agency can recognize a community that has gone through a grant process with
the other agency. If a community performed well in a grant program with agency B, then agency
A can use this information and reward the grantee in the selection process. Third, DOT and HUD
co-funded a call for proposals.
A DOT policy analyst explained in an interview: “Through the leadership [in the
administration and] at HUD and DOT came together and decided to co-issue a note and develop
a single evaluation process to award all the funds.” It was a challenge to coordinate two very
different grant evaluation processes. HUD uses an elaborate scoring and point system involving
one hundred points. DOT uses a five-point qualitative spectrum. DOT adapted to HUD’s system
because HUD’s system is required under the Reform Act.163 The policy analyst continued: “The
two agencies wanted to award a single grant for each award, but it wasn’t possible given
conflicting requirements across the two agencies. So they had to issue two grants and have
grantees manage two different agency reporting requirements. They are trying to streamline
across these differences for future grant-making.”164

163

HUD Reform Act 1989. Pub. L. 101–235; 103 Stat. 1987 stipulates in detail through statutory requirements how
HUD can develop and administer review and evaluation processes and funding programs for discretionary grants.
164
Broader challenges are reflected in the structure of legislation across the two agencies. “HUD and DOT each
have different historical relationships with the authorizing and appropriations processes. Generally, DOT’s major
surface transportation programs are authorized in six‐ year increments, which provides Congress an opportunity to
comprehensively review program structure and funding changes, while also providing funding certainty to States,
which is important for long‐ term infrastructure planning and project execution. HUD, in contrast, does not have a
similar authorization but rather various statutes authorizing its programs (e.g., Community Development Block
Grants, Title I of the Housing and Community Development Act of 1974; HOME Investment Partnerships, Title II
of the Cranston‐ Gonzalez National Affordable Housing Act; Multifamily Rental Housing for Moderate‐ Income
Families, Sec. 221 of the National Housing Act). Additionally, some HUD programs have evolved through annual
appropriations acts. As a result, a number of different statues would need to be changed to address HUD barriers,
whereas for DOT, most barriers would be addressed in surface transportation authorization.” (Barriers report, p. 4.)

86

Under this joint grant-making scheme, HUD awarded $40 million in Sustainable
Community Challenge Grants to enable local planning meant to work holistically to bring
together affordable housing, public transportation and good jobs. DOT awarded almost $28
million in TIGER (Transportation Investment Generating Economic Recovery) II Planning
Grants to foster project that unite housing, economic development and transportation.
Although there was solid support in Congress for the idea of integrated planning and
more efficient use of federal funds, it was not possible for agencies to persuade appropriations
and oversight committees to integrate or combine funds to leverage integrated planning and get
more efficient results for cities.
5. Tool: Barriers Report
The Partnership published a “barriers report.” The report was recommended by the
Appropriations Committee, which asked the agencies to detail the legislative, statutory and
regulatory challenges to coordination. The report summarizes “the history of barriers to local
coordination of housing and transportation resulting from HUD and DOT statutes and
regulations” as well as efforts to date and in progress to address them. The report concludes:
Congress is uniquely positioned to address these barriers and identify solutions needed to
eliminate many of the barriers given its jurisdiction over DOT and HUD appropriations
and authorizations. Doing so will allow the agencies to continue to support local and
regional innovation and continue to advance the six livability principles adopted by DOT,
HUD and the U.S. Environmental Protection Agency as the federal Partnership for
Sustainable Communities.165

Those interviewed for this study noted that although the initial permissions and
coordination challenges were “excruciating,” they now have the capacity to manage joint grants
in the future. A DOT executive interviewed noted:
There’s a lot of turf consciousness. The committee jurisdictions. The budget process. It’s
a very ossified process. Particularly now in an era of declining revenues. It should lead to
more cooperation. In reality, it produces the opposite effect … In other countries there is
a lot more experimentation and adaptation happening.
In 2012, the three agencies partnered to fund the Governors’ Institute on Community
Design to address economic, housing and transportation challenges in a coherent way and to
more effectively use funding to catalyze economic development, smart growth and resilient
communities. The Institute noted that “The Institute is one of the first programs to receive joint

165

U.S. DEPARTMENT OF TRANSPORTATION, U.S. DEPARTMENT OF HOUSING AND URBAN
DEVELOPMENT, “Federal Barriers to Local Housing and Transportation Coordination,” (August 2011), available
at http://www.sustainablecommunities.gov/pdf/dothudbarriersreportfinal082511clean%202.pdf

87

support from all three participating agencies in the three years since the Partnership was
established.”166
Recommendation: Cross-agency partnerships can address legal barriers to coordination
and design tools, in some cases, to coordinate within those barriers. Through these collaborative
efforts, agencies can detail specifically legislative changes that would improve efficiency,
streamlining and use of resources. Other agency partnerships should produce “barrier reports” to
specifically state legal, statutory and regulatory changes that are feasible to make and would
improve coordinated efforts.

6. Tool: Local Level Capacity Building
In some cases, local level actors require streamlining from federal actors to reduce the
conflicting and fragmented rules, cycles, timelines, etc. of federal programs and grants. But in
other cases, local capacity for planning, modeling, analysis, and other evaluative expertise is
missing. Federal agencies have helped to build this capacity. An interviewee commented:
“Sometimes local offices of federal agencies have never thought about working together, so that
capacity has to be built.”
HUD and EPA each have field offices in each of the 50 states. The two agencies have
created mini-regional partnerships at the regional and field levels. The interviewee continued:
“Some of those staff work in the same building and have never met each other.” By building
relationships, the two agencies at the regional and field levels develop staff who can cross-refer
clients and create “a more seamless federal presence at the local level.” But headquarters staff
find substantial variation regionally and locally in terms of support for collaboration.
An additional means of building local capacity is for the Partnership to support
communities, through the use of discretionary grants, that are actively pursuing sustainable
communities. These communities become examples of strong practice that are then held up as
examples in webinars, on a digital map of best practice sites and through case studies, all of
which are compiled and easily searched on the extensive Partnership website at
www.sustainablecommunities.gov.
In cases where a new regional-level interagency partnership requires substantial support and
education, the partners have used some of the following “tools:”



Deputy Secretaries conducted joint “Deputies Tours” in Cincinnati and Indianapolis
The Deputy Secretaries held a Twitter Town Hall to take questions and comments from
the public

166

The Governors’ Institute, “EPA, HUD, DOT partner to fund Governors’ Institute on Community Design, help
states drive economic development, make better use of taxpayer dollars” July 24, 2012.
www.govinstitute.org/2012/07/epa-hud-dot-partner-to-fund-governors-institute-on-community-design-help-statesdrive-economic-development-make-better-use-of-taxpayer-dollars/

88










Partnership headquarters staff host a webinar series to explain how coordinated support
works. For sustainable communities it was “investing in green infrastructure, creating
context-sensitive streets, and integrating housing and transportation planning.”
Regional roundtable discussions – for municipal staff, community leaders, business and
industry, other stakeholders
Regional “accomplishments report[s]” build cases to explain best practice
Deputies tour; site visits – review progress on key projects
Work with governors, mayors and others through their institutes. As noted above, the
Partnership supports the Governors’ Institute on Community Design
White House Forum – convene local leaders, business for discussion
Case study database – launched with third anniversary report of PSC
New, integrated grants

A recent report of the Partnership noted the search to deepen the collaboration:
As the Partnership enters its fourth year, HUD, DOT and EPA are working to align our
efforts for localities even further – by streamlining the application process for our grants
and identifying other grant programs that can be part of the Partnership for the future.
And we will continue to encourage further collaboration with each other and other
partners to consider housing, transportation, and environmental policy as they exist in the
real world—inextricably connected.
7. Summary
This case shows the importance of sustained efforts at cross-agency collaboration over
time and the deepening of integration as agency managers and general counsel gain experience
working across boundaries.
An executive at DOT, interviewed for this study commented on the process:
One of the biggest [cross-agency projects] in the Obama Administration has been the
Partnership for Sustainable Communities. This is clearly worth doing. We do a profound
amount of transportation, housing, economic development, environmental planning and
investment that is completely disconnected. We fail to capitalize on synergies and we
spend way more money than we should and we don’t get the outcomes. That’s an area
where the challenges [of cross-agency collaboration] are worth it.
The reconceptualization of mission, supporting sustainable communities, drives joint
programming, grant-making and other activities. A DOT executive reiterated in an interview:
Agencies need to jointly run grant competitions, create joint programs, commingle funds
across agencies. If you’re in the space of creating better communities, you need to be
holistic. … Interagency collaboration is nice, but what we need is boldness and
experimentation to tackle some of the very complex challenges that don’t fit neatly into
frameworks. We need good management. But we need a spirit of experimentation.
89

Particularly in infrastructure, whether you care about good planning or good outcomes,
everyone cares about saving money. You save a lot of money when you put things all
together. … The current process is inefficient. In these budgetary times, we can’t operate
that way.”

E. Case Study 4: Expedited Permitting and Review of Federal Infrastructure Projects
1. Introduction
The final case study differs from the first three in that it is focused on streamlining a
discrete set of processes across agencies. While it is more focused in scope than the other three,
it is no less important. The lessons and best practices developed by the team in this case offer
guidance to other agencies on the use of dashboards, rapid response teams, and interventions at
the regional and local levels to push collaboration throughout agencies among other promising
practices.
Interagency collaboration is critical to modernizing the Federal infrastructure permitting
process. Federal agencies are legally obligated to ensure that “projects are designed and
constructed consistent with core protections for public health, safety, and the environment.” The
environmental review processes of several agencies require public input into decision-making
and consideration of alternatives. Efficient permitting is important for competitiveness as firms
consider investments among countries and for job and economic growth. The President’s
Council on Jobs and Competitiveness recommended steps to improve Federal permitting and
review for infrastructure projects. These led to a Presidential Memorandum, described below,
and the identification and careful tracking on a “permitting dashboard” available to the public of
14 “initial high priority projects.”167 The projects varied in complexity, type, scale, and region
and included, for example, the NextGen Infrastructure Initiative – Houston Metroplex (OAPM),
a project to modernize the Houston area airspace by integrating new and existing technologies,
led by the FAA,168 and the Dakota Prairie Grasslands project of the USDA Forest Service tasked
to review some 80 oil and gas applications for wells, pipelines, power lines and associated
facilities in that region.
2. Expediting Permitting and Review
A Presidential Memorandum of August 2011 outlined some of the interagency
collaboration required to expedite permitting for large infrastructure projects:
In the current economic climate it is critical that agencies take steps to expedite
permitting and review, through such strategies as integrating planning and environmental
reviews; coordinating multi-agency or multi-governmental reviews and approvals to run
167

The 14 projects are described and federal reviews, approvals and permits are listed at
www.permits.performance.gov/projects/High Priority.
168
See www.permits.performance.gov/projects/nextgen-infrastructure-initiative-houston-metroplex-oapm.

90

concurrently; setting clear schedules for completing steps in the environmental review
and permitting process; and utilizing information technologies to inform the public about
the progress of environmental reviews as well as the progress of Federal permitting and
review processes. [Emphasis added.] Of course, the Federal Government is only one
actor in the multifaceted permitting and review processes. … Nevertheless, agencies
must do everything in their control to ensure that their processes for reviewing
infrastructure proposals work efficiently ….169
The OMB official leading the effort noted, “There are some detailees supporting this.
Their leadership was asking what are the biggest barriers. I have all the OMB leadership on
board. I lead an interagency steering committee that is deeply engaged. The working group is
well attended. There is engagement from the Hill. All the pieces are aligned to create reform. But
the problem is so complex you can’t generate enough analytical capacity to solve it on a
government-wide basis. They don’t have the basic analytical capacity to solve the thorniest
government-wide problems that they are trying to grapple with. … DOD and DHS can look at
the enterprise basis. They have the analytical capacity.”
The Secretaries of several agencies – Agriculture, Commerce, Housing and Urban
Development, the Interior, and Transportation -- were instructed each to identify three highpriority infrastructure projects subject to their review for expedited consideration. Fourteen
projects were selected and expedited. Agencies were directed to identify lessons learned from
this experience and were required to make information allowing the public to track permitting,
reviews and other actions, including dates for completion and contacts publicly available on
agency websites. A Permitting Dashboard, currently in Beta testing but publicly available online
was developed for this purpose.170
An Executive Order171 required that agencies build on the lessons of the 2011 pilot
projects to “incorporate into routine agency practice” permitting and review processes that are
“transparency, consistent, and predictable … for both sponsors and affected communities” with
timelines, schedules for completion, clear goals, and tracking of progress. “They must encourage
early collaboration among agencies” and other parties. “… they must enable agencies to share
priorities, work collaboratively and concurrently to advance reviews and permitting decisions,
and facilitate the resolution of disputes at all levels of agency organization.”172
In relationship to GPRAMA, the Executive Order established a Steering Committee on
Federal Infrastructure Permitting and Review Process Improvement chaired by the federal
169

White House. Presidential Memorandum. “Speeding Infrastructure Development through More Efficient and
Effective Permitting and Environmental Review,” August 31, 2011. Available at www.whitehouse.gov/the-pressoffice/2011/08/31/presidential-memorandum-speeding-infrastructure-development-through-more, last accessed
August 28, 2013.
170
Federal Infrastructure Projects Permitting Dashboard website available at www.permits.performance.gov, last
accessed August 28, 2013.
171
The White House. Executive Order 13604. “Improving Performance of Federal Permitting and Review of
Infrastructure Projects,” March 22, 2012. www.whitehouse.gov/the-press-office/2012/03/22/executive-orderimproving-performance-federal-permitting-and-review-infr
172
Id.

91

government Chief Performance Officer tasked to work in consultation with the Chair of the
Council on Environmental Quality (CEQ). Member agencies were to consult with one another to
select a group of infrastructure projects “of national or regional significance” that would have
their progress tracked publicly on the Federal Infrastructure Projects Dashboard that had been
created in August 2011 and piloted with 14 infrastructure projects. The Executive Order follows
GPRAMA-like guidance in that it requires the Steering Committee to develop a performance
plan, to implement the plan and “coordinate resolution of disputes among Member Agencies”
related to implementation; to “coordinate and consult with other agencies, offices, and
interagency groups … including the Performance Improvement Council …” The Chief
Performance Officer was directed to issue guidance on implementation, to develop and track
performance in consultation with Member Agencies, and report annually to the President on
implementation in a report to be published on the Dashboard.
The Federal Plan, to be developed by May 31, 2012, was directed to include “(i)
institutionalizing best practices for: enhancing Federal, State, local and tribal government
coordination on permitting and review processes (such as conducting reviews concurrently rather
than sequentially to the extent practicable); avoiding duplicative reviews, and engaging with
stakeholders early in the permitting process; (ii) developing mechanisms to better communicate
priorities and resolve disputes among agencies at the national and regional levels; (iii)
institutionaliz[e] … use of the Dashboard” and [use of] other IT systems to share information.
Members Agencies were to submit agency plans to the CPO.
3. The Federal Plan173
The Federal Plan outlines two broad goals: “…More efficient and effective review of
proposed large-scale and complex infrastructure projects, resulting in better projects, improved
outcomes for communities, and faster permit decision-making,” and “Transparency,
predictability, accountability, and continuous improvement of routine infrastructure permitting
and reviews.” As called for by Executive Order 13604, the four chief components of the plan are:
“A Federal Plan with subsequent Agency Plans”; a set of important projects; the dashboard; and
performance metrics and reporting.
The first tranche of high priority infrastructure projects, part of regional pilot teams
headed by either DOI, DOT, or USDA, included the Tappan Zee Bridge Replacement, the Provo
Westside Connector in Utah, the Denver Mariposa Housing Project, and the NextGen
Infrastructure Initiative – Houston Metroplex project.
The report observes that, since the issuance of Executive Order 13604, “… Federal
agencies have engaged in an intensive interagency initiative to scale up and institutionalize their
efforts to … improve the efficiency of the Federal permitting and review process.” The
government-wide initiative to modernize Federal permitting and review processes “encompasses
173

The White House. “Implementing Executive Order 13604 on Improving Performance of Federal Permitting and
Review of Infrastructure Projects: A Federal Plan for Modernizing the Federal Permitting and Review Process for
Better Projects, Improved Environmental and Community Outcomes, and Quicker Decisions,” June 2012. Available
at www.permits.performance.gov/sites/all/themes/permits2/files/federal_plan.pdf, last accessed August 28, 2013.

92

interagency process innovations … improved coordination with other governmental jurisdictions
and stakeholders …”174
In addition, the Federal Plan seeks “recommendations for developing a one-stop-shop for
online Federal infrastructure permit applications” and plans for a “transmission application toolkit” and a “renewable energy development application tool-kit” as well as possibly other sector
specific application toolkits. Such applications tool-kits are important because they can help
project sponsors navigate the permitting process and set “expectations and give project sponsors
clarity and predictability.”
The report notes that “best practices learned” from pilot and other early efforts include:







“Engaging in early coordination across Federal agencies and with Tribal, State, and local
governments and public stakeholders; -- integrated project plans … outlining early
agreements by agencies and sponsors … including a dispute resolution process –
establish rapid response teams
Conducting concurrent instead of sequential reviews; -- “concurrent, coordinated and
collaborative—rather than isolated and sequential—reviews”175
Setting and maintaining schedules;
Leveraging technology;
Implementing pre-application processes that increase clarity and predictability of
requirements and timelines”

Among the tools for interagency collaboration summarized in the report:


DOI Renewable Energy Task Force: The Department of the Interior established a
Departmental renewable energy task force in order to ensure “early coordination among
the Department’s bureaus.” The report notes the successful collaboration between DOI
and the state of California. By clearly outlining “meaningful deliverables, clear timelines,
and joint work products,” in a MOU, DOI and California agencies were able to quickly
move renewable energy projects through the multi-agency permitting process, sometimes
in “as quickly as 12 months.” These efforts have produced effective partnerships
resulting in “fast-track permitting of 30 new large-scale renewable energy installations on
Federal lands.”



Tappan Zee Bridge Project: Interagency collaboration, along with “… early
coordination and innovative partnerships” where able to “shave a few years from the

174

The White House. “Implementing Executive Order 13604 on Improving Performance of Federal Permitting and
Review of Infrastructure Projects: A Federal Plan for Modernizing the Federal Permitting and Review Process for
Better Projects, Improved Environmental and Community Outcomes, and Quicker Decisions,” June 2012, pp. 2,
Available at www.permits.performance.gov/sites/all/themes/permits2/files/federal_plan.pdf.
175
The White House. “Implementing Executive Order 13604 on Improving Performance of Federal Permitting and
Review of Infrastructure Projects: A Federal Plan for Modernizing the Federal Permitting and Review Process for
Better Projects, Improved Environmental and Community Outcomes, and Quicker Decisions,” June 2012, pp. 9-10,
Available at www.permits.performance.gov/sites/all/themes/permits2/files/federal_plan.pdf

93

Tappan Zee Bridge replacement.” One interviewee who worked on the interagency
project described the Tappan Zee Bridge project: “The posting of the schedule on the
dashboard held the agencies accountable to meet a schedule … Tappan Zee is a $6 billion
project [including] transit, a historic bridge, sturgeon in the river, hazardous materials in
sediments … through the Dashboard we were able to build a schedule from notes of
intent to a record of decisions in just over a year. This was a fantastic success by all
parties.” The Tappan Zee Bridge project demonstrates how the Federal agencies have
responded with “pilot programs and sector-specific initiatives to accelerate infrastructure
projects.”
4. Permitting and Review: One Size Does Not Fit All
The report calls for merging different agency processes “for handling routine
requirements for commonly encountered project types.” But, importantly, the report notes:
[O]veruse or poor structuring of these types of interagency agreements can slow down
decisions by introducing an excessive number of points of concurrence required between
two or more agencies. This can be avoided by using mergers judiciously for complex
projects that would benefit from a formal agreement and by modeling new merger
agreements on successful templates, with the goal of driving results rather than simply
following a process. A leading example of an effective interagency agreement of this type
is the 404/NEPA integration agreement between the Army Corps and the Department of
Transportation’s Federal Highways for Department of Army permits (Sections 10 and 404),
which has reduced permit evaluation and review timelines while improving environmental
outcomes.176
One interviewee who worked on the interagency project described, among others, the
Tappan Zee Bridge project: “The posting of the schedule on the dashboard held the agencies
accountable to meet a schedule … Tappan Zee is a $6 billion project [including] transit, a
historic bridge, sturgeon in the river, hazardous materials in sediments … through the Dashboard
we were able to build a schedule from notes of intent to a record of decisions in just over a year.
This was a fantastic success by all parties.”
The Rapid Response Team, part of the implementation of the President’s memorandum,
worked well, in part, because it allowed headquarters staff to identify a disconnect between local
staff working on the project. Phone calls between headquarters and local staff allowed senior
people to discuss the projects, to work on the cross-agency issues and to help resolve local level
logjams.
A policy analysis from one of the member agencies recalled that the requirement for
agency plans to achieve the broader goals of modernizing permitting and reviews led to
176

The White House. “Implementing Executive Order 13604 on Improving Performance of Federal Permitting and
Review of Infrastructure Projects: A Federal Plan for Modernizing the Federal Permitting and Review Process for
Better Projects, Improved Environmental and Community Outcomes, and Quicker Decisions,” June 2012, pp. 9-10,
Available at www.permits.performance.gov/sites/all/themes/permits2/files/federal_plan.pdf

94

“introspection at agencies to look at existing action … to guide how they do permitting to see
how to do better …” Regarding interagency collaboration: “Missions collide. So how ensure that
all agencies can satisfy their missions in a coordinated, predictable and transparent matter …It’s
understood that there are actions in Congress to undercut their authorities if they don’t act on this.
So we want to do more efficient reviews …” Missions of infrastructure proponent agencies, such
as DOT, which provides funding are often not in sync with those of resource regulatory agencies
whose mission is to protect the environment, cultural or historic artifacts or other things.
In the case of Provo, the Udall Foundation and a facilitator helped to break a logjam
between the Army Corps of Engineers and the City. The Army Corps of Engineers is an agency,
not unlike others whose tasks are region and sector specific, that is, very autonomous with
limited influence from headquarters. This allows the regional and local units to respond to local
needs with the appropriate expertise and tools. The facilitator did interviews with each
stakeholder independently and a number of phone call with various groups working through each
point of contention to finally develop an agreement. There were particular points of engineering
that were not well-understood and shared across agencies. As a potential tool, external
facilitators may be expensive. They should be called in only when agencies and other parties do
not have the capacity to conduct the interviews, conversations and assessment to bring all the
parties together.
Construction methods have progressed using ideas such as design-build. Agency
permitting and reviews should be modernized to better align with contemporary design and
construction processes, which themselves use more concurrent processes. Currently, DOT is
updating an MOU with the Coast Guard to better reflect modern construction methods.
On May 17, President Obama issued a presidential memorandum177 directing the Steering
Committee, coordinated by the CPA and working in close consultation with OIRA and the CEQ
“to identify and prioritize opportunities to modernize key regulations, policies, and procedures –
both agency-specific and those involving multiple agencies – to reduce … time, while improving
… outcomes” by July 17, 2013 and to prepare a plan for comprehensive modernization by
September 17, 2013. Among other best practices to be leveraged are “process efficiencies,
including additional use of concurrent and integrated review” “identify priority areas for IT
investment to replace paperwork processes … enhance interagency collaboration” among other
benefits.
5. Summary of Case Studies
One of the key lessons is the overall process used to build greater interagency coherence
in permitting and reviewing large infrastructure processes. This overall model could be
replicated with suitable modifications in other policy areas. A second lesson is the importance of
working effectively between headquarters and regional and local units of federal agencies in
177

The White House. Presidential Memorandum. “Modernizing Federal Infrastructure Review and Permitting
Regulations, Policies, and Procedures. May 17, 2013. Available at www.whitehouse.gov/the-pressoffice/2013/05/17/presidential-memorandum-modernizing-federal-infrastructure-review-and-pe, last accessed
August 28, 2013.

95

order to model interagency coordination and to keep field staff abreast of new developments. A
third lesson is the use of the dashboard to make visible, public, clear and systematic to
stakeholders, agencies, and the public exactly what the government is doing. This is a case in
which authorities and expertise vary greatly from one agency to another as agencies with
different—at times, nearly orthogonal—missions are developing coordination tools. The
institutional differences have not been modified. The policies, procedures, practices and cultures
are being changed. Finally, it is important to note the strong role of the President – through
memoranda, executive orders – in requiring specific interagency coordination and related actions.
There is considerable learning at the agency and interagency levels, combined with strong
leadership, support and management of the broader process of change at the top.
The case studies offer an account of theme and variations across policy domains that
traverse international trade, housing Americans, sustainability and livability in communities, and
infrastructure development that respects environmental stewardship obligations. This range
across policy domains provides different perspectives on similar collaboration challenges. Such a
comparative view suggests where challenges seem invariant across cases, for example, and
where they may be domain specific. Similarly, the cases described here allow us to view tools
and practices in different settings.
These cases are meant to be illustrative and suggestive. They are not a representative or
random sample. They were suggested as cases of promising successful developments to be
mined for lessons. Among the themes reiterated in the cases are the following: First, crossagency collaboration is essential to address a wide range of problems that lie inherently across
agency boundaries. Second, leadership at the federal level is essential, but equally important are
aggressive efforts to build regional and local level cross-agency collaboration. In some ways,
these settings are more complex laboratories because they include many more actors from
nonprofits to private businesses and more. Third, information and communication technologies –
including social media – offer powerful tools and platforms that make collaboration that would
have been completely infeasible in years past within the range of possibility. But these platforms
and tools are not a panacea. They do not replace difficult and protracted negotiations between
and among agencies that hammer out agreements and, at their best, lead to policies, practices,
information and systems that are better aligned. Fourth, the roles of agency general counsel and
attorneys, often implicit in these brief case summaries, are essential. They can provide
flexibilities within statute and rules, provide critical aid in the drafting of agreements between
agencies or hinder efforts to modernize the government. The changes in mindset and practice
required of agency general counsel and attorneys are no less substantial than those required for
policy and program managers.
The next section of this report gathers together some of the more important lessons learned
and a selection of some of the more important tools. Not all of the lessons, tools and practices
described in the case studies are reiterated. Moreover, some of the practices and tools described
briefly in the next section are drawn from examples beyond the case studies in this report.

96

X.

LESSONS LEARNED, TOOLS, AND BEST PRACTICES

Although the challenges to cross-agency collaboration are significant, a growing number
of collaborative projects and initiatives demonstrate tools, best practices and lessons that can
usefully be disseminated across policy areas, agencies and issues. This section of the report
briefly summarizes some of these tools, lessons and practices. The list is by no means exhaustive,
but points to the variety of tools and practices that are available.
A. Lesson Learned: Establish a National Policy Framework
The National Export Initiative, the national effort to reduce homelessness and to improve
the food safety system, the National Oceans Policy, the National Incident Response Policy in
support of national preparedness and other national policy frameworks are examples of
overarching, cross-cutting policy frameworks that establish the need for cross-agency efforts to
address policy problems that inherently lie across agency boundaries. A study of sustainability
for the nation found that
the success of complex, multiple-domain, interjurisdictional, multidisciplinary initiatives
is significantly enhanced when addressed within the context of an overarching policy.
Such a policy should clarify general goals and objectives, lay out governing principles,
and provide for an operational/functional framework that explicitly delineates roles,
authorities, and responsibilities.178
Congress has taken note of this challenge, requiring many kinds of national strategy documents,
in an attempt to balance agency-specific missions with broader, policy-area-wide interagency
perspectives.
B. Balancing Costs and Benefits of Collaboration
A DOT executive interviewed for this study emphasized the high coordination costs of
cross-agency collaboration and the need to balance these against potential benefits: “The reality
of trying to do something across agencies is that it’s incredibly difficult … When is it worth it?
This is a profound question to ask because there are some real areas where federal agencies have
a desperate need to work together and other areas where, frankly, it’s not worth the trouble.” One
of the lessons learned from this study based on several interviews is that, because cross-agency
collaboration is difficult and hard, decisions must be made about allocation of time and effort,
collaboration should not be undertaken without a “cost/benefit” calculation. A stunning omission
from most of the writing on GPRAMA is an accounting of the costs of cross-agency
collaboration relative to the benefits. That said, the start-up and other coordination costs of crossagency collaboration cannot be used to avoid engaging the challenges that are entailed because,
in many cases, the payoff from collaboration is substantial and enduring. OMB, GAO, and
agencies may profit from developing approaches for assessing which opportunities offer the
greatest net benefits, and which opportunities, if unexploited, engender the greatest risks.

178

NAS, Sustainability for the Nation, supra, pp. 93ff.

97

C. Avoiding “One Size Fits All”
Many agency general counsel and attorneys interviewed for this study cautioned against
an over reliance on centralization with excessive codification and standardization of crossagency collaboration efforts. These cautions suggest the importance of the role of discretion and
informal interaction in crafting interagency agreements.179 In addition to reiterations of this
theme in the interviews, I quote at length from two written comments submitted to ACUS in
response to a previous and highly regarded study on interagency coordination.180
George Madison, former General Counsel at the Department of the Treasury,
commented:
Although we support the premise that agencies should coordinate efforts, we have a
concern about the draft. In particular, the draft recommendation provides that agencies
‘should adopt policies and procedures for facilitating coordination with other agencies.’
An undue emphasis on adopting formal policies and procedures might inappropriately
limit the Department’s discretion to choose, on a case-by-case basis, the most appropriate
mechanism for engaging in policy coordination. [DOT] has a variety of policy areas that
are within the ‘shared regulatory space’ of other agencies, which have yielded robust
consultations and reengagement with, for example, financial regulators, USDA, FDA,
HUD, HHS, Labor, Education, SSA, VA, OPM, and Energy. A one-size-fits-all approach
may pose unnecessary constraints.181
Danny Fischler, Attorney-Advisor in the Office of the General Counsel at the Department
of Homeland Security and Esa L. Sferra-Bonistalli, Senior Attorney, U.S. Coast Guard jointly
commented:
At the Department of Homeland Security (DHS)—which Congress created to enhance
coordination throughout the homeland security enterprise—we fully recognize and
acknowledge the essential role that interagency coordination plays. Indeed, the
importance of robust interagency coordination is not the issue. Rather, the key challenge
is to identify the most efficient and effective measures to achieve such coordination and
then to find ways to implement those measures. To that end, we believe the way for the
Administrative Conference of the United States (ACUS) to truly contribute to this area is
179

These topics are central to organization theory and public administration and management. See, for example,
James G. March, “Exploration and Exploitation in Organizational Learning,” Organization Science. 2(1), February
1991, pp. 71-87; Peter Blau, The Dynamics of Bureaucracy. Chicago, IL: University of Chicago Press, 1963; M. T.
Hansen. “Knowledge Networks: Explaining Effective Knowledge Sharing in Multiunit Companies,” Organization
Science, 2002. M. T. Hansen, “The search-transfer problem: The role of weak ties in sharing knowledge across
organization subunits,” Administrative Science Quarterly 44(1), 1999, pp. 82-111; J. Schofield. “The old ways are
the best? The durability and usefulness of bureaucracy in public sector management. Organization 8(1) (2001), pp.
77-96. J. Q. Wilson, Bureaucracy. New York: Basic Books, 1991;
180
Freeman and Rossi, supra.
181
Administrative Conference of the United States. Department of the Treasury Comments on Draft
Recommendation 4-26-2012. www.acus.gov/sites/default/files/documents/Improving-Agency-CoordinationTreasury-Comments-4-26-2012.pdf.

98

to identify concrete, specific steps that agencies can take to further the universally
acknowledged goal of improving agency coordination.182
Further, they note the wide array of different missions, business practices, organizational
arrangements, etc. that make the need for coordination more extensive than that examined so
well in the discussion of shared regulatory space:
Our commitment to overcoming these challenges compels us to support the development
of guidance explaining when and how to coordinate across agency lines. At the same
time, however, we are hesitant to support a one-size-fits-all solution to a problem that we
and our colleagues confront so frequently, at every level of government, and in contexts
ranging from the regulatory to the legal to the operational. We are particularly concerned
that the brief discussion of agency coordination policies in the draft report and
recommendation would leave agencies with little to no information on how to develop
policies that provide adequate and uniform guidance that simultaneously allow alternative
modes of communication and negotiation.
Clearly, the caution that one size does not fit all and that the tendency toward formalization
might impede efforts to increase cross-agency collaboration are important to keep in mind. Yet
some codification, even in the form of sharing lessons learned and promoting broad frameworks
that work is clearly needed to avoid case-by-case reinvention of the wheel.
D. Keep Performance Requirements and Reporting Agile and Light
In addition to the substantial transaction and administrative costs of cross-agency
collaboration, there are additional costs of reporting including frequent reviews. These costs may
be reduced by balancing the costs of processes with benefits and by maintaining agile processes
for reporting. This is not to minimize the central responsibilities for oversight, reporting and
planning, but to distinguish them from core mission tasks of policymaking and implementation.
The processes work best when they are strongly aligned with one another.
A political appointee observed: “I’ve never read [GPRAMA]. … I’m required by law to
devote a lot of time to this alien process. There are a lot of good people at OMB. I’m being glib
here … Ossified really describes well some of our functions. The budget process doesn’t work
very well.”
Another executive interviewed for the study, an attorney heading a large unit echoed
these sentiments: “Bottom line: GPRA hasn’t either helped or gotten in our way. We know we
have a GPRA officer, but we couldn’t tell you who that is. We happily operated without any help
from GPRA. I don’t know that we want help from GPRA. That’s not politically correct. In your
study and recommendations to ACUS, just don’t get more of those gratuitous functions added.”
Later in the interview: “In [my] Department, we have enough just collaborating … because
182

ACUS. Department of Homeland Security and U.S. Coast Guard Comments on Draft Recommendation 5-2-2012.
www.acus.gov/sites/default/files/documents/DHS-Comments-on-ACUS-Interag-Coord-draft-Recommend-5-212.pdf

99

there’s nothing we do that doesn’t affect more than one bureau … they have to dance together …
the people on the ground need to interact. They don’t need a GPRA person facilitating.”
By contrast, another agency executive interviewed observed: “We were one of the early
embracers [of GPRAMA and setting clear goals]. … I think a lot of our mission is quantifiable,
which is nice. We have a lot of safety data. Being able to drive that is important. … the Deputy
Secretaries have a regular standing meeting with bureau heads. At every one of those meetings,
he goes over the goals. Some of them are the larger ones on performance.gov and some are
internal goals. That’s a very effective strategy. That makes an easier discussion with any external
party [including OMB] because he knows what’s going on. It’s not episodic. That’s something
we started about three years ago. If it were a process that were divorced from the regular
accountability chain [that would be more difficult to implement].”
In spite of coordination and transaction costs, cross-agency collaboration and
coordination are of obvious centrality and necessity. The point to be reiterated, however, is that
their costs must be taken into account. These coordination costs pose opportunity costs – in
other words, time and attention to coordination take time and attention from other core activities
– for agencies doing more with much less. Even when the actual costs of cross-agency
collaboration are accounted for, it is often the most promising path to increased efficiency,
effectiveness and accountability so it is important to think about true costs. What follow are
some of the promising tools and processes used to collaborate across agencies.
E. Tool: Interagency Agreements
Cooperative, or interagency, agreements are noted here as a “tool,” but the term fails to
capture their pervasiveness and importance in federal agencies. The range of collaboration types
and variants noted in this study suggest that there are significant variations in the types of
interagency agreements required for cross-agency collaborations to develop. These include
agreements regarding information and data, funds and resources, sharing personnel and, of
course, interpretations and flexibilities with respect to statutory and regulatory requirements.
Agency general counsel and attorneys may be challenged to incorporate sufficient expertise to
knowledgeably develop interagency agreements across the range of specialized areas required.
The research conducted for the present study leads me to endorse the recommendations
put forth by Freeman and Rossi in a recent ACUS study and to agree with the alternative
vehicles for their adoption. Freeman and Rossi recommended:
[A] comprehensive executive branch effort to promote stronger interagency coordination
and improve coordination instruments. …. [as well as] some more targeted reforms …
[such as] development of agency policies on coordination, sharing of best practices, ex
post evaluation of at least a subset of coordination processes, and tracking of outcomes
and costs. These reforms could be adopted in a new Executive Order on agency
coordination; added as amendments to existing Executive Order 12866 or 13563; adopted
as part of the [OMBs] implementation of [GPRAMA] or prescribed by Congress via
statute. Agencies might also voluntarily adopt a number of these reforms. We propose
that ACUS recommend each of these options as alternatives.
100

The specific details and variation emphasized in the present study are meant to move the
discussion of interagency agreements, and other tools, forward beyond general prescriptions to
specific recommendation and plans of action.
An official at OMB tasked with leading and facilitating cross-agency initiatives lamented
the lack of capacity among attorneys to engage in cross-agency legal analysis:
It’s been hard. This goes along with [lack of] capacity. There’s very little capacity that
understands, that looks at the nexus across agency legal requirements. I facilitate
discussions with attorneys across agencies. They always come at this from their own
agency’s perspective. I wish they would look more broadly. The old hands who have seen
so much know how other agencies work. But turnover makes them rare.
In a discussion of what he would recommend to build capacity for collaboration, this
official continued:
I wish I had a team [of lawyers] that could harmonize legal structures. The attorneys are
all bogged down in their own agencies with far too much work and responsibility and
have not time to think about interagency.
If the federal government is to increase cross-agency collaboration, the volume of interagency
agreements is likely to grow, placing a burden on agency general counsel and attorneys. Given
the high turnover rate in these offices, lack of experience may exacerbate agency-centric thinking
and resistance to engaging broader analysis required for cross-agency projects. The loss of
institutional memory and know-how among agency attorneys lost through turnover is a major
loss to government capacity. It will be essential for agency general counsel and attorneys to find
ways to increase skill and rapidity in the production of interagency agreements without loss of
quality. This is a problem that merits serious examination government-wide and a plan of action.
Many agencies have developed handbooks and other tools to guide the writing of
interagency and other special agreements. For example, the Army has a clearly and simply
written “Reference Tool,” called “Interagency Agreements” that in 21 pages covers core
information needed to make decisions. Commerce has published a handbook, “Interim
Interagency and Other Special Agreements Handbook,” that is 66 pages long.183
183

The Commerce handbook lists “government-wide and DOC sources which are used as appropriate with an IAA
includes, but is not limited to [sic], the following: Case-Zablocki Act (1 USC § 112b); Clinger-Cohen Act (40 USC
§ 1412(e)); Department-wide “Special Studies” Statute (15 USC § 1525, 1st Paragraph); Economy Act (31 USC §
1535); Federal Technology Transfer Act (15 USC § 3701a); Government-wide User Charge (31 USC § 9701);
Intergovernmental Cooperation Act (31 USC § 6505); Joint Project Authority (15 USC § 1525, 2nd Paragraph);
Federal Acquisition Regulation (48 CFR 16.505 and 48 CFR 17.500); Government Patent Licensing (35 USC §
207); Mutual Educational and Cultural Exchange Act of 1961 (MECEA), 22 U.S.C. § 2245(f), as incorporated into
specific operating unit appropriations acts; Government Management Reform Act (Public Law 103-356); Office of
Management and Budget (OMB) Circular A-25, User Charges; OMB Circular A-76, Performance of Commercial
Activities; OMB Circular A-76 Revised Supplemental Handbook to the Circular (Revised March 1996); OMB
Circular A-97, Rules and Regulations Permitting Federal Agencies to Provide Specialized or Technical Services to

101

An attorney in Commerce, interviewed for this study, commented: “Everyone knows how
to do this. This is how we collaborate. … We get in the room and work things out. Don’t
formalize this or get OMB involved.”
Interior is composed of several bureaus that often have to work together to reach
compromises, including in rulemaking. Program managers, policy specialists and agency
attorneys in the Department are accustomed to working across their respective agencies, and with
those in related departments, to negotiate agreements. An attorney and executive at Interior,
interviewed for this study, concluded:
The point is you can’t write an executive order that will solve this. You have to rely on
the agency level and that it’s in their best interest to come up with an approach that is
accepted by both sides. We’re not like the IRS who can go out and be arbitrary. We have
too many sides to issues. We have no choice but to try and collaborate.
While this sentiment was reiterated across several agencies, it ignores the very real likelihood
that the volume and possibly the complexity of interagency agreements will increase as
government reform moves in the direction of tackling problems that lie inherently across
agencies. Handbooks, while useful, will be insufficient to the challenge. More is needed to
develop the skills and experience of agency general counsel and attorneys for cross-agency
collaboration. Perhaps in the same way that professional development and rotations are
recommended for program managers, similar development might be furthered for agency
lawyers given the centrality of their role in cross-agency collaboration.
F. Tool: Build Virtual Agencies184
Former Vice President Al Gore coined the term “virtual agencies” to mean shared
websites on which federal agencies sharing jurisdiction for similar client groups – e.g., students,
senior citizens, business – would co-locate relevant information and services.185 The concept
emphasized the time, effort and risk required to implement government reorganization in the
“bricks and mortar” of federal agencies. These early efforts have continued and underlie many
current efforts to develop virtual agencies. But the early concept has blossomed beyond its
genesis in the early 1990s to more commonly mean partnerships across agencies to pursue joint
goals and activities.

State and Local Units of Government under Title III of the Intergovernmental and Cooperation Act of 1968; OMB
Circular A-130, Management of Federal Information Resources, Section 8(a)(1)(k)(7)(c) and Appendix IV, Section
8(a)(7); DAO 218-4, Treaties and Other International Agreements Supplementary Handbook on the C-175 Process
for Routine International and Technology Agreements; DOC Accounting Principles and Standards Handbook; OMB
Business Rules for Intragovernmental Exchange Transactions.
184
J. Christopher Mihm, “Virtual Reorganization: Results Mapping and Collaboration,” The Public Manager,
Summer 2011, p. 43; Fountain, 2001, supra; Kamensky, supra..
185
I examined the early development of Business.gov and the International Trade Data System, among other cases
of virtual agencies and their legal, operational and political challenges in Fountain, 2001, supra. Similar challenges
continue to confront development of virtual agencies in the present.

102

G. Tool: Conduct Cross-Agency Process Mapping186
Process mapping, or results mapping, is essential to analysis of processes that lie across
agency boundaries. Chris Mihm argues: “Federal reorganization should be more focused on
creating and sustaining what has been referred to as “virtual organizations” that use collaboration
mechanisms to knit together various related programs and efforts that cut across federal agencies,
levels of government, and even sectors.” 187 The rapid response team that undertook to reform
permitting and review for large infrastructure projects used process mapping to identify steps in
their respective operations that could be better coordinated, particularly from the perspective of
clients. Interviews with OMB and PIC staff also note the importance of examining the steps in
administrative and other processes to identify precisely how agencies might coordinate when
their operations include interdependencies. Experts in performance evaluation know “process
mapping” and similar tools as logic modeling. Indeed, evaluation research offers knowledge and
tools to be tapped for performance management.
H. Tool: GSA Templates
GSA provides a stunning array of services, programs and templates to agencies. They are
an important resource for cross-agency goal leaders in organizing and “standing up” new
projects. GSA has an office to help create interagency councils and they have produced several
templates of MOUs for a variety of issues, e.g., establishing a task force, managing office space,
IT, contracting authority. These resources may be especially useful to agency attorneys.
I. Tool: Joint Grant-making
The case study of the Partnership for Sustainable Communities describes the joint grantmaking developed by HUD and DOT to enable communities to submit one proposal to one
request for proposals that was funded by two agencies. Those awarded grants could either win
HUD funding, DOT funding or both. The agencies did not commingle funds but did streamline
and consolidate the proposal and the application process. They jointly conducted reviews of
proposals with each agency maintaining criteria, expertise and other agency-specific activities.
Ironically, the funding for the program was lost after the initial round of grant-making, but the
knowledge needed to use such a program again remains in the agencies. The tool and its
development might also be shared more widely to other agencies.
J. Tool: Shared Budgets
An OMB official lamented the challenges of shared budgets: “We see hundreds of the
following cases. Two agencies are doing things separately. But if they did this together, it would
be so much more efficient from a government-wide perspective. We see this all the time. Two
agencies are both building a GIS system. They [OMB] were pushing them to collaborate, but it
was almost impossible to do. They can’t buy services for the other agency. There are a lot of
restrictions [in the Economy Act]. We wish we had the ability to step in and say ‘there is a
186
187

J. C. Mihm, supra.
Id.

103

compelling case. We’re going to take money from both their accounts and build something that
serves both of their needs.’ ”
His recommendation for a tool that would facilitate shared budgetary authority: “The
OMB director may transfer up to XX amount in total on an annual basis across accounts in order
to achieve government-wide efficiencies in a way that must be beneficial to agencies that are
trying to achieve a [particular goal]. The OMB Director must report within 15 days before a
transfer is going to occur and unless they hear from Congress, they can do it.” But this type of
authority might be abused. Nevertheless, these ideas merit debate among OMB, agencies and
Congress.
A report published by the Congressional Research Service examines in detail the
elements of crosscut budgets in terms of purposes, design, scope, tracking, submissions and
updates, accuracy, consistency and responsibility. It provides detailed descriptions of two
projects using cross-cut budgets: the Everglades Crosscut Budget and the CALFED Bay-Delta
Program Crosscut Budget.188
Asked about the potential of cross-cut budgets for cross-agency collaboration, an OMB
executive working closely with interagency projects commented in an interview:
I go back and forth on when to institutionalize a framework and when you act on very
specific things. On the question of budget crosscuts, I tend to say pick the limited number
of things that really matter and do those crosscuts. Because the amount of time that goes
into creating a framework and working on the most complex cases isn’t worth it. So set
your priorities, do it for those, and then if you have capacity, go ahead and institutionalize
it … Focus on the goal and achieving the outcomes.
K. Tools for Building Local Level Collaboration
1. Limits of Formal Authority
One internationally known public management expert on being asked in an interview for
this study how the Secretaries or Deputy Secretaries foster interagency coordination said, “At
that level, they simply say ‘it shall be done’ and it’s done. One could only wish this were
true.”189 Food safety is one example. Indeed, Congress specifically authorized FDA to enter into
interagency agreements and to develop shared methods and processes to enhance food safety, but
the implementation is highly complex and, at best, a slow process. Exports is another example of

188

Pervaze A. Sheikh and Clinton T. Brass, “Crosscut Budgets in Ecosystem Restoration Initiatives: Examples and
Issues for Congress” CRS Report for Congress, January 22, 2008.
digital.library.unt.edu/ark:/67531/metadc96799/m1/1/high_res_d/RL34329_2008Jan22.pdf
189
Chester Barnard, Functions of the Executive, observed that leadership only extends as far as followers allow it to
extend. President Truman’s well-known quip, “I spend all day trying to get people to do what they are supposed to
be doing,” underscores the limits of formal authority.

104

the limits of formal authority, even at the level of the Chief Executive, to compel change through
edict.
While formal authority is potent, it is limited. Formal authority is a necessary but not
sufficient condition for making the changes needed to build interagency collaboration. Plans that
rely unrealistically on assumptions about formal authority are not well supported by evidence.
The Federal Executive Boards (FEBs), established by Presidential Directive in 1961, are
“a forum for communication and collaboration among Federal agencies outside of Washington,
DC.” The description of the FEB reads: “The need for effective coordination among the field
activities of Federal departments and agencies was then, and is still, very clear. Approximately
85 percent of all Federal employees work outside the National Capital Region. Federal programs
have their impact largely through the actions of the field representatives of the departments and
agencies. In addition, Federal representatives are the principal contact with the Federal
Government for the citizens of the United States. The National network of 28 FEBs, located in
areas of significant Federal populations, serves as the cornerstone for strategic partnering in
Government.”190
2. Joint Outreach
The case studies in this report demonstrate that leaders in many cross-agency
collaborations conduct joint outreach to model collaboration and to address concerns in the field
jointly. Mark Johnston of HUD commented on the power of example when the Deputy
Secretaries of HUD and VA visit regions together, modeling collective behavior. Leadership of
the Partnership for Sustainable Communities make a point of appearing and conducting visible
activities as a team. The CAP Exports project group also found joint outreach essential for their
own shared learning and for building collaboration in the regions and the field.
3. One-stop Shops
Co-location of agency offices and staff remains a powerful tool for increasing
collaboration across boundaries. Terms such as “no wrong door” and “joined-up government”
imply physical co-location as well as digital and service integration. HUD used waivers in order
to co-locate case and program managers in local communities of care during boot camps. They
report that many managers have worked in the same building for several years but had never met
one another or interacted professionally. The CAP Exports project has established jointly
operated and staffed export promotion offices. They have co-located the various agencies as a
way to simplify processes for businesses, especially small businesses, which would like to export.

190

Presidential Directive 465: Memorandum on the Need for Greater Coordination of Regional and Field Activities
of the Government, November 10, 1961. The Federal Executive Board website is available at www.feb.gov.

105

4. Joint Training
Some agencies are collaborating on the development of training. They make their training
materials consistent across agencies. Boot camps are a particular type of training that have had a
powerful influence.
L. Tool: Boot Camps for Lawyers
While the HUD-VA boot campus have been discussed in the case study, attorneys have
used “boot campus” to apprise one another about new contractual vehicles and arrangements.
The Department of Energy conducted what one executive called a “boot camp” for the attorneys
in DOT on Energy Savings Performance Contracts.191 This collaboration tool relates to the
Energy Efficiency CAP goal. The training was conducted over the phone on a conference call. It
provided enough information and know-how to allow DOT attorneys to commit to and embrace
new tools, developed at DOE and important for energy efficiency in government buildings. The
cross-agency collaboration here was episodic, related to sharing expertise. The term “boot camp”
here is used because the information transfer was not part of a formal training program or
webinar, but put together because an agency executive asked another agency for it.
M. Digital Tools
1. Varieties of Websites that Support or Reflect Collaboration
Shared websites, also called “virtual agencies,” are powerful and widely used tools. But
their quality and effectiveness varies. Initial development is easier than continued maintenance,
updates and inevitable upgrades. The Partnership for Sustainable Communities has a very well
designed and clearly well utilized website including webinars and a range of training tools for
local level actors. Other websites have readily searchable access to interagency memoranda.
2. Harmonizing terminology and definitions of terms
The need to harmonize definitions of terms and usage as a critical step in developing
cross-agency collaboration was noted in several interviews. In fact, it was probably the dominant
theme in interviews after the challenges posed to cross-agency collaboration by appropriations

191

The executive memorandum of December 2, 2011 committed the Federal Government to enter into a total of $2
billion in energy savings performance contracts (ESPCs) and utility energy savings contracts (UESCs). The
memorandum helped agencies to achieve goals set in an earlier Executive Order, “Federal Leadership in
Environmental, Energy, and Economic Performance,” October 5, 2009 setting sustainability goals and energy
improvements for Federal agencies. Presidential Memorandum. Implementation of Energy Savings Projects and
Performance-Based Contracting for Energy Savings. December 2, 2011. www.whitehouse.gov/the-pressoffice/2011/12/02/presidential-memorandum-implementation-energy-savings-projects-and-perfo; Executive Order
13514, “Leadership in Environmental, Energy and Economic Performance, October 5, 2009. Available at
www.whitehouse.gov/assets/documents/2009fedleader_eo_rel.pdf.

106

and authorizations processes. A promising recent example is data exchange standardization in
human services required by statute.192
Competitive grants may be used to provide incentives and resources for integrating
systems. The Partnership Fund for Program Integrity Innovation awarded a total of $8 million to
seven states through one-year Interoperability Innovation Grants, “to develop and implement
improved information technology (IT) systems interoperability and integration in eligibility and
enrollment, case management, and other related systems.” The focus of the systems is human
services for children and families. Grants were awarded, in part, on a state’s ability to benefit
other states with its work.193 Although these were federal grants offered to state governments,
this example highlights once again the necessity to build local level capacity for cross-agency
collaboration in order to implement federal policy and to achieve federal-level goals.
Federal specialists in regions may collaborate to harmonize data. The “Interagency
Ecological Site Handbook for Rangelands” is the output of one such collaboration.194
3. Cross-agency Integrated Databases
Some agencies have recognized the necessity of data drawn from various agency sources
and have coordinated to produce and jointly use integrated databases. For example: the
Landscape Conservation Cooperative establishes22 ecosystem regions within which federal
agencies coordinate with other government levels, NGOs, universities and colleges “to

192

For example, the Middle Class Tax Relief and Job Creation Act of 2012 states: “The Secretary of Labor [and the
Secretary of HHS for TANF], in consultation with an interagency work group which shall be established by the
Office of Management and Budget, and considering State and employer perspectives, shall, by rule, designate a data
exchange standard …”
193
“OMB Partnership Fund Pilot: State Systems Interoperability and Integration (S2I2) Grant Project” ACF HHS.
www.acf.hhs.gov/omb-partnership-fund-pilot-state-systems-interoperability-and
194
“The Rangeland Interagency Ecological Site Manual identifies the establishment of an interagency,
interdisciplinary workgroup. A national interagency workgroup … develops and recommends policy, procedures,
and data management for the development and use of ecological site descriptions.” (p. 8)
The Interagency Ecological Site Handbook for Rangelands was developed to implement the policy outlined in the
Rangeland Interagency Ecological Site Manual. This policy provides direction to Bureau of Land Management
(BLM), Forest Service (FS), and Natural Resources Conservation Service (NRCS) to cooperatively identify and
describe rangeland ecological sites for use in inventory, monitoring, evaluation, and management of the Nation’s
rangelands. This is a response, in part, to direction from Congress in the Department of the Interior and Related
Agencies Appropriations Act of 2002. In that Appropriations Act, Congress expected the Secretary of Agriculture
and the Secretary of the Interior to prepare a coordinated plan and budget that would identify the cost of completing
standardized soil surveys and ecological classification on all rangeland for use at local management levels. This
interagency handbook promulgates ecological sites as the component of ecological classification at local
management levels (USDI and USDA 2003). “The BLM, FS, and NRCS have a common objective of utilizing
science-based technical processes to sustain and enhance natural resources and the environment. … Their
jurisdictions are intermingled throughout much of the United States, including both private and public lands;
therefore, a standardized method to define, delineate, and describe terrestrial ecological sites is more efficient than
each agency having their own method.” (Handbook, p. 6) Interagency Ecological Site. Handbook for Rangelands.
January 2013. directives.sc.egov.usda.gov/OpenNonWebContent.aspx?content=33943.wba.

107

coordinate data, identify information gaps, and develop shared strategies for generating and
using scientific information.”195
4. Virtual Events
Virtual events allow agencies to reduce travel and other costs and often provide greater
access to important gatherings via videoconferencing and online collaboration tools. While there
are losses from lack of face-to-face opportunities for interaction, they are greatly outweighed by
the cost savings and additional accessibility of virtual events.196
5. Cloud Computing
Another enormous development about which reams have been written – cloud computing
– is strongly supported by the Chief Information Officer and the OMB Office of IT and EGovernment, which has established working groups and initiatives, as well as offered guidance,
to agencies to speed innovation in this area. Cloud computing offers agencies a means to use
secure, remote computer servers for data storage, thus offering significant cost savings. Cloud
computing has the potential to help agencies develop secure shared data and services by lowering
cost, design and some administrative barriers. Cloud computing greatly reduces the initial cost
because the government no longer needs to build systems. This, according to one interviewee,
should remove a strong barrier to cross-agency system use.
6. Open Data
Executive level open data directives have been elevated in 2013 to a new federal CAP
goal for mission support. Open data guidance encourages agencies to make their data and
datasets publicly available online in a format that is easily downloaded and used by others. These
provisions will help agencies to share data.197

195

See Interior, Landscape Conservation Cooperatives Secretarial Order No. 3289 establishes LCCs, “a network of
public-private partnerships that provide shared science to ensure the sustainability of America's land, water, wildlife
and cultural resources.” See
http://www.doi.gov/lcc/index.cfm; and the integrated mapping tool LANDFIRE (a
effort to develop and make available “seamless multi-layer data set maps and information relevant to fire
management and fuels treatment decisions.” The tool “layers” spatial data drawn from maps and datasets of several
federal, state and local government agencies, academic institutions, and others. See
http://www.landfire.gov/participate_refdata_sub.php. Citing NAS, Sustainability for America, 2013.
196
Brittany Ballenstedt, “Agencies are Saving Millions with Virtual Events,” NextGov, August 22, 2013.
www.nextgov.com/cio-briefing/wired-workplace/2013/08/virtual-events-help-agencies-save-big/69161/.
197
Performance.gov; President’s Memorandum on Open Government; OMB. Memorandum for the Heads of
Executive Departments and Agencies. Open Government Directive, 2009.
http://www.whitehouse.gov/open/documents/open-government-directive.

108

XI.

CONCLUSION

This study offers a preliminary sketch of promising avenues to promote cross-agency
collaboration under GPRAMA. The brevity of the research period and data collection efforts
mean that the recommendations and findings are necessarily suggestive rather than conclusive.
We do not yet have evidence to attach to each of the tools and lessons. Yet narratives of
promising practice have face validity and a certain persuasive power. Moreover, the study draws
upon several years of research and case histories not reported herein of cross-agency
collaboration. It is hoped that this report represents the first of a stream of such studies that will
be needed to build an adequate and prescriptively useful knowledge base for policymakers and
government officials increasingly working across agency boundaries.
The U.S. federal government, from its founding and by explicit design through the
Federalists and other 18th Century leaders, has been fragmented with decision-making and other
powers divided, by design, based on the Constitution, statutes, rules, practice and politics. The
balance of powers and fragmented authority across the branches of government and across
federal agencies were meant to thwart potential efforts to centralize power. While this initial
institutional design served its purpose in preventing a monarchy and usurpation of citizens’
power. However, as the constitutional design has been filled out with legislation, some of these
statutory institutional arrangements may have outlived their usefulness in an increasingly interconnected world in which resources also are increasingly constrained. On the other hand, the
ability of agencies and programs to devise means to achieve important purposes in a
decentralized way offers “pilot projects” and experimentation that, if harvested and shared, can
be a powerful lever for innovation.
GPRAMA is part of the ongoing development of the administrative state in the 21st
Century. To gain effectiveness, efficiencies, accountability and, perhaps, a strengthening of
democracy through greater use of cross-agency collaboration is a challenge that will continue for
several decades played out over the next several presidential administrations. The GPRA
Modernization Act is the law, but the use made of it by executives will be open to interpretation.
Shifting terminology including reinvention, enterprise, boundarylessness, horizontal governance,
and much more tends to obscure as much as to illuminate. Lacking are clear distinctions among
types, purposes, scope and other key dimensions of cross-agency collaboration. To date, we lack
clear theories, a stream of empirical research and case studies that can offer guidance to
reflective practitioners, to the executive and to Congress. This study is an initial and modest step
in the service of building such knowledge.

109

APPENDIX 1: STUDY INTERVIEWS
AGENCY

DATE

Position

Interview Type

GSA
DOE
GSA
OMB
OMB
EOP
FDA
Census
CFPB
CRS
DOE
DOT
DOT
DOT
DOT
DOT
DOT
EOP
GAO
GAO
GAO
GAO
GAO
GSA
GSA
GSA
GSA
HUD
Interior
Interior
OMB
OMB
OMB
OMB
OMB
OMB
OMB

11/04/13
10/30/13
10/30/13
10/23/13
10/16/13
10/08/13
09/23/13
09/13/13
08/23/13
06/14/13
08/26/13
07/24/13
08/23/13
08/28/13
08/28/13
08/28/13
09/05/13
07/01/13
06/14/13
06/14/13
06/14/13
06/14/13
06/14/13
08/30/13
08/01/13
07/24/13
07/24/13
09/06/13
08/29/13
08/29/13
07/25/13
07/25/13
06/21/13
06/21/13
06/21/13
08/12/13
06/14/13

Sr. Official
Sr. Official*
Sr. Officials
Sr. Official
Sr. Official*
Sr. Official*
Sr. Officials
Sr. Official
Policy Specialist
Coordinator, Specialist
Sr. Official
Sr. Official
Sr. Official
Policy Advisor
Policy Analyst
Policy Analyst
Sr. Official
Sr. Official*
Sr. Official
Sr. Analyst
Sr. Analyst
Sr. Analyst
Sr. Analyst
Sr. Manager
Sr. Staff
Sr. Official
Sr. Official
Sr. Official
Sr. Official
Sr. Staff
Sr. Official*
Sr. Official*
Sr. Official*
Sr. Official*
Sr. Official*
Sr. Official*
Sr. Official

Phone interview
Phone interview
Phone interview
Phone interview
Phone interview
Phone interview
Phone interview
In person
Emails
Emails; Phone interview
Phone interview
Phone interview
Phone interview
Phone interview
Phone interview (see above)
Phone interview (see above)
Phone interview
Phone interview
Phone interview
Phone interview (see above)
Phone interview (see above)
Phone interview (see above)
Phone interview (see above)
Emails; Phone interview
Phone interview
Phone interview
Phone interview (see above)
Phone interview
Phone interview
Phone interview (see above)
Phone interview
In person
In person
In person (brief)
In person; Phone; Email
Phone interview
Phone interview

110

OMB
University

6/14/13; 8/16/13
various

Sr. Official
Professor

Phone interview (2)
Emails

(Note: Asterisk indicates former federal official.)

111

APPENDIX 2: INTERIM MISSION-ORIENTED CAP GOAL DESCRIPTIONS
The list below describes the seven mission-oriented cross-agency priority (CAP) goals
named in the FY2013 Budget. This represents one-half of the fourteen CAP goals. The other
seven CAP goals are mission-support goals.
A. Exports
Goal Statement: Double U.S. exports by the end of 2014.
Goal Leader: Michael Froman, Assistant to the President and Deputy National Security Advisor
for International Economic Affairs
Description: In January 2010, the President launched the National Export Initiative (NEI) with
the ambitious goal of doubling U.S. exports over five years. While exports are fundamentally
driven by the private sector, the Federal Government has an important role to play in helping U.S.
exporters, especially small- and medium-sized exporters, overcome the obstacles that make it
more difficult to sell their goods and services abroad. These challenges include lack of sufficient
information about exporting and foreign markets, challenges to obtaining adequate export
financing, and unfair competition from foreign trade partners. Through implementation of this
goal, the Administration will continue to make progress on its commitment to improving
advocacy and trade promotion efforts on behalf of U.S. exporters, increasing access to export
financing, removing barriers to trade, enforcing our trade rules, and promoting strong,
sustainable, and balanced growth in the global economy.
B. Entrepreneurship and Small Business
Goal Statement: Increase federal services to entrepreneurs and small businesses with an
emphasis on 1) startups and growing firms and 2) underserved markets.
Goal Leaders: Jason Furman, Principal Deputy Director, White House National Economic
Council; Tom Kalil, Deputy Director for Technology and Innovation, White House Office of
Science and Technology Policy
Description: “[What] we want to do is to make sure that every single agency, even as they’re
tending to their energy initiatives or providing homeland security or transportation or defense,
that we’re also thinking about how are we’re advancing the cause of giving small businesses and
entrepreneurs opportunities to start creating the next Google or the next Apple or the next
innovative company that’s going to create jobs and improve our economy.”--President Barack
Obama, Cabinet meeting, January 31, 2012Entrepreneurs and small businesses are the engines of
American innovation and our economic success, and President Obama is committed to helping
them grow and prosper. Our nation’s small businesses employ over 60 million Americans, or
half of the private sector workforce, and account for roughly 60 percent of gross job creation.
Moreover, expanding enterprises less than 5 years old have been responsible for nearly all net
job creation in the United States during the last 30 years, with a relatively small number of
112

rapidly growing companies generating an outsized share of new jobs – in every industry and
across the country. Two of America’s greatest assets are the economic dynamism of our small
businesses and the diversity of our entrepreneurs. To maximize our competitive advantage as a
nation, we must ensure that, with hard work, American entrepreneurs have the opportunity to
find the capital, training, and market access they need to start and grow their businesses. This
vision of inclusive entrepreneurship is at the core of the President’s plan to create an economy
built to last. Across the Federal government, a range of diverse programs already serve the needs
of startups and small businesses. The White House Startup America initiative focuses on
accelerating high-growth entrepreneurship throughout the Nation, and the White House report
Moving America’s Small Businesses and Entrepreneurs Forward describes the Administration’s
full spectrum of efforts to promote small business success. Through the Cross Agency Priority
Goal, the Administration will work to better coordinate, streamline, and evaluate existing
programs, as well as catalyze new efforts to improve support to our entrepreneurs and
innovators. The action plan described below will better serve all of America’s small businesses
and emphasize those measures that enable a greater diversity of entrepreneurs to start and grow
companies faster. For example, many innovative small firms with high growth potential can
benefit from faster commercialization of federally funded research or more streamlined Federal
procurement. At the same time, Federal agencies will measure their effectiveness in making
these and other opportunities available to underrepresented entrepreneurs. America’s
entrepreneurial spirit is a beacon of opportunity and prosperity. Last year, entrepreneurs in the
United States were more optimistic about their job creation prospects than in any other advanced
economy, with entrepreneurial activity on the rise across the country. By focusing on a
government-wide strategy to improve services for these job-creating firms, the Administration
will help widen America’s lead as the most entrepreneurial and competitive country in the world.
C. Broadband
Goal Statement: As part of expanding all broadband capabilities, ensure 4G wireless broadband
coverage for 98 percent of Americans by 2016.
Goal Leader: Tom Power, Deputy Chief Technology Officer, White House
Telecommunications, Office of Science and Technology Policy
Description: President Obama has outlined a bold vision for enhancing America’s
competitiveness by investing in broadband infrastructure. "By connecting every corner of our
country to the digital age, we can help our businesses become more competitive, our students
become more informed and our citizens become more engaged," he said. Broadband access
provides a strong foundation for economic growth, job creation, and global competitiveness.
Among other benefits, maximizing Americans’ access to broadband technology can change how
we deliver health care, improve public safety, and make government more efficient. This goal
reinforces current efforts by federal agencies to deliver on the Administration’s broadband
commitment. Special attention will be directed to rural areas, which lag behind other parts of the
country in broadband access. Achieving the goal of extending advanced 4G wireless coverage to
98 percent of Americans will strengthen the nation’s broadband system – networks, devices,
content, and applications – to provide the nation a competitive, affordable, and efficient
technology infrastructure.
113

D. Energy Efficiency
Goal Statement: Reduce Energy Intensity (energy demand/$ real GDP) 50 percent by 2035
(2010 as base year).
Goal Leader: Heather Zichal, Deputy Assistant to the President for Energy and Climate Change,
White House Domestic Policy Council
Description: Increasing energy efficiency is one of the least expensive and most cost-effective
ways to enhance the nation’s energy security, save money for American households, reduce our
dependence on oil, and ensure a clean environment. Initiatives to reduce energy intensity are
often low-cost relative to the alternative of developing additional power generation, and the
upfront investments in efficiency programs can pay for themselves in energy savings within a
few years. This Cross-Agency Priority Goal is an effort to gradually reduce the total energy
consumed in the United States each year through 2035, from a 2010 base year of 98 Quads
(quadrillion BTUs), while the economy, measured by our Gross Domestic Product (GDP),
continues to grow at a healthy rate.
Thus, while the population and sectors such as housing, American manufacturing, and
high-tech industrial operations continue to expand the level and quality of service provided, the
country will consume less energy as a whole due to efficiency gains in our buildings,
transportation, industry, and federal operations.

E. Veteran Career Readiness
Goal Statement: Improve career readiness of veterans. By September 30, 2013, increase the
percent of eligible service members who will be served by career readiness and preparedness
programs from 50 percent to 90 percent in order to improve their competitiveness in the job
market.
Goal Leader Rosye B. Cloud, White House Policy Director of Veteran and Wounded Warriors
and Military Families, National Security /Domestic Policy Council.
Description: Having successfully served and defended our nation, our veterans are well-trained,
highly skilled, and ready to enter the general workforce. With the experience and skills they
gained in the service, they are a tremendous source of value to any workplace, school, or
community they choose to join.
Data on separating service members shows that less than 50 percent participate in
transition programs geared toward preparing them for civilian careers. The Veterans Opportunity
to Work (VOW) Act of 2011 requires that 100 percent of eligible separating service members
receive transition assistance. The updated job-seeking tools will assist separating service
members in the often difficult task of translating their military specialties into comparable
114

private sector parlance. Also, veterans should be able to capitalize on the educational
opportunities provided by the GI Bill to build or enter careers of their choosing. Measuring
progress is a challenge as there is no standardized system to track separating veterans that would
allow a deeper understanding of the problems they might face in the labor market.
This goal focuses on implementing the President’s commitment to improve career
readiness, reduce veteran unemployment, and put veterans to work. To create conditions for
success, the White House economic and domestic policy teams have partnered with the
Departments of Defense (DOD), Veterans Affairs (VA), and Labor to form a task force to design
and implement strategies to increase the career readiness of all service members.
F. STEM Education
Goal Statement: In support of the President’s goal that the U.S. have the highest proportion of
college graduates in the world by 2020, the Federal Government will work with education
partners to improve the quality of science, technology, engineering and math (STEM) education
at all levels to help increase the number of well-prepared graduates with STEM degrees by onethird over the next 10 years, resulting in an additional 1 million graduates with degrees in STEM
subjects.
Goal Leader: Steve Robinson, Special Assistant, White House Domestic Policy Council
Description: A number of economic and labor analyses suggest that if the United States is to
maintain its global preeminence in the fields of science, technology, engineering, and
mathematics (STEM)—and benefit from the social, economic, and national security advantages
that come with such preeminence—then it must produce approximately 1 million more STEM
professionals than are projected to graduate over the next decade. To meet this goal, the United
States institutions of higher education will need to increase the number of students who receive
undergraduate STEM degrees by about 34 percent over current rates by 2020.
G. Job Training
Goal Statement: Ensure our country has one of the most skilled workforces in the world by
preparing 2 million workers with skills training by 2015 and improving the coordination and
delivery of job training services.
Goal Leader: Portia Wu, Special Assistant to the President for Labor and Workforce Policy,
White House Domestic Policy Council; Deputy Goal Leader: Guy Johnson, Senior Policy
Advisor, White House Domestic Policy Council.
Description: A skilled workforce is key to U.S. competitiveness in the global economy. In the
coming years, our nation will have millions of skilled positions in industries ranging from
healthcare to advanced manufacturing, green energy to information technology, and many of
these jobs will be high-skilled jobs. Having access to high-quality job training is essential for
workers to succeed in the growing and changing U.S. economy, and for the U.S. to remain a
global economic leader.
115

To address these issues, this goal brings together the multiple Federal agencies that
support job training to improve the quality and coordination of Federal job training
programs. The Administration has announced a comprehensive plan to improve our workforce
development system, including proposals to enhance services available to workers who have lost
their jobs, expanding investment in community colleges and their partnerships with businesses
and communities to train skilled workers, and reinvigorating American Job Centers around the
country that help people make smart choices about what training to pursue. The Administration
will also continue several ongoing efforts to support the testing and replication of innovative and
evidence-based approaches to job training through the Trade Adjustment Assistance Community
College and Career Training grants and the Workforce Innovation Fund. These efforts also
include a focus on enhancing program coordination, performance reporting, and overall
accountability among agencies that operate job training programs. These improvements will
increase both the efficiency and effectiveness of the federal job training system so that American
workers can get the training, skills, and credentials they need to hold the jobs of the future.

116

APPENDIX 3: MISSION-ORIENTED CAP GOALS: ASSOCIATED PROGRAMS
AND AGENCIES
A. Exports: Double U.S. exports by the end of 2014
1. Partial list of associated APGs and policy developments
As part of this effort, some agencies have set priority goals to facilitate the
implementation of the NEI in FY 2012 and FY 2013. Examples of these goals include:
• Department of Commerce priority goal to increase the number of new markets entered by
client firms served by the International Trade Administration by 7 percent. To learn more, see
the Department of Commerce (DOC) Priority Goal: http://mygoals.performance.gov/goal_detail/ DOC/339
• Department of Agriculture priority goal to expand nominal U.S. agricultural exports to $150
billion by FY 2013. To learn more, see the U.S. Department of Agriculture (USDA) Priority
Goal: http://my-goals.performance.gov/goal_detail/USDA/341
• Department of State priority goal to increase its market oriented export activities in foreign
markets by 15 percent. (See http://my-goals.performance.gov/goal_detail/DOSUSAID/399).
To further support the goals of the NEI, the President issued a Memorandum on February 17,
2012, directing the EPC and the TPCC to develop strategies and initiatives to better facilitate the
Administration’s global trade and investment objectives, and in particular, to:
(a) evaluate the allocation of Federal Government resources to assist with trade
financing, negotiation, enforcement, and promotion, as well as the encouragement of
foreign investment in the United States; and
(b) take steps to ensure the most efficient use of its members’ domestic and foreign
offices and distribution networks, including: co-locating offices wherever appropriate;
and cross- training staff to better serve business customers at home and abroad by
promoting exports to foreign countries and foreign investment in the United States.198
2. Associated Programs and Agencies
Programs contributing in part or in whole to this goal include the following. Other programs
with potential to contribute to this goal may be identified over time.
Department of Agriculture:

198

Foreign Agriculture Service

Source: goals.performance.gov/sites/default/files/images/Exports_CAP_Goal-FY2013_Quarter3.pdf

117








Foreign Market Development Program
Market Access Program
Export Credit Guarantee Program
Emerging Markets Program
Supplier Credit Export Program
Agricultural Marketing Service

Department of Commerce:
 International Trade Administration;
 Market Access and Compliance
 Import Administration
 Manufacturing and Services
 U.S. and Foreign Commercial Service
o Trade Promotion Programs
o District Export Councils
o SelectUSA
o Strategic Partnership Programs
o Market Development Cooperator Program
o Advocacy Center
Department of Defense Department of Energy
Department of Homeland
Security Department of Interior
Department of State:
 U.S. Embassies and Consulates
 Bureau of Economic and Business Affairs
 Trade Policy and Programs
 Commercial and Business Affairs
Department of Transportation
Environmental Protection Agency
Export-Import Bank:
 Working Capital Guarantee Program
 Export Credit Insurance
 Loan Guarantee & Direct Loan Program
 Finance Lease Guarantees Program
Overseas Private Investment Corporation:
 Small and Medium-Enterprise Financing
 Structured Financing
 Investment Insurance
 Investment Funds
 Enterprise Development Network

118

Small Business Administration:
 Office of International Trade
 Small Business Development Centers
 Export Legal Assistance Network
 Export Express and International Trade Loan Programs
 Export Working Capital Program U.S. Agency for International Development
U.S. Trade and Development Agency:
 Project Development Program
 International Business Partnership Program
Office of the U.S. Trade Representative

B. Broadband
Contributing Programs and Other Factors:
Department of Commerce
 National Telecommunications and Information Administration
o Broadband Technology Opportunities Program
o State Broadband Initiative
Federal Communications Commission
 National Broadband Plan
 Universal Service Fund Reforms
Department of Agriculture
 Rural Utilities Service
o Broadband Initiative Program
o Rural Broadband Loan Program
o Community Connect Grants
o Rural Telecom Loan Program
o Distance Learning and Telemedicine Grant Program
First Responder Network Authority (FirstNet)
White House Executive Order: Accelerating Broadband Infrastructure Deployment
 Department of Defense
 Department of Interior
 Department of Agriculture
 Department of Commerce
 Department of Transportation
 Department of Veterans Affairs
 Federal Communications Commission
 Council on Environmental Quality
 Advisory Council on Historic Preservation
119




National Security Staff
Co-Chairs: Government Services Administration and Department of Homeland Security

C. Energy Efficiency
Contributing Programs and Other Factors: The following agencies and programs are the
main contributors to the strategies outlined in this document:
The White House
 Office of Energy and Climate (http://www.whitehouse.gov/energy)
 Council on Environmental Quality (http://www.whitehouse.gov/administration/eop/ceq)
 Sustainability Scorecards (http://sustainability.performance.gov/)
Department of Energy
 Energy Information Administration
(http://www.eia.gov/)
 Energy Efficiency and Renewable Energy (EERE), Building Technologies Program
(http://www1.eere.energy.gov/buildings/)
 Better Buildings Challenge
(http://www1.eere.energy.gov/buildings/betterbuildings/)
 Advanced Manufacturing Office
(https://www1.eere.energy.gov/manufacturing/)
 Weatherization Assistance Program
(http://www1.eere.energy.gov/wip/wap.html)
 Vehicle Technologies Program
(http://www1.eere.energy.gov/vehiclesandfuels/about/index.html)
 Federal Energy Management Program
(http://www1.eere.energy.gov/femp/about/emff.html)
Environmental Protection Agency
 ENERGY STAR (http://www.energystar.gov/)
 Office of Air and Radiation, Transportation and Air Quality (http://www.epa.gov/otaq/)
Housing and Urban Development
 Office of Sustainable Housing and Communities
(http://portal.hud.gov/hudportal/HUD?src=/program_offices/sustainable_housing_communities)

Department of Transportation
 National Highway Traffic Safety Administration
(http://www.nhtsa.gov/)
 Federal Railroad Administration
(http://www.fra.dot.gov/rpd/passenger/31.shtml)
120

Department of Defense
 Facilities Energy & Privatization Directorate
(http://www.acq.osd.mil/ie/energy/index.shtml)

D. Veteran Career Readiness
1. Contributing Programs and Other Factors
Agencies contributing in part or in whole to this goal include the following:







Offices of the First Lady and Dr. Biden (Joining Forces)
Department of Veterans Affairs
Department of Defense
Department of Labor
Department of Health and Human Services
Small Business Administration

The Federal government is just one of a number of stakeholders that are dedicated to reaching
this goal. To accomplish this goal, non-Federal agencies also bring their unique assets to
collaborations in order to change the way we support successful veteran reintegration into
society.
2. Additional References
National Resource Directory:
https://www.nrd.gov/
eBenefits Portal:
https://www.ebenefits.va.gov/
My Next Move for Veterans:
http://www.mynextmove.org/vets/
Veteran Gold Card:
http://www.dol.gov/vets/goldcard.html
Joining Forces:
http://www.whitehouse.gov/joiningforces
Hiring Our Heroes:
http://www.uschamber.com/hiringourheroes
Veteran Recruiting:
http://veteranrecruiting.com/

121

E. STEM Education

1. Contributing Programs and Other Factors
Programs likely to contribute in part or in whole to this goal include the following. This list
may be modified over time.
Department of Education
 Mathematics and Science Partnerships Program/Effective Teaching and Learning for a
Complete Education
 Investing in Innovation Fund
 Improving Teacher Quality State Grants/Effective Teacher and Leader State Grants
 Developing Hispanic Serving Institutions STEM and articulation programs
 Proposed K-16 Mathematics Education Program (in collaboration with NSF)
 Upward Bound Math and Science
 Teacher Loan Forgiveness
 Supporting Effective Educator Development
 Minority Science and Engineering Improvement Program
NASA
 National Space Grant College and Fellowship Program
 Minority University Research Education Program
 Formal and Informal Education
 Elementary and Secondary Education
 Higher Education
National Science Foundation
 Priority Goal: Develop a diverse and highly qualified STEM workforce motivated to
participate at the frontiers
 Proposed K-16 Mathematics Education Program (in collaboration with ED)
 Advanced Technological Education (ATE)
 Expeditions in Education (E2)
 Minority Serving Institutions Programs
 Science, Technology, Engineering, and Mathematics Expansion Program (STEP)
 Transforming Undergraduate Education in Science, Technology, Engineering and
Mathematics (TUES)
 Widening Implementation and Demonstration of Evidence Based Reforms (WIDER)
 Cyberlearning: Transforming Education Program
Department of Health and Human Services - National Institutes of Health
 NIH Undergraduate Research Experiences to Support Science Learning
 NIH Intramural Summer Internship Program
 Short-Term Research Education Program to Increase Diversity in Health-Related
Research
 Short Term Educational Experiences for Research (STEER) in the Environmental Health
 Sciences for Undergraduates and High School Students
122






Bridges to the Baccalaureate Program
Research Initiative for Scientific Enhancement
Undergraduate Scholarship Program for Individuals from Disadvantaged Backgrounds
MARC Undergraduate Student Training in Academic Research

Other Factors:
A number of organizations, foundations, and institutions of higher education, have expressed
interest in meeting the President’s challenge to graduate 1 million more STE M graduates by
2022. To accomplish this goal, agencies will bring their unique assets to collaborations with
institutions of higher education, foundations, and other stakeholders in order to institutionalize
the use of evidence-based STEM teaching practices and course design at 2-year and 4-year
institutions of higher education. Thus, the creation of partnerships between the Federal
Government and these stakeholders will be needed, and actions by non-federal entities will an
essential piece of successfully accomplishing this CAP goal.
The Administration has also created the Educate to Innovate Campaign which, through
public private partnerships, launched a STEM media campaign, held three White House Science
Fairs, developed National STEM Design Competitions, and supported the creation of Change the
Equation (a non-profit organization that coordinates the efforts of industry and foundations that
support STEM education). Public-private partnerships related to these efforts have also spawned
movements such as 100Kin10, a effort with over 100 federal, industry and foundation partners
dedicated to reaching the President’s goal of training 100,000 new effective K-12 STEM
teachers over the next 10 years.
2. Additional References
Charter of the Committee on Science, Technology, Engineering, and Mathematics (STEM) Education
http://www.whitehouse.gov/sites/default/files/microsites/ostp/costem_charter_signed_01-3111.pdf
Coordinating Federal Science, Technology, Engineering and Mathematics (STEM) Education
Investments: Progress Report
http://www.whitehouse.gov/sites/default/files/microsites/ostp/nstc_federal_stem_education_coo
rdination_report.pdf
Prepare and Inspire: K-12 Science, Technology, Engineering, and Math (STEM) Education for
America’s Future
http://www.whitehouse.gov/sites/default/files/microsites/ostp/pcast-stem-ed-final.pdf
Engage to Excel: Producing One Million Additional College Graduates with Degrees in Science,
Technology, Engineering, and Mathematics.
http://www.whitehouse.gov/sites/default/files/microsites/ostp/pcast-engage-to-excel-final_2-2512.pdf
Federal Science, Technology, Engineering, and Mathematics (STEM) Education 5-Year Strategic Plan: A
Report from the Committee on STEM Education, National Science and Technology Council.
http://www.whitehouse.gov/sites/default/files/microsites/ostp/stem_stratplan_2013.pdf.

123

F. Job Training
1. Contributing Programs and Other Factors
The following is a partial list of the programs contributing to the Job Training CAP goal
(other programs with potential to contribute to this goal may be identified over time):
Department of Labor:
 Workforce Investment Act (WIA) programs (Adult, Dislocated Worker, and Youth)
 WIA National Emergency Grants
 Trade Adjustment Assistance (TAA)
 TAA Community College & Career Training grants
 High-Growth (H-1B) Job Training grants
 Workforce Innovation Fund (WIF) grants
 Registered Apprenticeship programs
 Veterans job training programs
 Senior Community Service Employment Program
 Job Corps
 YouthBuild
Department of Education:
 Career and Technical Education
 Vocational Rehabilitation grants
Department of Health and Human Services:
 TANF Employment & Training
 Health Professions Opportunity Grants
Other Agencies:
 SNAP Employment & Training (Department of Agriculture)
 Youth Challenge grants (Department of Defense)
 Federal Highway On the Job Training and Supportive Services Program (Department of
Transportation)
 University Transportation Centers (Department of Transportation)
 Vocational Rehabilitation grants (Department of Veterans Affairs)
2. Additional References
American Job Center website (http://www.jobcenter.usa.gov)

124

